Exhibit 10.33
 

 
 


 


 


 


 
ENSCO SAVINGS PLAN
 
(As Revised and Restated Effective 1 January 2002)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Article I
DEFINITIONS

 
 
Sec. 1.1
Administrator

 
Sec. 1.2
Affiliated Company

 
Sec. 1.3
Allocation Date

 
Sec. 1.4
Alternate Payee

 
Sec. 1.5
Annual Compensation

 
Sec. 1.6
Beneficiary

 
Sec. 1.7
Catch-up Contribution

 
Sec. 1.8
Catch-up Eligible Participan

 
Sec. 1.9
Chiles 401(k) Plan

 
Sec. 1.10
Code

 
Sec. 1.11
Committee

 
Sec. 1.12
Company

 
Sec. 1.13
Company Stock

 
Sec. 1.14
Disability

 
Sec. 1.15
Dual 401(k) Plan

 
Sec. 1.16
Employee

 
Sec. 1.17
Employer

 
Sec. 1.18
Employer Account

 
Sec. 1.19
Ensco ADS

 
Sec. 1.20
Entry Date

 
Sec. 1.21
ERISA

 
Sec. 1.22
Former Participant

 
Sec. 1.23
401(k) Account

 
Sec. 1.24
Highly Compensated Employee

 
Sec. 1.25
Hours of Service

 
Sec. 1.26
Individual Account

 
Sec. 1.27
Interactive Electronic Communication

 
Sec. 1.28
Investment Fund or Funds

 
Sec. 1.29
Leased Employee

 
Sec. 1.30
Matching Contribution

 
Sec. 1.31
Merger

 
Sec. 1.32
Merger Agreement

 
Sec. 1.33
Named Fiduciary

 
Sec. 1.34
Non-Highly Compensated Employee

 
Sec. 1.35
Normal Retirement Date

 
Sec. 1.36
Notice

 
Sec. 1.37
Participant

 
Sec. 1.38
Penrod Thrift Plan

 
Sec. 1.39
Period of Service

 
Sec. 1.40
Period of Severance

 
Sec. 1.41
Plan

 
Sec. 1.42
Plan Merger Date

 
Sec. 1.43
Prior Plan Account

 
Sec. 1.44
Qualified Domestic Relations Order


 
-i-

--------------------------------------------------------------------------------

 

 
Sec. 1.45
Recordkeeper

 
Sec. 1.46
Reinstatement Account

 
Sec. 1.47
Rollover Account

 
Sec. 1.48
Rollover Contribution

 
Sec. 1.49
Salary Reduction Contribution

 
Sec. 1.50
Savings Account

 
Sec. 1.51
Severance from Service Date

 
Sec. 1.52
Transfer Account

 
Sec. 1.53
Transfer Contribution

 
Sec. 1.54
Trust Agreement

 
Sec. 1.55
Trust Fund

 
Sec. 1.56
Trustee

 
Sec. 1.57
Valuation Date

 
Sec. 1.58
Year

 
Sec. 1.59
Gender and Number

 
Article II
ELIGIBILITY OF EMPLOYEES

 
 
Sec. 2.1
Eligibility

 
Sec. 2.2
Election to Participate

 
Sec. 2.3
Eligibility upon Reemployment

 
Sec. 2.4
Reemployment of Participant

 
Sec. 2.5
Changes in Classification and Cessation of Participation

 
Sec. 2.6
Exclusion of Employees Covered by Collective argaining

 
Sec. 2.7
Exclusion of Certain Employees who are Non-U.S. Taxpayers

 
Sec. 2.8
Eligibility Upon Entry or Reentry into an Eligible Class of Employees

 
Sec. 2.9
Exclusion of Certain Employees from the Profit Sharing Feature of the Plan

 
Article III
CONTRIBUTIONS

 
 
Sec. 3.1
Salary Reduction Contributions

 
Sec. 3.2
Employer Matching Contributions

 
Sec. 3.3
Employer Profit Sharing Contributions

 
Sec. 3.4
Employer Qualified Non-Elective Contributions

 
Sec. 3.5
Time and Form of Contributions

 
Sec. 3.6
Limit on Employer Contributions

 
Sec. 3.7
Contributions May be Made with Respect to a Particular Employer

 
Sec. 3.8
Manner of Making Contributions

 
Sec. 3.9
Rollover and Transfer Contributions

 
Sec. 3.10
Contributions with Respect to Military Leave


 
-ii-

--------------------------------------------------------------------------------

 

 
Article IV
LIMITATIONS AND RESTRICTIONS ON SALARY REDUCTION CONTRIBUTIONS

 
 
Sec. 4.1
Dollar Limitation and Excess Elective Deferrals

 
Sec. 4.2
Actual Deferral Percentage Tests

 
Sec. 4.3
Adjustments Required to Satisfy an Actual Deferral Percentage Test

 
Sec. 4.4
Additional Adjustments of Salary Reduction Contributions

 
Sec. 4.5
Other Permissible Methods of Testing and Correction

 
Sec. 4.6
Targeted Qualified Non-Elective Contributions Limit

 
Article V
LIMITATIONS AND RESTRICTIONS ON MATCHING CONTRIBUTIONS

 
 
Sec. 5.1
Contribution Percentage Tests

 
Sec. 5.2
Adjustments Required to Satisfy a Contribution Percentage Test

 
Sec. 5.3
Testing of Salary Reduction Contributions Under Contribution Percentage Test

 
Sec. 5.4
Other Permissible Methods of Testing and Corrections

 
Sec. 5.5
Targeted Qualified Non-Elective Contributions Limit

 
Article VI
ALLOCATION OF CONTRIBUTIONS

 
 
Sec. 6.1
Establishment of Accounts

 
Sec. 6.2
Allocation of Salary Reduction Contributions

 
Sec. 6.3
Allocation of Matching Contributions and Certain Forfeitures

 
Sec. 6.4
Allocation of Employer Profit Sharing Contributions Made Under Section 3.3 and
Certain Forfeitures

 
Sec. 6.5
Allocation of Employer Qualified Non-Elective Contributions

 
Sec. 6.6
Credit of Rollover Contributions and Transfer Contributions

 
Sec. 6.7
Included Individual Accounts

 
Sec. 6.8
Special 410(b) Allocation

 
Article VII
LIMITATION ON ALLOCATIONS

 
 
Sec. 7.1
Limitation on Allocations

 
Sec. 7.2
Definitions

 
Sec. 7.3
Correction of Excess Amounts

 
Sec. 7.4
Aggregation & Disaggregation of Plans




 
-iii-

--------------------------------------------------------------------------------

 

Article VIII                                    ADJUSTMENT OF INDIVIDUAL
ACCOUNTS
 
Sec. 8.1
Trust Fund Valuation

 
Sec. 8.2
Adjustments to Participant's and Former Participant's Individual Accounts

 
Article IX
INDIVIDUAL ACCOUNTS

 
 
Sec. 9.1
Participant Interest in Individual Accounts

 
Sec. 9.2
Periodic Benefit Statements

 
Article X
RETIREMENT

 
 
Sec. 10.1
Normal Retirement

 
Sec. 10.2
Benefits on Normal Retirement

 
Sec. 10.3
Commencement of Benefits

 
Sec. 10.4
Final Contribution After Distribution of Benefits

 
Article XI
DEATH

 
 
Sec. 11.1
Benefits on Death

 
Sec. 11.2
Final Contribution After Distribution of Benefits

 
Article XII
DISABILITY

 
 
Sec. 12.1
Benefits on Disability

 
Sec. 12.2
Final Contribution After Distribution of Benefits

 
Article XIII
TERMINATION BENEFITS

 
 
Sec. 13.1
Termination of Employment Other than by Reason of Death, Disability or
Retirement

 
Sec. 13.2
Vested Interest

 
Sec. 13.3
Time of Distribution

 
Sec. 13.4
Forfeiture and Return to Employment Prior to Complete Distribution

 
Sec. 13.5
Application of Forfeitures

 
Article XIV
DISTRIBUTIONS AND WITHDRAWALS

 
 
Sec. 14.1
Payment Options

 
Sec. 14.2
Determination of Form and Timing of Payment

 
Sec. 14.3
Minority or Disability of Distributee

 
Sec. 14.4
Additional Requirements Relating to Benefit Payments and Death Distributions

 
Sec. 14.5
Withdrawals

 
Sec. 14.6
Claims Procedure

 
Sec. 14.7
Administrator's Duty to Trustee

 
Sec. 14.8
Duty to Keep Administrator Informed of Distributee's Current Address


 
-iv-

--------------------------------------------------------------------------------

 

 
Sec. 14.9
Failure to Claim Benefits

 
Sec. 14.10
Distribution Pursuant to Qualified Domestic Relations Orders

 
Sec. 14.11
Tax Withholding and Participant's Direct Rollover

 
Article XV
NOTICES

 
 
Sec. 15.1
Notice

 
Sec. 15.2
Modification of Notice

 
Sec. 15.3
Reliance on Notice

 
Article XVI
AMENDMENT OR TERMINATION OF PLAN

 
 
Sec. 16.1
Amendment or Termination by Company

 
Sec. 16.2
Effect of Amendment

 
Sec. 16.3
Distribution on Termination or Discontinuance of Contributions

 
Sec. 16.4
Reversion of Contributions to Employer

 
Sec. 16.5
Amendment of Vesting Schedule

 
Sec. 16.6
Merger or Consolidation of Plan

 
Sec. 16.7
Withdrawal of Employer

 
Article XVII
COMMITTEE

 
 
Sec. 17.1
Committee Composition

 
Sec. 17.2
Committee Actions

 
Sec. 17.3
Committee Procedure

 
Sec. 17.4
Delegation to Committee and Company's Duty to Furnish Information

 
Sec. 17.5
Construction of Plan and Trustee's and Recordkeeper's Reliance

 
Sec. 17.6
Committee Member's Abstention in Cases Involving Own Rights

 
Sec. 17.7
Counsel to Committee

 
Sec. 17.8
Indemnification of Employees and Directors

 
Sec. 17.9
Action Taken in Good Faith

 
Article XVIII
MISCELLANEOUS

 
 
Sec. 18.1
No Employment or Compensation Agreement

 
Sec. 18.2
Spendthrift Provision

 
Sec. 18.3
Construction

 
Sec. 18.4
Titles

 
Sec. 18.5
Texas Law Applicable

 
Sec. 18.6
Successors and Assigns

 
Sec. 18.7
Allocation of Fiduciary Responsibility by Named Fiduciary

 
Sec. 18.8
Fees and Expenses of Administration

 
Sec. 18.9
Plan Controls


 
-v-

--------------------------------------------------------------------------------

 

 
Sec. 18.10
Effect of Mistakes

 
Sec. 18.11
Operation of the Plan; Permitted Corrections

 
Article XIX
ADOPTION BY AFFILIATED COMPANIES

 
 
Sec. 19.1
Transfer of Employment to Another Employer

 
Sec. 19.2
Contributions and Forfeitures

 
Sec. 19.3
Action by Company

 
Article XX
THE TRUSTEE

 
 
Sec. 20.1
Trust Fund

 
Sec. 20.2
Trustee's Duties

 
Sec. 20.3
Benefits Only from Trust Fund

 
Sec. 20.4
Trust Fund Applicable Only to Payment of Benefits

 
Sec. 20.5
Texas Trust Code

 
Sec. 20.6
Voting of Ensco ADS and Company Stock

 
Sec. 20.7
Tender and Exchange Offers

 
Article XXI
INVESTMENTS

 
 
Sec. 21.1
Permitted Investments

 
Sec. 21.2
Investment of Trust Assets

 
Sec. 21.3
Investment in Qualifying Employer Real Property and Qualifying Employer
Securities

 
Sec. 21.4
Investment in Certificate of Deposit

 
Sec. 21.5
Appointment of Investment Advisor

 
Sec. 21.6
Named Fiduciary's Control of Investments

 
Sec. 21.7
Investment in Collective Investment Trust

 
Sec. 21.8
Participant Direction of Investments

 
Sec. 21.9
Changes to Prior Participant Direction of Investments

 
Sec. 21.10
Effect of Participant Direction of Investments

 
Sec. 21.11
Participant Loans

 
Article XXII
TOP HEAVY PROVISIONS

 
 
Sec. 22.1
Minimum Allocation Requirements

 
Sec. 22.2
Definitions

 
 
 
 
 
-vi-

--------------------------------------------------------------------------------

 

ENSCO SAVINGS PLAN
(As Revised and Restated Effective 1 January 2002)


THIS AGREEMENT, executed this _____ day of November, 2010, and effective 1
January 2002 unless specifically provided otherwise in this Agreement, by ENSCO
International Incorporated, having its principal office in Dallas, Texas
(hereinafter referred to as the "Company").
 
W I T N E S S E T H:


WHEREAS, the Company established the Energy Service Company, Inc. Profit Sharing
Plan (the "Plan") effective May 15, 1991 in the form of a profit sharing plan
designed to constitute a "qualified plan" within the meaning of applicable
sections of the Internal Revenue Code of 1986, as amended (the "Code"),
including Section 401(k) thereof;
 
WHEREAS, the Plan was amended effective May 15, 1991 by resolution of the Board
of Directors of the Company (the "Board") dated February 16, 1993 to change the
name of the Plan to the "ENSCO Savings Plan";
 
WHEREAS, the Company also maintained the ENSCO Profit Sharing Plan which was
merged into the Plan effective July 1, 1991;
 
WHEREAS, the Company acquired Penrod Drilling Corporation ("Penrod") and the
Penrod Thrift Plan maintained by Penrod was merged into the Plan effective
December 31, 1993 and Penrod became a participating employer in the Plan
effective as of January 1, 1994;
 
WHEREAS, the Plan was amended by Amendment No. II effective December 31, 1993 to
provide (i) that all matching contributions by the Company to the Plan will be
made in shares of common stock of the Company, (ii) that the vesting schedule
used by the Plan shall be a six-year schedule pursuant to which a participant is
20% vested after two years of service and an additional 20% for each year
thereafter, (iii) for the direct rollover rules of Section 401(a)(31) of the
Code, (iv) for the new compensation limitation of Section 401(a)(17) of the
Code, (v) for elimination of the requirement that a participant be employed on
December 31 of a plan year to receive an allocation of a Company matching
contribution made for that plan year and (vi) for such other administrative
provisions as the officers of the Company deemed appropriate;
 
WHEREAS, the Company appointed T. Rowe Price Trust Company successor trustee of
the Plan effective January 1, 1995;
 
WHEREAS, the Company acquired Dual Drilling Company ("Dual") effective June 12,
1996 and Dual Holding Company, a wholly-owned subsidiary of the Company, became
the successor sponsor to Dual of the Dual Drilling Company Employees Tax
Deferred/Thrift Savings Plan and Trust [the "Dual 401(k) Plan"];
 
WHEREAS, the eligible employees of Dual became eligible to participate in the
Plan effective July 1, 1996;
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Plan was amended by Amendment No. III effective July 1, 1996 by
resolution of the Board to (i) provide all employees of Dual as of June 12, 1996
with credit for all service with Dual for purposes of the eligibility and
vesting provisions of the Plan, (ii) permit participation in the Plan as of July
1, 1996 by all participants in the Dual 401(k) Plan as of June 30, 1996, (iii)
provide that any participant in the Dual 401(k) Plan as of June 30, 1996 shall
be fully vested in his account balance in the Plan as of the date he has both
attained age 55 and received credit under the Plan for at least five years of
vesting service, (iv) eliminate the $500 minimum withdrawal requirement with
respect to in-service withdrawals of pre-tax contributions to the Plan, and (v)
provide for the same rules in the Plan as are presently contained in the Dual
401(k) Plan with respect to in-service withdrawals of amounts attributable to
after-tax contributions which are to be transferred to the trust of the Plan
pursuant to the merger of the Dual 401(k) Plan into the Plan;
 
WHEREAS, the Dual 401(k) Plan was subsequently amended and restated effective as
of January 1, 1989 and such restatement provided that, effective June 1, 1996,
each participant in the Dual 401(k) Plan shall be fully vested in his individual
account in the Dual 401(k) Plan;
 
WHEREAS, the Plan was amended by Amendment No. IV effective April 1, 1997 to
change the "entry dates" for the Plan;
 
WHEREAS, (i) the Board approved the merger of the Dual 401(k) Plan into the Plan
as soon as administratively practicable following the issuance by the National
Office of the Internal Revenue Service of a compliance statement pursuant to the
application filed by Dual Holding Company, as successor sponsor to Dual of the
Dual 401(k) Plan, under the Voluntary Compliance Resolution program of the
Internal Revenue Service and (ii) following receipt by Dual Holding Company of
that compliance statement, the Dual 401(k) Plan was merged into the Plan
effective as of January 31, 2000;
 
WHEREAS, the Company revised and restated the Plan, effective January 1, 1997
(the "1997 Restatement"), except for certain provisions for which another
effective date was subsequently provided elsewhere in the terms of the 1997
Restatement, to (i) incorporate the prior amendments to the Plan, (ii)
incorporate such other provisions as were necessary due to the merger of the
Penrod Thrift Plan and the Dual 401(k) Plan into the Plan, (iii) clarify the
definition of "annual compensation" used for nondiscrimination testing under
Sections 401(k) and 401(m) of the Code, and (iv) bring the Plan into compliance
with the Code, as modified by the Small Business Job Protection Act of 1996, the
General Agreement on Tariffs and Trade under the Uruguay Round Agreements Act,
the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998, and the Community Renewal Tax Relief Act of 2000, as well as
all applicable rules, regulations and administrative pronouncements enacted,
promulgated or issued since the date the Plan was last restated;
 
WHEREAS, the Company adopted Amendment No. 1 to the 1997 Restatement, effective
January 1, 2002, to reflect the proposed Treasury regulations (the "Proposed
Regulations") issued under Section 401(a)(9) of the Code;
 
 
-2-

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company adopted Amendment No. 2 to the 1997 Restatement, effective
as of January 1, 2002, except as specifically otherwise in Amendment No. 2, to
(i) reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA") which generally became applicable to the
Plan effective as of January 1, 2002, and (ii) constitute good faith compliance
with the requirements of EGTRRA;


WHEREAS, the Pension and Welfare Benefits Administration of the Department of
Labor issued final regulations establishing new standards for processing benefit
claims of participants and beneficiaries under Section 15.6 of the 1997
Restatement which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");
 
WHEREAS, the Proposed Regulations for which the 1997 Restatement was amended by
Amendment No. 1 were replaced by final Treasury regulations that were issued
April 17, 2002 under Section 401(a)(9) of the Code relating to required minimum
distributions under Section 15.4 of the 1997 Restatement (the "Final Required
Minimum Distribution Regulations");
 
WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"), effective August
7, 2002, pursuant to a merger agreement among the Company, Chore Acquisition,
Inc. ("Chore"), a wholly-owned subsidiary of the Company, and Chiles, whereby
Chiles was merged with and into Chore, with Chore being the surviving company
and continuing to exist as a wholly-owned subsidiary of the Company and the
successor sponsor to Chiles of the Chiles Offshore Inc. 401(k) Retirement
Savings Plan (the "Chiles 401(k) Plan");
 
WHEREAS, the employees of Chiles that continued as employees of a subsidiary of
the Company on and after August 7, 2002 continued to be eligible to participate
in the Chiles 401(k) Plan through September 30, 2002 and then became eligible to
participate in the Plan effective October 1, 2002;
 
WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective October 1,
2002 and the assets of the Chiles 401(k) Plan were transferred on October 1,
2002 from the trust established pursuant to the Chiles 401(k) Plan to the trust
established pursuant to the Plan;
 
 
-3-

--------------------------------------------------------------------------------

 


WHEREAS, the Company adopted Amendment No. 3 to the 1997 Restatement, effective
as of October 1, 2002, unless specifically provided otherwise in Amendment No.
3, to, among other things, (i) revise Section 15.6 of the 1997 Restatement to
provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
1997 Restatement consistent with the Model Amendment provided by the Internal
Revenue Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on
October 1, 2002 (the "Date of Participation") by all employees of Chiles who are
both eligible to participate in the Chiles 401(k) Plan as of September 30, 2002
and are employed by the Company or a subsidiary of the Company on October 1,
2002, (iv) provide all employees of Chiles who begin to participate in the Plan
as of the Date of Participation with credit for all actual service with Chiles
for purposes of the eligibility and vesting provisions of the Plan, (v) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for at least three years of vesting service as of the Date of
Participation shall continue to vest under the Plan in his account balance in
the Plan pursuant to the vesting schedule contained in the Chiles 401(k) Plan,
(vi) provide that any participant in the Chiles 401(k) Plan who has credit under
the Chiles 401(k) Plan for two years of vesting service as of the Date of
Participation shall remain 40% vested in his account balance in the Plan but,
subsequent to the Date of Participation, shall continue to vest in his account
balance in the Plan pursuant to the vesting schedule of the Plan, (vii) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for one year of vesting service as of the Date of Participation
shall remain 20% vested in his account balance in the Plan but, subsequent to
the Date of Participation, shall continue to vest in his account balance in the
Plan pursuant to the vesting schedule of the Plan, (viii) provide that any
participant in the Chiles 401(k) Plan as of the Date of Participation shall
become fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, and (ix) provide that any participant in the Chiles 401(k)
Plan as of the Date of Participation shall be eligible for an in-service
withdrawal from the Plan under Section 15.5(c) of the 1997 Restatement once
every six months after he has attained 59½;
 
WHEREAS, the Company adopted Amendment No. 4 to the 1997 Restatement to
retroactively amend the definition of Profit Sharing Entry Date in Section 1.16
of the 1997 Restatement to conform the terms of Section 1.16 of the 1997
Restatement to the actual operation of the Plan as authorized by Section 2.07(3)
of Appendix B to Rev. Proc. 2002-47;
 
WHEREAS, the Company adopted Amendment No. 5 to the 1997 Restatement to (i)
reduce the service requirement to become eligible to participate in the 401(k)
feature of the Plan, (ii) revise the requirements for an election to participate
in the 401(k) feature of the Plan and for subsequent amendments to a salary
reduction agreement, and (iii) increase the maximum deferral percentage that may
be elected under a salary reduction agreement;
 
WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and (b)
of the Code if the distributee does not make an affirmative election to have the
amount paid in a direct rollover to an eligible retirement plan or to receive
the distribution directly and I.R.S. Notice 2005-5 provides that this provision
became effective to the Plan for distributions on or after March 28, 2005;
 
 
-4-

--------------------------------------------------------------------------------

 


WHEREAS, the Company adopted Amendment No. 6 to the 1997 Restatement (i)
effective as of September 1, 2005, to increase the normal retirement age under
the Plan from age 60 to age 65, and (ii) effective as of March 28, 2005, to
comply with the provisions of Section 401(a)(31)(B) of the Code, as amended by
EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to the
application of the new rules in connection with automatic rollovers of certain
mandatory distributions;
 
WHEREAS, the Katrina Emergency Tax Relief Act of 2005 ("KETRA") amended the Code
to immediately authorize tax-favored withdrawals and special provisions for
loans from qualified retirement plans to provide relief relating to Hurricane
Katrina;
 
WHEREAS, the Company adopted Amendment No. 7 to the 1997 Restatement, effective
as of October 3, 2005, to provide temporary relief to certain participants and
related individuals affected by Hurricane Katrina in the form of (i) hardship
withdrawals from the Plan, and (ii) modified loan provisions for certain loans
from the Plan;
 
WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to expand the
hurricane-related relief provided under KETRA to victims of Hurricane Rita and
Hurricane Wilma;
 
WHEREAS, the Company adopted Amendment No. 8 to the 1997 Restatement to provide
temporary relief to certain participants and related individuals affected by
Hurricane Rita and/or Hurricane Wilma in the form of (i) hardship withdrawals
from the Plan, and (ii) modified loan provisions for certain loans from the
Plan;
 
WHEREAS, the Company adopted Amendment No. 9 to the 1997 Restatement, effective
January 1, 2007, to reduce the service requirement to become eligible to
participate in the profit sharing feature of the Plan with respect to employees
who are employed or reemployed after December 31, 2006;
 
WHEREAS, the Department of Treasury issued final regulations under Sections
401(k) and 401(m) of the Code which generally became applicable to the Plan
effective as of January 1, 2006 (collectively the "Final 401(k)/401(m)
Regulations");
 
WHEREAS, the Company adopted Amendment No. 10 to the 1997 Restatement (i)
effective as of January 1 2006, to reflect the Final 401(k)/401(m) Regulations
and to constitute good faith compliance with the Final 401(k)/401(m) Regulations
and (ii) effective as of January 1, 2007, to exclude Carl F. Thorne from further
participation in the profit sharing feature of the Plan;
 
WHEREAS, the Company adopted Amendment No. 11 to the 1997 Restatement, effective
January 1, 2008, to (i) clarify that certain highly compensated employees are
not permitted to amend their salary reduction contribution elections for a year
during the year, and (ii) amend the vesting schedule in Section 14.2 of the 1997
Restatement;
 
WHEREAS, the Pension Protection Act of 2006 requires participant-directed
individual account plans to provide quarterly benefit statements to the plans’
participants providing certain specific information;
 
WHEREAS, the Department of Labor issued final regulations relating to qualified
default investment alternatives in participant-directed individual account plans
which may become applicable to a plan effective on or after December 24, 2007
(the "Qualified Default Investment Alternatives Regulations");
 
 
-5-

--------------------------------------------------------------------------------

 


WHEREAS, the Company adopted Amendment No. 12 to the 1997 Restatement, to (i)
amend, effective as of January 1, 2008, the investment funds specified in
Section 1.24 of the 1997 Restatement available for participant direction of
investment, (ii) amend, effective June 1, 2008, Section 1.24 and Section 22.8 of
the 1997 Restatement to provide a limitation on the portion of a participant’s
individual account that may be invested in Fund 5, (iii) amend, effective June
1, 2008, Section 3.1 of the 1997 Restatement to provide for automatic
enrollments, (iv) amend, effective as of January 1, 2007, Section 10.2 and
Section 22.8 of the 1997 Restatement to comply with the quarterly benefit
statement requirements of the Pension Protection Act of 2006, (v) amend,
effective June 1, 2008, Section 15.11 of the 1997 Restatement to provide for
eligible rollover distributions by non-spousal beneficiaries as permitted by the
Pension Protection Act of 2006, and (vi) amend, effective June 1, 2008, Section
22.8 and Section 22.10 of the 1997 Restatement to change the default investment
fund and to specify related procedures in compliance with the Qualified Default
Investment Alternatives Regulations governing the investment of the individual
account of new participants with an employment or re-employment commencement
date after May 31, 2008 who fail to affirmatively direct the investment of their
individual accounts;
 
WHEREAS, the Company adopted Amendment No. 13 to the 1997 Restatement, to (i)
amend, effective as of February 1, 2009, the investment funds specified in
Section 1.24 of the 1997 Restatement available for participant direction of
investment, (ii) amend, effective January 1, 2009, except as otherwise
specifically provided therein to the contrary, Article II and Section 3.1(b)(iv)
of the 1997 Restatement to provide for the exclusion from initial or continued
eligibility to participate in the Plan of all employees of the Company and
Affiliated Companies who become or may subsequently become eligible to
participate in the Ensco Multinational Savings Plan on or after January 1, 2009,
or would otherwise become or subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009 but for the fact
that any such employee is not working outside the country of the employee’s
permanent residence, (iii) amend, effective January 1, 2008, Section 3.2 of the
1997 Restatement to provide that an employer shall make additional matching
contributions as of the last day of any plan year, commencing with the plan year
ending December 31, 2008, to the extent the Plan administrator determines that a
participant did not receive the same amount of matching contributions to which
the participant was entitled for that plan year based on his salary reduction
contributions and his annual compensation for that plan year, and (iv) amend,
effective January 1, 2008, Section 7.4 of the 1997 Restatement to provide for
the exclusion of all participants and employees of the Company and Affiliated
Companies who become or may subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009, or would otherwise
become or subsequently become eligible to participate in the Ensco Multinational
Savings Plan on or after January 1, 2009 but for the fact that any such employee
is not working outside the country of the employee’s permanent residence, from
initial or continued eligibility to share in the allocation of any profit
sharing contribution (as well as the forfeitures, if any, that may become
allocable under Section 7.4 of the 1997 Restatement along with such profit
sharing contributions) that may be made to the Plan under Section 3.3 of the
1997 Restatement for any plan year beginning on or after January 1, 2008;
 
WHEREAS, final Treasury regulations were issued under Section 415 of the Code
which became effective to the Plan as of January 1, 2008 (the "Final 415
Regulations");
 
 
-6-

--------------------------------------------------------------------------------

 


WHEREAS, the Company adopted Amendment No. 14 to the 1997 Restatement, to (i)
amend, effective January 1, 2008, Article VIII of the 1997 Restatement to
reflect the Final 415 Regulations, and (ii) amend, effective October 1, 2009,
Section 22.8 of the 1997 Restatement to reduce the increments by which
participants can select investment funds from ten percent to the lowest
increment determined from time to time by the administrator of the Plan and to
reduce the limitation on the portion of a participant’s individual account that
may be invested in Fund 5;
 
WHEREAS, the Company adopted Amendment No. 15 to the 1997 Restatement, to (i)
amend, effective January 1, 2008, Section 4.1 of the 1997 Restatement to reflect
the change made to the Code by the provisions of the Worker, Retiree, and
Employer Recovery Act of 2008 which provide that the correction of excess
elective deferrals by distribution for taxable years beginning after December
31, 2007 shall not require the distribution of gap period income, i.e., earnings
attributable to such distributed amounts after the end of the taxable year
through the date prior to the date of distribution, (ii) amend Sections 4.3 and
5.2 of the 1997 Restatement, as amended, to reflect the provisions of the
Pension Protection Act of 2006 which provide that the correction of excess
salary reduction contributions and excess matching contributions by distribution
for plan years beginning after December 31, 2007 shall not require the
distribution of gap period income, i.e., earnings attributable to such
distributed amounts after the end of the plan year through the date prior to the
date of distribution, and (iii) amend, effective for distributions after
December 31, 2006, Section 15.2 of the 1997 Restatement, as amended, to reflect
the provisions of the Pension Protection Act of 2006 which specify the content
and timing requirements for notices required to be provided to participants
regarding their distribution election rights under the Plan;
 
WHEREAS, the board of directors of the Company and the stockholders of the
Company approved the adoption of the Agreement and Plan of Merger and
Reorganization (the "Merger Agreement") by and between the Company and ENSCO
Newcastle LLC, a newly formed Delaware limited liability company ("Ensco
Mergeco") and a wholly-owned subsidiary of ENSCO Global Limited, a newly formed
Cayman Islands exempted company ("Ensco Cayman") and a wholly-owned subsidiary
of the Company, pursuant to which Ensco Mergeco merged (the "Merger") with and
into the Company, with the Company surviving the Merger as a wholly-owned
subsidiary of Ensco Cayman;
 
WHEREAS, Ensco Cayman became, in connection with the Merger, a wholly-owned
subsidiary of ENSCO International Limited, a newly formed private limited
company incorporated under English law which, prior to the effective time of the
Merger, re-registered as a public limited company named "Ensco International
plc" ("Ensco UK");
 
WHEREAS, pursuant to the Merger Agreement, each issued and outstanding share of
the common stock of the Company was converted into the right to receive one
American depositary share (each an "ADS" and collectively, the "ADSs"), which
represents one Class A ordinary share of Ensco UK and is evidenced by an
American depositary receipt;
 
 
-7-

--------------------------------------------------------------------------------

 


WHEREAS, the Company adopted Amendment No. 16 to the 1997 Restatement to amend,
effective as of December 23, 2009 (or, if different, the effective date of the
Merger), (i) Section 1.10 of the 1997 Restatement to define "Ensco ADS" instead
of "Company Stock," (ii) Section 1.14 of the 1997 Restatement to prohibit any
Affiliated Company that is a UK or English company from becoming an Employer
under the Plan, (iii) the fund listed as Fund 5 in Section 1.24 of the 1997
Restatement to mean the Ensco ADS Fund, (iv) Section 21.6 of the 1997
Restatement to reflect the voting rights and procedures in connection with the
ADSs and the underlying Shares (as defined in such section), (v) Section 21.7 of
the 1997 Restatement to reflect certain concepts under English law related to
offers as described in such section, (vi) Section 22.10 of the 1997 Restatement
to specifically provide that each share of Common Stock held by the Trust Fund
on the effective date of the Merger was converted into one ADS, pursuant to the
Merger Agreement, and (vii) to make such other conforming changes to the 1997
Restatement as determined necessary;
 
WHEREAS, the name of Ensco UK was changed to "Ensco plc" and the name of the
Plan was changed to "Ensco Savings Plan";
 
WHEREAS, the Company adopted Amendment No. 17 to the 1997 Restatement, to amend
(i) Sections 1.10, 21.6 and 22.10 of the 1997 Restatement to reflect the change
to the name of Ensco UK to "Ensco plc," (ii) Section 1.36 of the 1997
Restatement to reflect the change to the name of the Plan to "Ensco Savings
Plan," and (iii) Section 3.1(b)(vi) of the 1997 Restatement, effective January
1, 2007, to increase the default deferral percentage under the automatic
enrollment feature of the Plan from three percent to five percent;
 
WHEREAS, pursuant to the guidance issued by the Internal Revenue Service in Rev.
Proc. 2007-44, the Plan has been assigned a five-year remedial amendment cycle
of Cycle E which requires the Plan to be amended no later than January 31, 2011
(except as may be provided otherwise by Rev. Proc. 2007-44 or other published
guidance for certain interim amendments) to bring the Plan into compliance with
the 2009 Cumulative List of Changes in Plan Qualification Requirements published
by the Internal Revenue Service in Notice 2009-98 for Cycle E plans (the "Cycle
E Cumulative List"), which identifies all changes in the qualification
requirements applicable to Cycle E plans resulting from statutory, regulatory
and other guidance published in the Internal Revenue Bulletin;
 
WHEREAS, the Pension Protection Act of 2006 enacted other changes to the Code,
certain provisions of which become applicable to the Plan for Years beginning on
or after January 1, 2007;
 
WHEREAS, the Company now desires to amend and restate the Plan, effective
January 1, 2002 (the "2002 Restatement"), except for certain provisions for
which another effective date is subsequently provided otherwise in the terms of
the 2002 Restatement, to (i) incorporate the provisions of Amendment Nos. 1-17
to the 1997 Restatement, (ii) bring the Plan into compliance with the Code, as
modified by the changes in the qualification requirements applicable to the Plan
that are identified in the Cycle E Cumulative List, including, but not limited
to EGTRRA, the Final Required Minimum Distribution Regulations, the Final
401(k)/401(m) Regulations, the Final 415 Regulations, and the Worker, Retiree,
and Employer Recovery Act of 2008, (iii) reflect certain provisions of the
Pension Protection Act of 2006 and to constitute good faith compliance with the
requirements of the Pension Protection Act of 2006, and (iv) bring the Plan into
compliance with all applicable rules, regulations and administrative
pronouncements enacted, promulgated or issued since the Plan was restated by the
1997 Restatement; and
 
 
-8-

--------------------------------------------------------------------------------

 


WHEREAS, (i) the benefits payable from the Plan are independent of any benefits
an Employee is or may become entitled to under any other funded pension, profit
sharing or savings plan, (ii) the benefits payable to an Employee, former
Employee or Beneficiary under the Plan shall be determined solely by reference
to the provisions of the Plan in effect on the date of such Employee's
retirement or other termination of employment, except as otherwise specifically
provided herein, and (iii) except as otherwise provided in the Plan or any
amendment to the Plan, the provisions of any amendment to the Plan shall apply
solely to an Employee, former Employee, Participant or Former Participant whose
employment with an Employer terminates on or after the effective date of the
amendment;
 
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following as the provisions of the 2002
Restatement:
 
 
Article I
 
DEFINITIONS
 
Unless by the context hereof a different meaning is clearly indicated, whenever
used in the Plan, the following words shall have the meanings hereinafter set
forth:
 
Sec. 1.1 Administrator for the purposes of ERISA means the Company; provided,
that the Company, by action of its governing body, may designate another person
or entity, including the Trustee, the Recordkeeper or a Committee, as
Administrator of the Plan.  For purposes of applying the applicable provisions
of ERISA to the Plan, the Company shall mean the "administrator" as described in
Section 3(16)(A) of ERISA.
 
Sec. 1.2 Affiliated Company means the Company and any other entity which is,
along with the Company, a member of a controlled group of corporations or a
controlled group of trades or businesses [as defined in Section 414(b) or (c) of
the Code], any entity which along with the Company is included in an affiliated
service group as defined in Section 414(m) of the Code, and any other entity
which is required to be aggregated with the Company pursuant to Section 414(o)
of the Code.
 
Sec. 1.3 Allocation Date means the last day of each payroll period of the Year
and each additional date or dates designated by the Administrator from time to
time on which allocations of contributions or forfeitures are made.
 
Sec. 1.4 Alternate Payee means a person defined in Section 414(p)(8) of the Code
who is entitled to benefits under the Plan pursuant to a Qualified Domestic
Relations Order.
 
 
-9-

--------------------------------------------------------------------------------

 


Sec. 1.5 Annual Compensation means with respect to an Employee, the base salary
or wages, including overtime pay and, for Years ending prior to January 1, 1998,
field bonuses paid to such Employee by an Employer which are includible in the
Employee's gross income for the Year, plus (i) amounts deferred to the Plan
pursuant to a salary reduction agreement authorized in Section 3.1, (ii) amounts
applied to purchase benefits pursuant to a salary reduction agreement under a
cafeteria plan as defined in Section 125 of the Code sponsored by an
Employer,(iii) amounts deferred pursuant to a salary reduction agreement under
any other plan described in Sections 401(k) and 408(k) of the Code sponsored by
an Employer, and (iv) elective amounts that are not includible in gross income
by reason of Section 132(f)(4) of the Code, but excluding all other items of
compensation.  For each Year, only $200,000 of Annual Compensation shall be
taken into account by the Plan with respect to any Participant [or, for each
Year beginning after December 31, 2002, such other amount as may be determined
under Section 401(a)(17)(B) of the Code to reflect cost-of-living-increases]
(hereinafter referred to as the "Compensation Limitation"); provided, however,
if a Participant's Annual Compensation for the Year exceeds the maximum amount
of Annual Compensation that can be taken into account for any purpose under the
Plan, the Participant may designate which portion of his total compensation
shall be considered for any such purpose.
 
Sec. 1.6 Beneficiary means any person or fiduciary designated by a Participant
or Former Participant in accordance with the terms hereof and Section 401(a)(9)
of the Code to receive benefits hereunder following the death of such
Participant or Former Participant.  Each Participant and Former Participant may,
from time to time, select one or more Beneficiaries to receive benefits pursuant
to Section 11.1 in the event of the death of such Participant or Former
Participant.  Such selection shall be made in writing by Notice to the
Administrator.  Unless the provisions of the Plan or a Qualified Domestic
Relations Order provide otherwise, the last such selection filed with the
Administrator prior to the date of death of the Participant or Former
Participant shall determine to whom Plan benefits shall be paid.
 
If the Participant or Former Participant is married at the date of his death,
the Beneficiary shall be the surviving spouse unless the spouse has consented in
writing to the designation of some other Beneficiary, which designation may not
be changed without spousal consent unless the voluntary consent of the spouse
(i) expressly permits designations by the Participant or Former Participant
without any requirement of further consent by the spouse, and (ii) acknowledges
that the spouse has the right to limit the consent to a specific
Beneficiary.  Such written consent must acknowledge the effect of such selection
and such consent must be witnessed by a Plan representative or a notary
public.  Spousal consent is not required if it is established to the
satisfaction of the Plan representative that the consent may not be obtained (i)
because the Participant or Former Participant has no spouse, (ii) because the
spouse cannot be located or (iii) because of such other circumstances as the
Secretary of Treasury may by regulations prescribe.  Any consent by a spouse (or
establishment that the consent of the spouse is not required) shall be effective
only with respect to that particular spouse.
 
 
-10-

--------------------------------------------------------------------------------

 


If the Administrator cannot readily determine whether a Participant or Former
Participant has a spouse under the laws of the state in which the Participant or
Former Participant resides resulting from an individual's claim to be a "common
law" spouse of a Participant or Former Participant or similar circumstances, the
Administrator may request such individual to provide the Administrator with a
legal opinion satisfactory to the Administrator or other evidence demonstrating
the individual's status as a spouse of the Participant or Former
Participant.  The Administrator has the sole and absolute authority to determine
an individual's status as a spouse of a Participant or Former Participant and
any such determination shall be final, binding and conclusive on all parties
ever claiming an interest in the Plan.  If a Participant is divorced and the
Participant's spouse was a Beneficiary named by the Participant, the spouse
shall be deemed to have predeceased the Participant and such designation of the
spouse shall be void and the next successive Beneficiary or Beneficiaries shall
become the Beneficiary(ies) entitled to the benefits under the Plan, unless a
Qualified Domestic Relations Order requires a death benefit be payable to the
spouse or the Participant designates the former spouse as Beneficiary again
after such divorce.
 
If a Participant's or Former Participant's selection is not made in compliance
with these provisions or if all designated persons shall predecease the
Participant or Former Participant, or the designation becomes void as provided
in the preceding paragraph, Beneficiary means the first of the following classes
of successive preference beneficiaries then surviving:  the Participant's or
Former Participant's:
 
(a) surviving spouse,
 
(b) descendants, per stirpes (including adopted children),
 
(c) parents in equal shares,
 
(d) brothers and sisters in equal shares, and
 
(e) estate.
 
If more than one Beneficiary of a particular class (primary or secondary) is
entitled to benefits, payments shall be made in equal shares to such
Beneficiaries, unless some other specific proportions are clearly designated by
the Participant or Former Participant. If more than one Beneficiary of a
particular class (primary or secondary) is named, the interest of any deceased
Beneficiary of that class shall pass to the surviving Beneficiary or
Beneficiaries of that class except to the extent that the designation provides
for payment to any secondary Beneficiary or Beneficiaries upon the death of a
primary Beneficiary.  In determining whether any person named as a Beneficiary
is living at the time of a Participant's or Former Participant's death, if such
person and the Participant or Former Participant died in a common disaster and
there is insufficient evidence to determine which person died first, then it
shall be deemed that the Beneficiary died first.
 
Sec. 1.7 Catch-up Contribution means Salary Reduction Contributions to the Plan
pursuant to an election by a Catch-up Eligible Participant that are in excess of
an otherwise applicable Plan limit, other than the limit on Catch-up
Contributions specified in Section 4.1.  For this purpose, an otherwise
applicable Plan limit is a limit in the Plan that applies to Salary Reduction
Contributions without regard to Catch-up Contributions, such as the limit for
each Year under Section 415 of the Code on Annual Additions as described in
Article VII, the dollar limitation for each calendar year on Salary Reduction
Contributions under Section 402(g) of the Code (not counting Catch-up
Contributions) as described in Section 4.1, the Actual Deferral Percentage tests
of Section 401(k) of the Code that must be satisfied each Year as described in
Section 4.2, and the contribution limit for each Year applicable to Salary
Reduction Contributions described in Section 3.1.
 
 
-11-

--------------------------------------------------------------------------------

 


Sec. 1.8 Catch-up Eligible Participant means any Participant (i) who will attain
age 50 by the close of a calendar year and (ii) with respect to whom no other
Salary Reduction Contributions may (without regard to Section 4.1) be made to
the Plan pursuant to Section 3.1 for the calendar year or the Year, whichever is
applicable, by reason of an otherwise applicable Plan limit described in Section
1.7.
 
Sec. 1.9 Chiles 401(k) Plan means the Chiles Offshore Inc. 401(k) Retirement
Savings Plan maintained by Chiles Offshore Inc. as of the Plan Merger Date.
 
Sec. 1.10 Code means the Internal Revenue Code of 1986, as it may be amended
from time to time.  Reference to a section of the Code shall include that
section, applicable Treasury regulations promulgated thereunder and any
comparable section of any future legislation that amends, supplements or
supersedes said section, effective as of the date such comparable section is
effective with respect to the Plan.
 
Sec. 1.11 Committee means the committee appointed under Article XVII to
administer the Plan, as from time to time constituted.  If no such committee is
appointed, the Company shall constitute the Committee.
 
Sec. 1.12 Company means ENSCO International Incorporated, formerly Energy
Service Company, Inc., a Delaware corporation, or such other organization which,
pursuant to a spinoff, merger, consolidation, reorganization, or similar
corporate transaction where a significant portion of the Company's employees
become employees of such organization, adopts and assumes the Plan and the Trust
Agreement as the sponsor with the consent of the Company and agrees to accept
the duties, responsibilities and obligations of the sponsor of the Plan and the
Trust Agreement.  References in the Plan to the Company shall refer to any such
organization which adopts and assumes the sponsorship of the Plan and the Trust
Agreement.
 
Sec. 1.13 Company Stock means the Common Stock of the Company or any other
security that qualifies as a qualifying employer security under ERISA.
 
Sec. 1.14 Disability means a total and permanent disability suffered by a
Participant which, in the opinion of the Administrator (which opinion shall be
conclusive for purposes of the Plan), prevents such Participant from continuing
his work with all Employers and Affiliated Companies.
 
Sec. 1.15 Dual 401(k) Plan means the Dual Drilling Company Employees Tax
Deferred/Thrift Savings Plan and Trust formerly maintained by Dual Drilling
Company.  Dual Holding Company, a wholly-owned subsidiary of the Company, became
the successor sponsor of the Dual 401(k) Plan as of June 12, 1996 when the
Company acquired Dual Drilling Company.  The employees of Dual Drilling Company
who were eligible to participate in the Dual 401(k) Plan ceased to be eligible
to participate in that plan on June 30, 1996 and became eligible to participate
in the Plan on July 1, 1996.  The governing body of the Company approved the
merger of the Dual 401(k) Plan into the Plan as soon as administratively
practicable following the issuance by the National Office of the Internal
Revenue Service of a compliance statement pursuant to the application filed by
Dual Holding Company, as successor sponsor to Dual Drilling Company of the Dual
401(k) Plan, under the Voluntary Compliance Resolution program of the Internal
Revenue Service.  The effective date of the merger of the Dual 401(k) Plan into
the Plan was January 31, 2000.
 
 
-12-

--------------------------------------------------------------------------------

 


Sec. 1.16 Employee means any individual in the employ of an Employer who is on
an Employer's United States dollar payroll (and who is classified as an Employee
by the Employer), excluding (i) any Leased Employee that Section 414(n) of the
Code treats as an Employee of an Employer, unless classification of such Leased
Employee as an Employee is necessary to maintain the qualification of the Plan,
and (ii) any employee included in a unit of Employees covered by a collective
bargaining agreement between an Employer and employee representatives, if
retirement benefits were the subject of good faith bargaining and if two percent
or less of the employees who are covered pursuant to that agreement are
professional employees [as defined in Treas. Reg. §1.410(b)-9].  The term
"Employee" shall not include any individual who by contract is not classified by
the Employer as a common law employee of the Employer, regardless of whether
such individual is included on the Employer's payroll for Federal income tax
withholding purposes or whether such person is later classified as an employee
by the Internal Revenue Service, the Department of Labor, a court, an
administrative agency or an Employer.
 
Sec. 1.17 Employer means the Company and any other Affiliated Company, with
respect to its Employees, provided such Affiliated Company is designated by the
governing body of the Company as an Employer under the Plan and whose
designation as such has become effective and has continued in effect; provided,
however, that, effective as of the effective date of the Merger, no Affiliated
Company that is either a UK company or an English company shall become an
Employer.  The designation shall become effective only when it shall have been
accepted by the governing body of the Employer and shall be effective for the
Year determined by the governing body of the Company and the Employer.  An
Employer may revoke its acceptance of such designation at any time, but until
such acceptance has been revoked, all of the provisions of the Plan and
amendments thereto shall apply to the Employees of the Employer.  In the event
the designation of the Employer as such is revoked by the governing body of the
Employer, such revocation will not be deemed a termination of the Plan.  The
Company shall have the exclusive right to determine whether an Affiliated
Company shall become or continue to be an Employer for purposes of the Plan.
 
Sec. 1.18 Employer Account means the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each Participant, Former
Participant or Beneficiary reflecting the monetary value of such person's
individual interest in the Trust Fund attributable to an Employer's Matching
Contributions under Section 3.2 and the Employer profit sharing contributions,
if any, under Section 3.3.  If the Participant or Former Participant was a
participant in the Penrod Thrift Plan as of December 31, 1993, his Employer
Account will also reflect his individual interest in the Trust Fund attributable
to the balance in his matching account maintained under the Penrod Thrift Plan
as of the Plan Merger Date.  If the Participant or Former Participant was a
participant in the Chiles 401(k) Plan as of September 30, 2002, his Employer
Account will also reflect his individual interest in the Trust Fund attributable
to the balance in his matching employer contributions account maintained under
the Chiles 401(k) Plan as of the Plan Merger Date.
 
 
-13-

--------------------------------------------------------------------------------

 


Sec. 1.19 Ensco ADS means an American depository share, evidenced by an American
depositary receipt, which represents a Class A ordinary share in Ensco plc
(formerly named "Ensco International plc"), a company incorporated under English
law which wholly owns the Company.  Pursuant to the Merger Agreement, each share
of Company Stock held by the Trust Fund on the effective date of the Merger,
including each such share allocated to the Individual Accounts of each
Participant, was converted into one Ensco ADS.  Except with respect to Section
1.13, the first paragraph of Section 20.6, Section 20.7 and the second paragraph
of Section 21.10, prior to the effective date of the Merger, references
(specific or otherwise) to Ensco ADSs in the Plan shall be read and considered
to be references to shares of Company Stock and all references (specific or
otherwise) to "holders of Ensco ADSs" shall be read and considered to be
references to stockholders of the Company, and all provisions of the Plan shall
be consistently interpreted and applied.
 
Sec. 1.20 Entry Date means (i) with respect to an eligible Employee’s ability to
make Salary Reduction Contributions, the first business day of any calendar
month occurring on or following the date the Employee satisfies the eligibility
requirements of Section 2.1 for the 401(k) feature of the Plan [the "401(k)
Entry Date"] and (ii) with respect to an eligible Employee’s participation in
the profit sharing feature of the Plan, the first day of the calendar month
coincident with or next following the date the Employee satisfies the
eligibility requirements of Section 2.1 for the profit sharing feature of the
Plan (the "Profit Sharing Entry Date"); provided, however, that (i) effective
January 1, 2007, the Profit Sharing Entry Date for an Employee who completes his
90th day of employment during the month of December shall be the date he
completes such 90th day of employment, and (ii) effective January 1, 1994 and
prior to January 1, 2007, the Profit Sharing Entry Date for an Employee who
completes his one-year Period of Service during the month of December shall be
the date he completes such one-year Period of Service.
 
Sec. 1.21 ERISA means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, and applicable regulations promulgated
thereunder.
 
Sec. 1.22 Former Participant means any individual who has been a Participant in
the Plan, who is no longer in the employ of an Employer and who has not yet
received the entire benefit to which he is entitled under the Plan.
 
Sec. 1.23 401(k) Account means the portion of the Individual Account maintained
by the Trustee or the Recordkeeper for each Participant, Former Participant or
Beneficiary reflecting the monetary value of such person's individual interest
in the Trust Fund attributable to Salary Reduction Contributions made on the
Participant's behalf pursuant to a salary reduction agreement described in
Section 3.1 and attributable to qualified non-elective contributions under
Section 3.4.  If the Participant was a participant in the Penrod Thrift Plan as
of December 31, 1993, the Dual 401(k) Plan as of June 30, 1996, or the Chiles
401(k) Plan as of September 30, 2002, his 401(k) Account will also reflect his
individual interest in the Trust Fund attributable to (i) the balance in his
accelerated retirement account maintained under the Penrod Thrift Plan as of the
Plan Merger Date, (ii) the balance in his 401(k) contributions account
maintained under the Dual 401(k) Plan as of the Plan Merger Date, or (iii) the
balance in his deferral contributions account maintained under the Chiles 401(k)
Plan as of the Plan Merger Date, whichever is applicable.
 
 
-14-

--------------------------------------------------------------------------------

 


Sec. 1.24 Highly Compensated Employee means any Employee who is determined to be
included in subsection (a) after applying the special rules in subsection (b).
 
(a) Any Employee who:
 
(i) was, at any time during the Year or the preceding Year, a more than
five-percent owner of any Employer [within the meaning of Section 414(q)(2) of
the Code]; or
 
(ii) during the preceding Year received Annual Compensation [as defined in
Section 7.2(f)] from all Employers in excess of $85,000 [as adjusted pursuant to
subsection (b)(iii)], and, if the Administrator elects by Plan amendment, was in
the top 20% of the Employees for the preceding Year (when ranked on the basis of
Annual Compensation for such Year).
 
(b) For purposes of determining the Employees who are to be included in
subsection (a) above, the following special rules shall apply to this Section
1.24:
 
(i) In determining the top 20% of Employees pursuant to subsection (a)(ii),
Employees who (A) have not completed at least six months of service at the end
of the Year, (B) normally work fewer than 17½ hours per week, (C) normally work
during not more than six months during any Year, (D) have not attained age 21 by
the end of the Year or (E) are covered under a collective bargaining agreement
(except to the extent provided in applicable Treasury regulations) shall be
excluded from such determination.
 
(ii) A former Employee whose employment terminates prior to the Year of
determination shall be treated as a Highly Compensated Employee for the Year of
determination if such Employee was a Highly Compensated Employee when such
Employee's employment with his Employer and all Affiliated Companies terminated,
or such Employee was a Highly Compensated Employee at any time after attaining
age 55.
 
(iii) The dollar amount in subsection (a)(ii) shall be adjusted to such other
amount as the Secretary of the Treasury shall prescribe at the same time and in
the same manner as provided under Section 415(d) of the Code for adjusting the
dollar limitation in effect under Section 415(c)(1)(A) of the Code, except that
the base period shall be the calendar quarter ending on the date determined
pursuant to Section 414(q)(1) of the Code.
 
(iv) In determining the number of Employees pursuant to this Section, any
Employee who is a nonresident alien and who receives no earned income [within
the meaning of Section 911(d)(2) of the Code] from any Employer which
constitutes income from sources within the United States [within the meaning of
Section 861(a)(3) of the Code] shall be excluded from such determination.
 
 
-15-

--------------------------------------------------------------------------------

 


Sec. 1.25 Hours of Service means each hour credited to an individual for which
he is either directly or indirectly paid, or entitled to payment, by any
Affiliated Company or, to the extent permitted by the governing body of the
Company or the Administrator in accordance with Section 401(a)(4) of the Code,
by the predecessor company.  Effective December 12, 1994, each period of
qualified military service (within the meaning of Chapter 43 of Title 38, United
States Code) served by an Employee who is reemployed under that chapter by an
Affiliated Company following such service shall be considered service with an
Affiliated Company for purposes of determining his Hours of Service.
 
Sec. 1.26 Individual Account means an account or record to be maintained by the
Trustee or the Recordkeeper reflecting the monetary value of the undivided
interest in the Trust Fund of each Participant, each Former Participant and each
Beneficiary and shall include the Employer Account, 401(k) Account, Prior Plan
Account, Reinstatement Account, Rollover Account, if any, Transfer Account, if
any, and Savings Account, if any, and such other additional account or accounts
as the Administrator may establish from time to time.
 
Sec. 1.27 Interactive Electronic Communication means, to the extent available
under the Plan, a communication between a Participant, Former Participant or
Beneficiary and the Recordkeeper pursuant to a system maintained by the
Recordkeeper and communicated to each Participant, Former Participant and
Beneficiary in compliance with final Treasury regulations and final Department
of Labor regulations whereby each such individual may (i) obtain financial
information regarding his Individual Account and amounts available for
withdrawal, and (ii) initiate investment transfer elections and exercise options
as described herein with respect to his Individual Account, as well as other
actions approved from time to time by the Administrator, through the use of the
telephone, Internet or such other system and a personal identification number
assigned to the Participant, Former Participant or Beneficiary by the
Recordkeeper or the Administrator.  If a Participant, Former Participant or
Beneficiary (i) consents to participate in the Plan's Interactive Electronic
Communication procedures adopted by the Administrator and (ii) acknowledges that
actions taken by such Participant, Former Participant or Beneficiary through the
use of his personal identification number constitute his signature, to the
extent allowed by the Administrator, for purposes of initiating Investment Fund
changes, Participant loans, Beneficiary designations, Salary Reduction
Contribution election changes, Plan withdrawals and distributions, including
waiver of the 30-day period described in Section 14.2, and such other actions
approved from time to time by the Administrator, the Participant, Former
Participant or Beneficiary, as the case may be, will be deemed to have given his
written consent and authorization to any action resulting from the use of the
Interactive Electronic Communication system by the Participant, Former
Participant or Beneficiary.
 
 
-16-

--------------------------------------------------------------------------------

 


Sec. 1.28 Investment Fund or Funds means one or more funds designated by the
Committee pursuant to Section 21.8 from time to time and maintained for the
purpose of providing a vehicle for the investment of assets of the Trust Fund,
in accordance with the directions of each Participant, Former Participant and,
to the extent applicable, Beneficiary and Alternate Payee with respect to his
Individual Account, until such Investment Fund or Funds shall be eliminated by
action of the Committee.  As of February 1, 2009, the Investment Funds shall be:
 
 
Fund 1:
T. Rowe Price Balanced Fund;

 
Fund 2:
T. Rowe Price Spectrum Growth Fund;

 
Fund 3:
T. Rowe Price Spectrum Income Fund;

 
Fund 4:
T. Rowe Price Stable Value Fund (formerly

 
known as the T. Rowe Price Blended Stable

 
Value Fund prior to May 1, 2000);

 
Fund 5:
Ensco ADS Fund (formerly known as the Company

 
Stock Fund prior to the effective date of the

 
Merger);

 
Fund 6:
T. Rowe Price Equity Income Fund;

 
Fund 7:
Vanguard Institutional Index Fund;

 
Fund 8:
T. Rowe Price Blue Chip Growth Fund;

 
Fund 9:
T. Rowe Price Mid-Cap Growth Fund;

 
Fund 10:
Columbia Small Cap Value I Z Fund;

 
Fund 11:
Vanguard Total Bond Market Index Signal Fund;

 
Fund 12:
American Funds EuroPacific Growth R5 Fund;

 
Fund 13:
T. Rowe Price Retirement Income Fund;

 
Fund 14:
T. Rowe Price Retirement 2005 Fund;

 
Fund 15:
T. Rowe Price Retirement 2010 Fund;

 
Fund 16:
T. Rowe Price Retirement 2015 Fund;

 
Fund 17:
T. Rowe Price Retirement 2020 Fund;

 
Fund 18:
T. Rowe Price Retirement 2025 Fund;

 
Fund 19:
T. Rowe Price Retirement 2030 Fund;

 
Fund 20:
T. Rowe Price Retirement 2035 Fund;

 
Fund 21:
T. Rowe Price Retirement 2040 Fund;

 
Fund 22:
T. Rowe Price Retirement 2045 Fund;

 
Fund 23:
T. Rowe Price Retirement 2050 Fund;

 
Fund 24:
T. Rowe Price Retirement 2055 Fund; and

 
Fund 25:
Perimeter Small Cap Growth Investor Fund.



The Administrator may direct the Trustee to invest one or more of such funds
with a specified insurance company or mutual fund, or appoint an investment
advisor as provided in Section 21.5 to manage the same and may also direct the
Trustee to establish new Investment Funds or delete existing Investment Funds
from time to time.  Up to 100% of the assets of the Trust Fund may be invested
in Fund 5.  Effective June 1, 2008, a Participant may direct that the assets of
his Individual Account may be invested in Fund 5 only in accordance with the
specific limitations of Section 21.8.
 
 
-17-

--------------------------------------------------------------------------------

 


Sec. 1.29 Leased Employee means an individual who is not in the employ of an
Employer and who, pursuant to a leasing agreement between an Employer and any
other person (including such individual) (the "leasing organization"), has
performed services for an Employer [or for an Employer and any other person
related to an Employer determined in accordance with Section 414(n)(6) of the
Code] on a substantially full-time basis for at least one year and who performs
such services under the primary direction or control by the Employer.  Leased
Employee shall also include any individual who is deemed to be an employee of an
Employer under Section 414(o) of the Code.  Notwithstanding the preceding
sentences, if individuals described in the preceding sentences constitute less
than 20% of an Employer's non-highly compensated work force within the meaning
of Section 414(n)(5)(C)(ii) of the Code, the Plan shall not treat an individual
as a Leased Employee if the leasing organization covers the individual in a
money purchase pension plan providing immediate participation, full and
immediate vesting and a non-integrated contribution formula equal to at least
ten percent of the individual's annual compensation [as defined in Section
415(c)(3) of the Code, but including amounts contributed by an Employer pursuant
to a salary reduction agreement which are excludable from the individual's gross
income under Sections 125, 402(e)(3), 402(h)(1)(B), 403(b) or 132(f)(4) of the
Code].  If any Leased Employee shall be treated as an Employee of an Employer,
however, contributions or benefits provided by the leasing organization which
are attributable to services of the Leased Employee performed for an Employer
shall be treated as provided by the Employer.
 
Sec. 1.30 Matching Contribution means the contribution made by an Employer
pursuant to Section 3.2.
 
Sec. 1.31 Merger means the merger consummated pursuant to the Merger Agreement
of Ensco Mergeco (as defined in Section 1.32) with and into the Company, with
the Company surviving the Merger as a wholly-owned subsidiary of Ensco Cayman
(as defined in Section 1.32).
 
Sec. 1.32 Merger Agreement means the Agreement and Plan of Merger and
Reorganization approved and adopted by the stockholders of the Company at the
Special Meeting of Stockholders on December 22, 2009, by and between the Company
and ENSCO Newcastle LLC, a newly formed Delaware limited liability company
("Ensco Mergeco") and a wholly-owned subsidiary of ENSCO Global Limited, a newly
formed Cayman Islands exempted company ("Ensco Cayman") and a wholly-owned
subsidiary of the Company, pursuant to which the Merger occurred.  Ensco Cayman
became, in connection with the Merger, a wholly-owned subsidiary of ENSCO
International Limited, a newly formed private limited company incorporated under
English law which, prior to the effective time of the Merger, re-registered as a
public limited company named "Ensco International plc."  The name of Ensco
International plc was subsequently changed to "Ensco plc."
 
Sec. 1.33 Named Fiduciary means the Company, except to the extent the Company
has delegated specific functions to the Committee, if any, appointed by the
Company pursuant to Article XVII.  If no Committee is appointed, the Company
will perform the functions of the Committee.
 
Sec. 1.34 Non-Highly Compensated Employee means any Employee who is not a Highly
Compensated Employee.  The determination of an Employee's status as a Non-Highly
Compensated Employee for a Year shall be determined based on the definition of
Highly Compensated Employee in Section 1.24 that is applicable for that Year.
 
 
-18-

--------------------------------------------------------------------------------

 


Sec. 1.35 Normal Retirement Date means a Participant's or Former Participant's
65th birthday; provided that Normal Retirement Date means a Participant’s or
Former Participant’s 60th birthday with respect to any Participant or Former
Participant who has completed a Period of Service of at least three years,
whether or not consecutive, as of September 1, 2005.
 
Sec. 1.36 Notice means, unless otherwise provided specifically in the Plan, (i)
written Notice on an appropriate form provided by the Administrator, which is
properly completed and executed by the party giving such Notice and which is
delivered by hand or by mail to the Administrator or to such other party
designated by the terms of the Plan or by the Administrator to receive the
Notice or (ii) Notice by Interactive Electronic Communication, to the extent
authorized by the Administrator, to the Recordkeeper.  Notice to the
Administrator, the Recordkeeper or to any other person as provided herein shall
be deemed to be given when it is actually received (either physically or by
Interactive Electronic Communication, as the case may be) by the party to whom
such Notice is given.
 
Sec. 1.37 Participant means an Employee who (i) has met the eligibility
requirements of the Plan as provided in Article II hereof and elected to
participate in the Plan pursuant to Section 2.2 or (ii) has received an
allocation of a profit sharing contribution under Section 6.4 or a qualified
non-elective contribution under Section 6.5.  An Employee who elects to make a
Rollover Contribution to the Plan or who has a Transfer Contribution made to the
Plan on his behalf but who has not met the eligibility requirements of the Plan
as provided in Article II hereof, shall, until he satisfies such requirements,
be considered a Participant only for purposes of applying the relevant
provisions of the Plan relating to the investment and distribution of his
Rollover Account or Transfer Account and his rights and responsibilities under
ERISA with respect to such contribution.
 
Sec. 1.38 Penrod Thrift Plan means the Penrod Thrift Plan maintained by Penrod
Drilling Corporation as of the Plan Merger Date.
 
Sec. 1.39 Period of Service means the months and years of an Employee's
employment with one or more Affiliated Companies, such employment commencing
with the date the Employee first performs an Hour of Service (or following a
Period of Severance, again performs an Hour of Service) and ending on his
Severance from Service Date.
 
An Employee shall be given credit for all periods following the date he first
becomes an Employee which do not constitute a Period of Severance, except that
no credit shall be given (even though no Period of Severance shall occur) for
absences referred to in Section 1.51(b).  If an Employee's employment with his
Employer and all Affiliated Companies terminates by reason of quitting,
discharge or retirement and thereafter he again completes an Hour of Service
within 12 months of his Severance from Service Date, the period of absence shall
be credited for purposes of eligibility and vesting.  All Periods of Service,
including noncontinuous periods, shall be aggregated and fractional periods
shall be determined on the basis that 365 days equal a year of service.
 
 
-19-

--------------------------------------------------------------------------------

 


Effective December 12, 1994, each period of qualified military service (within
the meaning of Chapter 43 of Title 38, United States Code) served by an Employee
who is reemployed under that chapter by an Affiliated Company following such
service shall be considered service with an Affiliated Company for purposes of
determining his Period of Service.  In addition, an Employee shall be credited
with the following periods of service, whichever are applicable:
 
(a) the service he completed with International Tool and Supply Company, Inc. or
Petroleum Rental Services, as the case may be, immediately prior to the date
such Employee first completed an Hour of Service;
 
(b) all service credited to such Employee under the Argosy Offshore, Ltd.
Employee Savings Plan as of the date Argosy Offshore, Ltd. became an Affiliated
Company;
 
(c) all service credited to such Employee under the Penrod Thrift Plan as of
December 31, 1993, the Plan Merger Date for that plan into the Plan;
 
(d) all service credited to such Employee under the Dual 401(k) Plan as of July
1, 1996, the date the employees of Dual Drilling Company ceased to be eligible
to participate in the Dual 401(k) Plan and became eligible to participate in the
Plan;
 
(e) all service credited to such Employee under the Chiles 401(k) Plan for
actual service with Chiles Offshore Inc. as of October 1, 2002, the date the
employees participating in the Chiles 401(k) Plan ceased to be eligible to
participate in the Chiles 401(k) Plan and became eligible to participate in the
Plan; or
 
(f) the service he completed with Diamond Offshore Drilling, Inc. and its
affiliates immediately prior to the date such Employee first completed an Hour
of Service.
 
Sec. 1.40 Period of Severance means any period of 12 or more consecutive months
beginning with an Employee's Severance from Service Date during which an
Employee does not perform an Hour of Service for an Affiliated Company.
 
Sec. 1.41 Plan means the plan embodied herein, as the same may be amended from
time to time, and shall be known as the "Ensco Savings Plan" (formerly named the
"ENSCO Savings Plan" prior to the Merger).
 
Sec. 1.42 Plan Merger Date means the effective date of the merger of the Penrod
Thrift Plan, the Dual 401(k) Plan or the Chiles 401(k) Plan into the Plan.  The
Plan Merger Date is (i) December 31, 1993 for the Penrod Thrift Plan, (ii)
January 31, 2000 for the Dual 401(k) Plan, a date determined by the Company
following the issuance by the National Office of the Internal Revenue Service of
a compliance statement pursuant to the application filed by Dual Holding
Company, as successor sponsor to Dual Drilling Company of the Dual 401(k) Plan,
under the Voluntary Compliance Resolution program of the Internal Revenue
Service, and (iii) October 1, 2002 for the Chiles 401(k) Plan.
 
 
-20-

--------------------------------------------------------------------------------

 


Sec. 1.43 Prior Plan Account means the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each Participant who was a
participant in the Dual 401(k) Plan as of June 30, 1996, reflecting the monetary
value of such person's individual interest in the Trust Fund attributable to the
balance in his company matching contributions account and discretionary profit
sharing contributions account, if any, maintained under the Dual 401(k) Plan as
of the Plan Merger Date.
 
Sec. 1.44 Qualified Domestic Relations Order means any judgment, decree or order
(including approval of a property settlement agreement) which (i) relates to the
provision of child support, alimony payments, or marital property rights to a
spouse, former spouse, child or other dependent of a Participant or Former
Participant, (ii) is made pursuant to a state domestic relations law, (iii)
creates or recognizes the existence of an Alternate Payee's right to, or assigns
to an Alternate Payee the right to, receive all or a portion of the benefits
payable with respect to a Participant or Former Participant under the Plan, and
(iv) complies with the requirements of Section 414(p) of the Code.
 
Sec. 1.45 Recordkeeper means any person or entity appointed by the Company or
the Committee to perform recordkeeping and other administrative services on
behalf of the Plan.  If no Recordkeeper is appointed, the Trustee shall perform
the duties of the Recordkeeper.
 
Sec. 1.46 Reinstatement Account means the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each Participant who repays a
distribution to the Plan pursuant to Section 13.3 reflecting the monetary value
of that Participant's individual interest in the Trust Fund attributable to his
repayment.
 
Sec. 1.47 Rollover Account means the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each Employee or Participant
who makes a Rollover Contribution reflecting the monetary value of such person's
individual interest in the Trust Fund attributable to his Rollover
Contribution.  If the Employee or Participant was a participant in (i) the
Penrod Thrift Plan as of December 31, 1993, (ii) the Dual 401(k) Plan as of July
1, 1996, or (iii) the Chiles 401(k) Plan as of September 1, 2002, his Rollover
Account shall also reflect his individual interest in the Trust Fund
attributable to the balance in his rollover account, if any, maintained under
the Penrod Thrift Plan, the Dual 401(k) Plan or the Chiles 401(k) Plan as of the
Plan Merger Date.
 
 
-21-

--------------------------------------------------------------------------------

 


Sec. 1.48 Rollover Contribution means all or any portion of an eligible rollover
distribution, as defined in Section 402(c)(4) of the Code, transferred to the
Plan pursuant to a Participant's election as described in Section 401(a)(31)(A)
of the Code from an eligible retirement plan, including (i) a qualified plan
described in Section 401(a) or 403(a) of the Code, (ii) an annuity contract
described in Section 403(b) of the Code, and (iii) an eligible plan under
Section 457(b) of the Code which is maintained by a state, a political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state; provided, that the amount transferred to the Plan from
an eligible retirement plan described in clause (i) or (ii) may not include
after-tax employee contributions to such plan.  An eligible rollover
distribution shall not include any portion of a hardship withdrawal within the
meaning of Section 401(k)(2)(B)(i)(IV) of the Code of amounts (and, if
applicable, the earnings attributable thereto) deferred pursuant to a salary
reduction agreement under any other plan described in Section 401(k) of the
Code.  In addition, a Rollover Contribution means any amount transferred to the
Plan which would constitute a rollover contribution within the meaning of
Section 403(a)(4) or 408(d)(3) of the Code.  Any such rollover contribution
(which is not a direct rollover from another plan) must consist of either (i)
all or a portion of the property (in excess of employee contributions) that the
Employee received in a distribution from an employee's trust described in
Section 401(a) of the Code which is exempt from tax under Section 501(a) of the
Code, an annuity plan described in Section 403(a) of the Code and any earnings
thereon [whether such contribution is paid directly by the Employee, from such
other trust or annuity plan, or from an individual retirement account or
individual retirement annuity described in Section 408(a) or 408(b) of the Code
that is eligible to be rolled over and would otherwise be includible in gross
income], an annuity contract described in Section 403(b) or 408(d)(3) of the
Code, or an eligible plan under Section 457(b) of the Code which is maintained
by a state, a political subdivision of a state, or any agency or instrumentality
of a state or a political subdivision of a state, or (ii) all or a portion of
the proceeds from the sale of property received in such a distribution pursuant
to Section 402(c)(6) of the Code.
 
Sec. 1.49 Salary Reduction Contribution means contributions made by an Employer
on behalf of each Participant pursuant to a salary reduction agreement described
in Section 3.1.
 
Sec. 1.50 Savings Account means, with respect to any Participant who was a
participant in either the Penrod Thrift Plan as of December 31, 1993 or the Dual
401(k) Plan as of July 1, 1996 and while participating in either such plan made
after-tax contributions to that plan, the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each such Participant
reflecting the monetary value of that Participant's individual interest in the
Trust Fund attributable to (i) the balance in his savings account maintained
under the Penrod Thrift Plan as of the Plan Merger Date to reflect the after-tax
contributions he made to that plan or (ii) the balance in his participant
after-tax employee contributions account maintained under the Dual 401(k) Plan
as of the Plan Merger Date to reflect the after-tax contributions to that plan.
 
 
-22-

--------------------------------------------------------------------------------

 


Sec. 1.51 Severance from Service Date means the earlier of the date on which an
Employee ceases to be employed by an Affiliated Company, or
 
(a) the first anniversary of the date on which the Employee begins an unpaid
leave of absence (other than a military leave) authorized by his Employer in
accordance with standard personnel policies of his Employer applied in a
nondiscriminatory manner to all Employees similarly situated;
 
(b) the second anniversary of the date on which the Employee begins an absence
from the service of an Affiliated Company by reason of (i) pregnancy of the
individual, (ii) birth of a child of the individual, (iii) placement of a child
with the individual in connection with the adoption of such child by such
individual, or (iv) for purposes of caring for such child for a period beginning
immediately following such birth or placement, provided that the Employee timely
furnishes the Administrator information establishing (i) that the absence from
the service of an Affiliated Company was for one or more of the foregoing
reasons and (ii) the number of days for which there was an absence; or
 
(c) the first date on an Employee's qualified military service ends (within the
meaning of Chapter 43, Title 38, United States Code) and he is not reemployed
under that chapter by an Affiliated Company.
 
Sec. 1.52 Transfer Account means the portion of the Individual Account
maintained by the Trustee or the Recordkeeper for each Employee or Participant
who had a Transfer Contribution made on his behalf to the Plan, reflecting the
monetary value of such person's individual interest in the Trust Fund
attributable to such Transfer Contribution.  If any portion of the Transfer
Contribution is attributable to elective contributions made on behalf of the
Employee pursuant to Section 401(k) of the Code to another plan described in
Section 401(k) of the Code, the Administrator may direct the Trustee or the
Recordkeeper to credit such portion of the Transfer Contribution to the
Employee's 401(k) Account.  If the Employee or Participant was a participant in
either the Penrod Thrift Plan as of December 31, 1993 or the Dual 401(k) Plan as
of July 1, 1996, his Transfer Account will also reflect his individual interest
in the Trust Fund attributable to the balance in his transfer account, if any,
maintained under the Penrod Thrift Plan or the Dual 401(k) Plan as of the Plan
Merger Date.
 
Sec. 1.53 Transfer Contribution means all or part of the balance to the credit
of an Employee in another plan described in Section 401(a) of the Code and
exempt from tax under Section 501(a) of the Code, other than a plan described as
(i) a defined benefit plan and a defined contribution plan which is subject to
the funding standards of Section 412 of the Code or (ii) a defined contribution
plan which is subject to the requirements of Section 401(a)(11)(B) of the Code
with respect to an Employer, which was transferred directly by the trustee of
such other plan to the Trustee.
 
Sec. 1.54 Trust Agreement means the T. Rowe Price Trust Company Trust Agreement
entered into between the Company and the Trustee to carry out the purposes of
the Plan and under which the Trust Fund is maintained; provided that if such
agreement be amended or supplemented, Trust Agreement, as of a particular date,
shall mean such agreement, as amended and supplemented and in force on such
date.
 
 
-23-

--------------------------------------------------------------------------------

 


Sec. 1.55 Trust Fund means all assets of whatsoever kind and nature from time to
time held by the Trustee pursuant to terms and conditions of the Trust Agreement
out of which benefits of the Plan are provided.  The Trust Fund shall be divided
into Investment Funds as provided in Section 21.8.
 
Sec. 1.56  Trustee means T. Rowe Price Trust Company, or any successor trustee
or additional trustee or trustees acting at any time as Trustee under the Trust
Agreement.
 
Sec. 1.57 Valuation Date means each business day of the Year or such other date
or dates as the Administrator may establish from time to time.
 
Sec. 1.58 Year means the 12-month period from January 1 of each year to the next
following December 31.
 
Sec. 1.59 Gender and Number.  Except as otherwise indicated by the context, any
masculine terminology used herein also includes the feminine and neuter, and
vice versa, and the definition of any term herein in a singular shall also
include the plural, and vice versa.
 
 
Article II
 
ELIGIBILITY OF EMPLOYEES
 
Sec. 2.1 Eligibility.  Except as provided in this Article II to the contrary,
each Employee who was eligible to participate in either or both the 401(k)
feature of the Plan and the profit sharing feature of the Plan on December 31,
2001 shall continue to be eligible to participate in that feature or those
features of the Plan, as applicable, as of January 1, 2002.  Each other Employee
(i) shall be eligible to become a Participant in the 401(k) feature of the Plan
as provided in Section 2.2 on the 401(k) Entry Date which coincides with or
which next follows the date upon which he shall have both attained age 18 and
completed a one-month Period of Service (or, prior to January 1, 2004, a
three-month Period of Service), and (ii) who is employed or is reemployed
(without having previously satisfied the then-applicable service requirement of
this Section 2.1 for the profit sharing feature of the Plan) by an Employer
after December 31, 2001, shall be eligible to participate in the profit sharing
feature of the Plan (subject to the allocation requirements of Section 6.4) on
the Profit Sharing Entry Date which coincides with or which next follows the
date upon which he shall have both attained age 18 and completed at least 90
days of employment with the Employer (or, prior to January 1, 2007, a one-year
Period of Service); provided, in each case, the Employee is employed by an
Employer on the applicable Entry Date in a class of employment eligible for
participation in the Plan.  Each Employee who was eligible to participate in the
Chiles 401(k) Plan on September 30, 2002 became eligible to participate in both
the 401(k) feature and the profit sharing feature of the Plan on October 1,
2002, provided he was employed by an Employer on October 1, 2002.  In connection
with the purchase on 7 July 2010 of the Ensco 109, formerly Diamond Offshore
Drilling, Inc.'s Ocean Shield, each Employee who was formerly employed by
Diamond Offshore Drilling, Inc. or an affiliate with an assignment to that
rig on that date and whose employment as an Employee commenced on 21 August 2010
with a continued assignment to the Ensco 109 became eligible to participate in
both the 401(k) feature and the profit sharing feature of the Plan on 21 August
2010.
 
 
-24-

--------------------------------------------------------------------------------

 


Sec. 2.2 Election to Participate.  An Employee who is eligible to become a
Participant in the 401(k) feature of the Plan may do so by either (i) completing
and timely returning the written enrollment forms provided by the Administrator
for that purpose or (ii) if allowed by the Administrator, timely giving an
Interactive Electronic Communication, prior to the 401(k) Entry Date as of which
he becomes eligible to commence participation in the 401(k) feature of the Plan,
including forms or, if permitted, Interactive Electronic Communication, which
(i) designate a Salary Reduction Contribution rate and authorize an Employer to
reduce his Annual Compensation as provided in Section 3.1, (ii) designate a
Beneficiary, and (iii) elect the Investment Funds to which his contributions are
to be allocated pursuant to Section 21.8.  For purposes of this Article II, the
enrollment forms described in clauses (i)-(iii) of the preceding sentence shall
be collectively referred to as the Enrollment Forms.  If an Employee does not
elect to become a Participant in the 401(k) feature of the Plan when he first
becomes eligible to participate, he may thereafter elect to become a Participant
in the 401(k) feature of the Plan as of any subsequent payroll period with
respect to which (or, prior to August 26, 2003, as of any subsequent 401(k)
Entry Date as of which) he continues to be employed by an Employer in a class of
employment eligible for participation in the Plan by either (i) completing the
Enrollment Forms and timely returning them to the Administrator, or (ii) if
allowed by the Administrator, timely giving the Enrollment Forms by Interactive
Electronic Communication.
 
An eligible Employee's participation in the 401(k) feature of the Plan shall
commence on the 401(k) Entry Date following the date or, effective August 26,
2003, any subsequent payroll period with respect to which, the Administrator
timely receives his Enrollment Forms or, if applicable, he timely gives his
Interactive Electronic Communication, in accordance with the provisions of this
Section 2.2 and Section 3.1 and shall continue in effect until amended or
terminated.  For purposes of the Plan, an Employee's Enrollment Forms shall be
considered to have been timely received by the Administrator or to have been
timely given by Interactive Electronic Communication with respect to his 401(k)
Entry Date or, if applicable, the subsequent payroll period if the forms are
received by the Administrator, or the Interactive Electronic Communication is
given by the Employee, prior to that 401(k) Entry Date or the end of that
subsequent payroll period and the Administrator determines, in its sole and
absolute discretion, that it is administratively practicable to process his
enrollment prior to that 401(k) Entry Date or the end of that subsequent payroll
period.  If the Administrator determines that it is not administratively
practicable to process an Employee's enrollment prior to his 401(k) Entry Date
or the end of a particular payroll period, his enrollment shall be effective as
of the next succeeding payroll period (or, prior to August 26, 2003, the next
succeeding 401(k) Entry Date).  The Administrator may determine from time to
time to require an Employee to return the Enrollment Forms required by this
Article II and any amendments to a salary reduction agreement pursuant to
Article III directly to the Recordkeeper.  By signing such Enrollment Forms or,
if allowed by the Administrator, by giving the Enrollment Forms by Interactive
Electronic Communication, the Employee and his Beneficiary agree to be bound by
all the terms and conditions of the Plan as then in effect or as thereafter
amended.
 
 
-25-

--------------------------------------------------------------------------------

 


Sec. 2.3 Eligibility upon Reemployment.  Notwithstanding Section 2.1, each
Employee who is not employed by an Employer in a class of employment eligible
for participation on the Entry Date on which he would have been eligible to
become a Participant in the Plan with respect to either the 401(k) feature or
the profit sharing feature of the Plan, shall be eligible to become a
Participant hereunder in that feature as of the first Entry Date for that
feature following the date on which he resumes employment as an Employee with an
Employer in a class of employment eligible for participation and either (i)
timely submits his Enrollment Forms to the Administrator or (ii) if allowed by
the Administrator, timely gives the Enrollment Forms by Interactive Electronic
Communication.  The Administrator shall determine whether an Employee timely
submitted his Enrollment Forms or, if applicable, timely gave his Enrollment
Forms by Interactive Electronic Communication, in accordance with the guidelines
specified in Section 2.2.
 
Sec. 2.4 Reemployment of Participant.  Except as provided in this Section, if
the employment of a Participant terminates for any reason and he subsequently is
reemployed as an Employee by an Employer in a class of employment eligible for
participation, he shall be eligible to become a Participant as of the 401(k)
Entry Date following the date he resumes employment as an Employee with an
Employer and continues to be employed in a class of employment eligible for
participation and either (i) timely submits his Enrollment Forms to the
Administrator or (ii) if allowed by the Administrator, timely gives the
Enrollment Forms by Interactive Electronic Communication; provided that if the
Participant had satisfied the eligibility requirements under Section 2.1 to
participate in the 401(k) feature of the Plan but not the profit sharing feature
of the Plan as of the date his employment terminated, he shall not be eligible
to participate in the profit sharing feature of the Plan until he satisfies the
eligibility requirements of Section 2.1 that are applicable to the profit
sharing feature of the Plan.  The Administrator shall determine whether an
Employee timely submitted his Enrollment Forms or, if applicable, timely gave
his Enrollment Forms by Interactive Electronic Communication, in accordance with
the guidelines specified in Section 2.2.
 
Sec. 2.5 Changes in Classification and Cessation of Participation.  A
Participant shall immediately cease to be eligible to make any further Salary
Reduction Contributions and shall immediately cease to be eligible for any
further Matching Contributions to the Plan upon the occurrence of either of the
following events:
 
(a) termination of his salary reduction agreement established pursuant to
Section 3.1; or
 
(b) termination of his status as an Employee with all Employers for any reason.
 
 
-26-

--------------------------------------------------------------------------------

 


If a Participant is subsequently transferred to, or is included on December 31,
2008 in, a class of employment not eligible for participation in the Plan but
continues to be employed by an Affiliated Company, no further contributions to
the Trust Fund shall be made by or on behalf of the Participant under the Plan
with respect to periods on and after the date of subsequent transfer to or, if
applicable, inclusion on December 31, 2008 in, a class of employment not
eligible for participation in the Plan, or such other earlier period specified
in Section 2.9.  Any Participant described in the preceding sentence may
recommence his participation in the features of the Plan for which he was
eligible at the time of the subsequent transfer to or, if applicable, inclusion
on December 31, 2008 in, an ineligible class of employment if he is transferred
back to an eligible class of employment and new Enrollment Forms are executed
or, if allowed by the Administrator, an Interactive Electronic Communication is
given, in accordance with Section 3.1.  During the period of his employment in a
class of employment not eligible for participation in the Plan, the Participant
shall continue to (i) vest in his Employer Account, (ii) be eligible for
withdrawals (subject to the requirements of Section 14.5), (iii) be permitted to
transfer his Individual Account among the Investment Funds in accordance with
the provisions of Section 21.8, and (iv) be permitted to change Beneficiaries in
accordance with the provisions of the Plan.
 
Sec. 2.6 Exclusion of Employees Covered by Collective
Bargaining.  Notwithstanding Section 2.1, an Employee covered by a collective
bargaining agreement between an Employer and a collective bargaining
representative certified under the Labor Management Relations Act who is
otherwise eligible to become a Participant under this Article II shall be
considered to be employed in an ineligible class of employment and excluded from
eligibility to participate in the Plan if retirement benefits were the subject
of good faith bargaining between the Employee's representative and the Employer
and if the agreement does not require the Employer to include such Employee in
the Plan.  An Employee who is a Participant in the Plan when he is excluded
under the provisions of this Section 2.6 shall cease active participation in the
Plan on the effective date of that collective bargaining agreement and shall not
participate in Employer contributions while a member of the ineligible class,
but shall not be considered to have terminated employment.
 
Sec. 2.7 Exclusion of Certain Employees who are Non-U.S.
Taxpayers.  Notwithstanding Section 2.1, an Employee who is otherwise eligible
to become or continue to be a Participant under this Article II shall be
considered to be employed in an ineligible class of employment and excluded from
eligibility to participate in the Plan if the Employee (i) is included on
January 1, 2009 in, or subsequently transferred to, a class of employment
eligible to participate on such date in the Ensco Multinational Savings Plan, or
(ii) would be described in clause (i) of this sentence but for the fact that he
is not employed and working outside the country of his permanent residence.  An
Employee who is a Participant in the Plan when he is excluded under the
provisions of this Section 2.7 shall cease active participation in the Plan on
the effective date of his inclusion in that ineligible class of employment and
shall not participate in Employer contributions while employed in that
ineligible class of employment, but shall not be considered to have terminated
employment.
 
 
-27-

--------------------------------------------------------------------------------

 


Sec. 2.8 Eligibility Upon Entry or Reentry into an Eligible Class of
Employees.  In the event a Participant is excluded because he is no longer a
member of an eligible class of Employees as specified in this Article II, such
Employee shall be eligible to become a Participant immediately upon his return
to employment as an Employee of an Employer in an eligible class of
Employees.  In the event that an Employee who is not a former Participant in the
Plan becomes a member of the eligible class, such Employee shall be eligible to
become a Participant immediately if such Employee has satisfied the eligibility
requirements of Section 2.1 and would have previously been eligible to become a
Participant had he been in the eligible class and new Enrollment Forms are
executed or, if allowed by the Administrator, new Enrollment Forms are given by
Interactive Electronic Communication, in accordance with Section 3.1.
 
Sec. 2.9 Exclusion of Certain Employees from the Profit Sharing Feature of the
Plan.  Notwithstanding the foregoing provisions of this Article II and any other
provision of the Plan, (i) effective as of January 1, 2007, Carl F. Thorne shall
be excluded from participation in the profit sharing feature of the Plan and the
allocation of Employer profit sharing contributions, if any, under Section 6.4
(as well as the forfeitures, if any, that may become allocable under Section 6.4
along with such profit sharing contributions) that are made pursuant to Section
3.3 for any Year beginning on or after January 1, 2007, and (ii) effective as of
January 1, 2008, all Participants and Employees of the Company and Affiliated
Companies, including those Employees who are included on December 31, 2008 in,
or subsequently transferred to, a class of employees not eligible for
participation in the Plan and, as a result shall cease to be a Participant for
purposes of certain provisions of the Plan as specified in Section 2.5, shall be
excluded from participation in the profit sharing feature of the Plan and the
allocation of Employer profit sharing contributions, if any, under Section 6.4
(as well as the forfeitures, if any, that may become allocable under Section 6.4
along with such profit sharing contributions) that are made pursuant to Section
3.3 for the Year beginning January 1, 2008 and for any Year beginning on or
after January 1, 2009 with respect to which the Employee does not satisfy the
allocation requirements of Section 6.4, including because he is employed in an
ineligible class of employment on the last day of the Year.
 
 
-28-

--------------------------------------------------------------------------------

 
 
Article III
 
CONTRIBUTIONS
 
Sec. 3.1 Salary Reduction Contributions.
 
(a) Amount of Contributions.  On satisfying the requirements of Article II for
participation in the 401(k) feature of the Plan, an eligible Employee may elect
to have the Employer make Salary Reduction Contributions to the Trust Fund on
his behalf by executing an enrollment form or, if allowed by the Administrator,
by giving an Interactive Electronic Communication, containing a salary reduction
agreement as described in Section 3.1(b).  The terms of any such salary
reduction agreement shall provide that the Employee agrees to accept a reduction
in his Annual Compensation from his Employer in an amount equal to not less than
one percent but up to ten percent (in whole percentages) of his Annual
Compensation per payroll period, subject to the restrictions and limitations of
Articles IV and VII hereof.  The maximum deferral percentage in the preceding
sentence shall be (i) increased to 50% for any Year beginning after December 31,
2003 for any eligible Employee who is a Non-Highly Compensated Employee for that
Year, and (ii) increased to 15% for any Year beginning after 31 December 2010
for any eligible Employee who is a Highly Compensated Employee for that Year and
was not invited to participate in the Ensco 2005 Supplemental Executive
Retirement Plan (the "2005 SERP") for the plan year of the 2005 SERP that
coincides with that Year.  The maximum percentage that an Employee may elect to
reduce his Annual Compensation shall be determined from time to time by the
Administrator taking into account the restrictions and limitations imposed by
Articles IV and VII hereof.
 
Effective April 1, 2002, in addition to the Salary Reduction Contributions made
by a Participant in accordance with the preceding provisions of this Section
3.1(a) for a Year, a Participant who is a Catch-up Eligible Participant for that
Year shall be eligible to make Catch-up Contributions in the form of Salary
Reduction Contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code as described in Section 4.1.
 
 
-29-

--------------------------------------------------------------------------------

 


(b) Salary Reduction Agreement.
 
(i) Nature of Agreement.  The salary reduction agreement referred to in Section
3.1(a) shall be a legally binding agreement (on a form prescribed by the
Administrator, which may include an Interactive Electronic Communication)
whereby (A) the Participant agrees that, as of the effective date of the
agreement, the Annual Compensation otherwise payable to him thereafter shall be
reduced by a whole percentage (as selected by the Participant) not to exceed the
maximum percentage permitted under Section 3.1(a), and (B) the Employer agrees
to contribute the total amount of such reduction in Annual Compensation to the
Trust Fund on behalf of the Participant as a Salary Reduction Contribution under
Section 3.1(a).  If a Participant's Annual Compensation for the Year exceeds the
maximum amount of Annual Compensation that can be taken into account, the
Participant may designate which portion of his total compensation is subject to
his salary reduction agreement as long as the total amount deferred for the Year
does not exceed the maximum amount allowed by law, calculated with respect to
his Annual Compensation up to the maximum compensation that may be considered
for the Year.  Salary Reduction Contributions shall be made by the Employer to
the Trust Fund shortly after the end of each payroll period from which they are
reduced, provided that in no event shall the Employer's aggregate contribution
on behalf of the Participant under Section 3.1(a) for any month occur later than
the 15th Valuation Date of the month following the month to which such
contribution relates or such other date prescribed by the Code or applicable
Treasury or Department of Labor regulations, rulings, notices or other
promulgated documents of general applicability.  Subject to the provisions of
paragraph (iv) of this Section 3.1(b) and Article IV hereof, a Participant's
salary reduction agreement shall remain in effect until modified or terminated
in accordance with paragraphs (iii) or (iv) of this Section 3.1(b).
 
(ii) Effective Date of Agreement.  The effective date of a Participant's salary
reduction agreement shall be the 401(k) Entry Date following the date, or such
other subsequent payroll period as provided in Section 2.2 with respect to
which, such agreement is timely received in executed form by the Administrator
or, if allowed, an Interactive Electronic Communication is timely given, as
required by Article II; provided that such effective date shall not be
determined to be earlier than the 401(k) Entry Date the Participant first
becomes eligible to participate in the Plan.  The Administrator shall determine
whether an Employee timely submitted his salary reduction agreement or, if
applicable, timely gave an Interactive Electronic Communication, in accordance
with the guidelines specified in Section 2.2.
 
 
-30-

--------------------------------------------------------------------------------

 


(iii) Amendment of Salary Reduction Contribution Elections.  A Participant may
amend his elections authorizing the Employer to make Salary Reduction
Contributions as of any payroll period with respect to Annual Compensation not
yet paid (A) to increase or to decrease the whole percentage of his Annual
Compensation [within the limits of Section 3.1(a)] to be used to determine his
Salary Reduction Contributions or (B) to cease entirely such contributions.  A
Participant's amended Salary Reduction Contribution election shall be effective
no earlier than the first day of the first payroll period during which either
(i) an amended salary reduction agreement is timely received in executed form by
the Administrator or (ii) if allowed by the Administrator, an Interactive
Electronic Communication is timely given, or such other date as the
Administrator may prescribe from time to time.  If a Participant elects to cease
making Salary Reduction Contributions, the Participant may elect to again
participate in the 401(k) feature of the Plan and resume making contributions to
the Trust Fund under Section 3.1(a) by executing a new salary reduction
agreement or, if allowed by the Administrator, by giving an Interactive
Electronic Communication; provided that the effective date of such new salary
reduction agreement shall be no earlier than the first day of the first payroll
period during which the new salary reduction agreement is timely received in
executed form by the Administrator, or if allowed by the Administrator, the
Interactive Electronic Communication is timely given.  An amendment to a salary
reduction agreement, including one to cease Salary Reduction Contributions, and
a new salary reduction agreement shall be considered to have been timely
received if it is received by the Administrator or, if applicable, the
Interactive Electronic Communication is timely given, prior to the end of the
applicable payroll period and the Administrator determines, in its sole and
absolute discretion, that it is administratively practicable to process that
amendment or new salary reduction agreement, whichever is applicable, for that
payroll period.  If the Administrator determines that it is not administratively
practicable to process an amendment or new salary reduction agreement, whichever
is applicable, prior to the end of a particular payroll period, that amendment
or new salary reduction agreement shall be effective as of the next succeeding
payroll period. Notwithstanding the preceding provisions of this Section
3.1(b)(iii) to the contrary, no Participant who (i) is considered a Highly
Compensated Employee for a Year beginning after December 31, 2007, and (ii) was
invited and actually elected to participate in the 2005 SERP [as defined in
Section 3.1(a)] for the plan year of the 2005 SERP that coincides with that Year
by first agreeing pursuant to Section 3.1(a) to defer to the Plan the maximum
Salary Reduction Contribution rate determined for that Year by the Administrator
pursuant to Section 3.1(a) and Section 4.4, may subsequently amend or revoke his
Salary Reduction Contribution election under this Section 3.1(b)(iii) during
that Year.
 
 
-31-

--------------------------------------------------------------------------------

 


(iv) Transfer to Ineligible Employment or Termination of Employment.  A
Participant's salary reduction election shall terminate automatically if the
Participant (A) is transferred to, or is included on December 31, 2008 in, a
class of employment not eligible for participation in the Plan, or (B) if his
employment as an Employee with all Employers terminates.  Upon return of the
Participant to an eligible class of employment as an Employee with an Employer,
the Participant shall be permitted to execute a new salary reduction agreement
or, if allowed, give an Interactive Electronic Communication, and resume having
contributions made to the Trust Fund on his behalf under Section 3.1(a);
provided that the effective date of the new salary reduction agreement shall be
no earlier than the later of (A) the first day of the first payroll period
during which the new salary reduction agreement is timely received in executed
form by the Administrator or, if applicable, an Interactive Electronic
Communication is timely given, or (B) the date the Participant resumes eligible
employment as an Employee with an Employer.  Transfers of Participants to
different payroll systems among the Employers shall be administered by
procedures established by the Administrator.
 
(v) No Pre-Service Contributions.  In no event shall an Employer deliver (i) any
Salary Reduction Contributions for any Year beginning after December 31, 2005 to
the Trust Fund on behalf of any Participant prior to the date the Participant
performs the services as an Employee with respect to which the Salary Reduction
Contributions are being made, or (ii) any Matching Contributions for any Year
beginning after December 31, 2005 to the Trust Fund on behalf of any Participant
prior to the date the Participant performs the services as an Employee with
respect to which the Matching Contributions are being made, unless such
pre-funding is to accommodate a bond fide administrative concern and is not for
the principal purpose of accelerating deductions.
 
 
-32-

--------------------------------------------------------------------------------

 


(vi) Automatic Enrollment Effective June 1, 2008.  The Administrator shall
provide a Notice described in this subsection (b)(vi) to each individual who is
initially employed or re-employed as an Employee after May 31, 2008 but does not
agree to a reduction in his Annual Compensation from his Employer pursuant to
Section 3.1(a) by executing an enrollment form or, if allowed by the
Administrator, by giving an Interactive Electronic Communication, containing a
salary reduction agreement as described in Section 3.1(b).  The Administrator
may determine to limit the application of this subsection (b)(vi) to Employees
who are subject to United States federal income tax.  The Notice shall be
provided to any such Employee as soon as administratively practicable after his
employment or re-employment commencement date which is the date the Employee
first performs an Hour of Service.  The terms of that Notice shall provide that
the Administrator shall automatically enroll each such Employee in the 401(k)
feature of the Plan pursuant to Sections 2.2 and 3.1(a) and that such Employee
shall be deemed to have agreed to a reduction in his Annual Compensation from
his Employer in an amount equal to three percent of his Annual Compensation per
payroll period commencing with the payroll period which next follows the 30th
day following the 401(k) Entry Date which coincides with or next follows the
date upon which he satisfies the eligibility requirements specified in Section
2.1(ii) for participation in the 401(k) feature of the Plan, subject to the
restrictions and limitations of Article IV hereof, unless the Employee
affirmatively elects prior to that payroll period to cancel his automatic
enrollment.  The automatic enrollment percentage specified by the preceding
sentence shall be five percent for each individual who is initially employed or
re-employed as an Employee after September 30, 2010 but does not agree to a
reduction in his Annual Compensation from his Employer pursuant to Section
3.1(a) by executing an enrollment form or, if allowed by the Administrator, by
giving an Interactive Electronic Communication, containing a salary reduction
agreement as described in Section 3.1(b).  If the Administrator determines that
it is not administratively practicable to process the automatic enrollment of an
Employee prior to the end of the payroll period specified in the preceding
sentence, that automatic enrollment shall be effective as of the next succeeding
payroll period.  The Notice shall also provide that the balance of each such
Employee’s Individual Account shall be invested in the qualified default
investment alternative in accordance with the provisions of Section 21.8.  In
addition, that Notice shall provide that each such Employee may elect to cancel
or amend his automatic enrollment for the payroll period in which his automatic
enrollment shall become effective, or cancel or amend his automatic enrollment
for any future payroll period, in accordance with Section 3.1(b)(iii).
 
 
-33-

--------------------------------------------------------------------------------

 


(c) Special Rule for Qualified Military Service.  Notwith-standing the
limitation of Section 3.1(a), a Participant who is in qualified military service
(within the meaning of Chapter 43 of Title 38, United States Code) who is
reemployed under that chapter shall be permitted to elect to have his Employer
make additional Salary Reduction Contributions to the Trust Fund on his behalf
in the amount provided in this Section 3.1(c) or such lesser amount as is
elected by the Participant.  The Participant shall be entitled to elect to have
these additional Salary Reduction Contributions made on his behalf during the
period which begins on the date of his reemployment with the Employer following
such period of qualified military service and continues for a period of time
equal to the lesser of (i) the product of three and the period of qualified
military service which resulted in such right and (ii) five years.  The amount
of additional Salary Reduction Contributions that a Participant may elect to
have made on his behalf under this Section 3.1(c) is equal to the excess of (i)
the maximum amount of Salary Reduction Contributions that the Participant would
have been permitted to have made on his behalf to the Plan in accordance with
the applicable limitations of Section 4.1 and Section 7.1 during the period of
qualified military service if the Participant had continued to be employed by
his Employer during such period and had continued to receive Annual Compensation
as determined in the manner provided in Section 6.4 during any such period of
qualified military service over (ii) the actual amount of Salary Reduction
Contributions made on behalf of that Participant pursuant to Section 3.1(a)
during that same period.
 
Sec. 3.2 Employer Matching Contributions.  For each payroll period, an Employer
may contribute hereunder as a Matching Contribution an amount equal to a stated
dollar amount or a stated percentage of the Salary Reduction Contributions, if
any, made for such payroll period on behalf of each Participant entitled to an
allocation under Section 6.3; provided that the Salary Reduction Contributions
made on behalf of each Participant for a payroll period for which an Employer
shall make a Matching Contribution shall be considered only to the extent that
it (i) does not exceed six percent of the portion of the Participant's Annual
Compensation paid during such payroll period, unless the governing body of the
Company determines otherwise, and (ii) was not initially made to the Plan under
Section 3.1(a) as a Catch-up Contribution.  If, as of the last day of any Year
beginning after December 31, 2007, the Administrator determines that a
Participant did not receive the amount of Matching Contributions to which such
Participant was entitled for the Year based on his Salary Reduction
Contributions made during the Year and his Annual Compensation for the Year, his
Employer shall make an additional Matching Contribution on behalf of such
Participant in an amount necessary to provide the Participant with the Matching
Contribution to which he is entitled for such Year.  The Matching Contributions
for a Year shall be determined by the governing body of the Company in its sole
and absolute discretion; provided that the Administrator reserves the right to
impose limits from time to time on the Matching Contributions that can be made
by any Employer to the extent necessary to meet the limitations and restrictions
of Articles V and VII.  Matching Contributions made pursuant to this Section 3.2
shall be subject to the limitations and restrictions of Articles V and VII.  The
Matching Contributions, if any, made pursuant to this Section 3.2 shall be
reduced by the forfeitures for such Year under Articles IV, V, XIII and XIV that
are designated under Section 13.5 by the Company to be applied to reduce the
Matching Contributions for the Year and such forfeitures shall be allocated as
provided in Section 6.3 in lieu of such contributions.  If additional Salary
Reduction Contributions are made on behalf of a Participant pursuant to
Section 3.1(c), the Employer shall make the same Matching Contribution pursuant
to this Section 3.2 for that Participant which would have been made with respect
to such Salary Reduction Contributions if those Salary Reduction Contributions
had actually been made on behalf of that Participant during that period of
qualified military service.
 
 
-34-

--------------------------------------------------------------------------------

 


Sec. 3.3 Employer Profit Sharing Contributions.  In addition to the Matching
Contribution under Section 3.2, if any, for any Year, an Employer may elect to
make a voluntary profit sharing contribution (after taking into account the
Matching Contribution, if any, under Section 3.2) on behalf of the Participants
entitled to an allocation under Section 6.4 for that Year in an amount
determined and authorized by the governing body of that Employer for such
Year.  The Employer profit sharing contributions, if any, made pursuant to this
Section 3.3 shall be allocated along with the forfeitures for such Year under
Articles IV, V, XIII and XIV, if any, that are designated by the Company under
Section 13.5 for allocation under Section 6.4 with the Employer profit sharing
contributions.  The Administrator reserves the right to impose limits from time
to time on the profit sharing contributions that can be made by any Employer to
the extent necessary for the Plan to retain its qualified status under the Code.
 
Sec. 3.4 Employer Qualified Non-Elective Contributions.  To insure that the
Actual Deferral Percentage tests of Section 401(k) of the Code as described in
Section 4.2 hereof or the Contribution Percentage tests of Section 401(m) of the
Code as described in Section 5.1 hereof are met for any Year, an Employer, under
such rules and regulations as the Secretary of the Treasury may prescribe, in
addition to the Salary Reduction Contributions made by the Employer pursuant to
Section 3.1, the Matching Contributions under Section 3.2, if any, and any
Employer profit sharing contributions under Section 3.3, may make additional
contributions which shall constitute "qualified non-elective contributions"
within the meaning of Section 401(m)(4)(C) of the Code on behalf of any
Participant selected by the Employer who is an eligible Non-Highly Compensated
Employee (as defined in Section 4.2) with respect to the current Year or the
preceding Year, whichever is applicable under Section 4.2 or Section 5.1.  Each
Year an Employer shall designate the portion, if any, of the qualified
non-elective contributions that it made for the Year that shall be considered
under Section 4.2 for the Actual Deferral Percentage test and the portion, if
any, that shall be considered under Section 5.1 for the Contribution Percentage
test.  The qualified non-elective contributions that are made for any Year
beginning after December 31, 2005 and are designated by the Employer for
consideration under Section 4.2 for the Actual Deferral Percentage test for that
Year must satisfy the requirements of Section 4.6 and the qualified non-elective
contributions that are made for any Year beginning after December 31, 2005 and
are designated by the Employer for consideration under Section 5.1 for the
Contribution Percentage test for that Year must satisfy the requirements of
Section 5.5.
 
 
-35-

--------------------------------------------------------------------------------

 


Sec. 3.5 Time and Form of Contributions.  Payments of Employer contributions due
with respect to any Year shall be made in cash (by check or wire transfer),
Ensco ADSs, or any combination thereof, as determined by the Company, in its
sole and absolute discretion.  In addition to any other requirements hereunder
relating to the timing of contributions, contributions made by an Employer
pursuant to Sections 3.1, 3.2, 3.3 or 3.4, if any, may be made at any time and
from time to time, except, as provided in Sections 3.1(b)(i), 4.3(c) and 5.2(c),
the total contribution for any Year shall be paid in full not later than the
time prescribed by law to enable the Employer to obtain a deduction therefore on
its federal income tax return for said Year.  If in advance of a Year the
governing body of any Employer authorizes Employer contributions pursuant to
Section 3.2 or 3.3 for that Year, such governing body may provide that all or a
portion of such contributions shall be allocated monthly, quarterly or on some
other basis rather than by payroll period during the Year or at the end of such
Year.  Contributions made after the last day of the Year but within the time for
filing an Employer's federal income tax return (including extensions thereof)
shall be deemed made as of the last day of that Year if so directed by the
Employer, except such contributions shall not share in increases, decreases, or
income to the Trust Fund prior to the date actually made.  Notwithstanding the
foregoing, on an Employer's request, a contribution which was made on a mistake
of fact or conditioned on deductibility of the contribution shall be returned to
the Employer within one year after payment of the contribution or disallowance
of the deduction (to the extent disallowed), as the case may be; provided,
however, the amount returned to an Employer shall not be increased by any
earnings thereon and shall be reduced by any losses attributable to such amount.
 
Sec. 3.6 Limit on Employer Contributions.  Notwithstand­ing the foregoing
provisions of Sections 3.1, 3.2, 3.3 or 3.4, the contribution of an Employer for
any Year (whether made pursuant to Sections 3.1, 3.2, 3.3 or 3.4) shall be first
authorized by the governing body of the Employer and shall in no event exceed an
amount which will, under the law then in effect, be deductible by the Employer
in computing its federal taxes based on income for that Year; provided that the
Administrator reserves the right to impose limits from time to time on (i) the
Matching Contributions that can be made by any Employer to the extent necessary
to meet the limitations and restrictions of Article V and (ii) the profit
sharing contributions that can be made by any Employer to the extent necessary
for the Plan to retain its qualified status under the Code.  As permitted by
Section 401(a)(27) of the Code, any Employer may make contributions to the Plan
without regard to net profits, current or accumulated.
 
Sec. 3.7 Contributions May be Made with Respect to a Particular Employer.  In
making its determination of Matching Contributions and Employer profit sharing
contributions with respect to any Year, the governing body of the Company may
make its determination separately with respect to any Employer or business or
operating unit within an Employer; provided, however, that any such
determination must be nondiscriminatory within the meaning of the Treasury
regulations under Section 401(a)(4) of the Code and must satisfy the minimum
coverage requirements of Section 410(b) of the Code.  In such case, the
contribution to such Employer or business or operating unit within an Employer
shall be allocated only to Participants who are Employees of such Employer or
business or operating unit within that Employer.
 
 
-36-

--------------------------------------------------------------------------------

 


Sec. 3.8 Manner of Making Contributions.  All contributions to the Trust Fund
shall be paid directly to the Trustee.  In connection with each contribution,
the Employer shall provide the Recordkeeper with information that:
 
(a) identifies each Participant on whose behalf the contribution is being made
and the amount thereof; and
 
(b) states whether the amount contributed on behalf of the Participant is a
Salary Reduction Contribution, a Matching Contribution, an Employer profit
sharing contribution, a qualified non-elective contribution, a Rollover
Contribution or a Transfer Contribution.
 
The Recordkeeper shall provide the Trustee with any of the information received
by it which is necessary for the Trustee to perform its duties and obligations
with respect to the Trust Fund.
 
Sec. 3.9 Rollover and Transfer Contributions.  An Employee, regardless of
whether he is a Participant in the Plan, may, if authorized by the Administrator
and after complying with all applicable laws and filing with the Trustee the
form prescribed by the Administrator or, if allowed, by giving an Interactive
Electronic Communication, make or have made on his behalf a Rollover
Contribution or have a Transfer Contribution made on his behalf to the Plan at
any time.  The Administrator may adopt rollover and transfer procedures and,
before permitting a Rollover Contribution or Transfer Contribution, may require
an Employee or his prior employer to furnish such information regarding the
amount proposed to be rolled over or transferred to the Plan as the
Administrator determines is necessary or appropriate.  These procedures shall be
designed to enable the Administrator to reasonably conclude whether a Rollover
Contribution is valid and shall specify that if the Administrator later
determines or is otherwise informed that the Rollover Contribution was not
valid, the Administrator shall direct the Trustee to distribute the amount of
the invalid Rollover Contribution, plus the earnings attributable thereto, to
the Employee as soon as administratively practicable thereafter.  If the
Employee is not a Participant hereunder, his Rollover Account or Transfer
Account shall constitute his entire interest under the Plan and the provisions
of the Plan shall be generally applicable to such Employee and the Rollover
Contribution or Transfer Contribution, unless expressly provided otherwise
herein.  Except as otherwise directed by the Administrator, the Recordkeeper
shall allocate and credit a Rollover Contribution or Transfer Contribution to
the Employee's Rollover Account or Transfer Account as of the Valuation Date
immediately following the date on which the Rollover Contribution or Transfer
Contribution is made.  A Rollover Contribution and a Transfer Contribution shall
be nonforfeitable and the value thereof shall be paid to the Participant in the
manner the Participant (or, if applicable, the Participant’s Beneficiary) elects
pursuant to Sections 14.2 and/or 14.5.  An investment election on a form
prescribed by the Administrator or, if allowed by the Administrator, an
Interactive Electronic Communication, shall be submitted or given with the
Employee's Rollover Contribution or Transfer Contribution and shall direct that
such contribution be invested in the Investment Funds in accordance with Section
21.8.  In no event shall the existence of a Rollover Contribution or Transfer
Contribution held for the benefit of an Employee be construed to entitle the
Employee to any amount in the Plan to which such Employee is not otherwise
entitled under the other provisions of the Plan.
 
Sec. 3.10 Contributions with Respect to Military Leave.  Notwithstanding any
provision of the Plan to the contrary, contributions with respect to qualified
military service (within the meaning of Chapter 43 of Title 38, United States
Code) shall be permitted in accordance with Section 414(u) of the Code.
 
 
-37-

--------------------------------------------------------------------------------

 
 
Article IV
 
LIMITATIONS AND RESTRICTIONS
 
ON SALARY REDUCTION CONTRIBUTIONS
 
Sec. 4.1 Dollar Limitation and Excess Elective Deferrals.  For any taxable year
of a Participant, the aggregate amount of (i) the Participant's Salary Reduction
Contributions made pursuant to Section 3.1(a) for that taxable year and (ii)
amounts deferred by the Participant for that taxable year pursuant to a salary
reduction agreement under any other plan, contract or agreement described in
Sections 401(k), 403(b), 408(k)(6) or 408(p) of the Code sponsored by an
Affiliated Company shall not exceed the Annual Deferral Limitation for that
taxable year.  The Annual Deferral Limitation for the taxable year beginning in
2002 is $11,000 [or, beginning January 1, 2003, such other dollar limitation
prescribed by Section 402(g)(4) of the Code for that taxable year as adjusted by
the Secretary of the Treasury in accordance with Section 402(g)(4) of the Code
at the same time and in the same manner as provided under Section 415(d) of the
Code for adjusting the dollar limitation in effect under Section 415(b)(1)(A) of
the Code], plus, if applicable, the limitation on Catch-up Contributions for
that taxable year as provided in the next paragraph.
 
For any taxable year of a Catch-up Eligible Participant, the aggregate amount of
(i) the Catch-up Eligible Participant's Catch-up Contributions made pursuant to
Section 3.1(a) for that taxable year and (ii) amounts deferred by the Catch-up
Eligible Participant for that taxable year pursuant to a salary reduction
agreement as a catch-up contribution within the meaning of Section 414(v) of the
Code under any other plan, contract or arrangement described in Sections 401(a),
403(b), 457(b), 408(k) or 408(p) of the Code sponsored by an Affiliated Company
shall not exceed the Catch-up Contribution Limitation for that taxable
year.  The Catch-up Contribution Limitation for a taxable year shall mean the
lesser of (i) the applicable dollar amount under Section 414(v)(2)(B) of the
Code for that taxable year, or (ii) the excess (if any) of (A) the Catch-up
Eligible Participant's Annual Compensation [as defined in Section 7.2(f)] for
the taxable year, over (B) any other Salary Reduction Contributions made
pursuant to Section 3.1(a) and any other elective deferrals described in the
preceding paragraph of the Catch-up Eligible Participant for such taxable year
which are made without regard to Section 414(v) of the Code.  The applicable
dollar amount referred to in clause (i) of the preceding sentence is $1,000 for
the taxable year beginning in 2002, $2,000 for the taxable year beginning in
2003, $3,000 for the taxable year beginning in 2004, $4,000 for the taxable year
beginning in 2005, $5,000 for the taxable year beginning in 2006, $5,000 for the
taxable year beginning in 2007, $5,000 for the taxable year beginning in 2008,
$5,500 for the taxable year beginning in 2009, and $5,500 for the taxable year
beginning in 2010.  For taxable years beginning after December 31, 2010, the
Secretary of the Treasury shall adjust annually the applicable dollar amount for
increases in the cost-of-living at the same time and in the same manner as
adjustments under Section 415(d) of the Code, as modified by Section
414(v)(2)(C) of the Code.
 
Catch-up Contributions shall not be subject to or taken into account in applying
the limitation for each Year on Annual Additions of Section 415 of the Code as
described in Article VII and are not counted in determining the minimum
allocation for each Year under Section 416 of the Code as described in Article
XXII (but, to the extent the Plan is subject to the top heavy provisions
contained in Section 416 of the Code as described in Article XXII, Catch-up
Contributions made in prior years are counted in determining whether the Plan is
a Top Heavy Plan).  The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Section 401(k)(3),
410(b) or 416 of the Code, as applicable, by reason of the making of such
Catch-up Contributions.
 
 
-38-

--------------------------------------------------------------------------------

 


If the Salary Reduction Contributions made pursuant to Section 3.1(a) on behalf
of a Participant for a taxable year exceed the Annual Deferral Limitation
(including, if applicable, the Catch-up Contribution Limitation) for that year,
the amount of such excess shall be referred to as "Excess Elective
Deferrals."  Excess Elective Deferrals (adjusted for the income or loss
attributable to such excess amount) shall be distributed to the Participant not
later than the April 15 immediately following the taxable year of the
Participant for which the Excess Elective Deferrals were made to the Plan.  The
Administrator shall reduce the amount of the Excess Elective Deferrals for a
taxable year distributable to the Participant under this Section 4.1 by the
amount of Excess Salary Reduction Contributions (as determined under Section
4.3), if any, previously distributed to the Participant for the Year beginning
in that taxable year.
 
For taxable years beginning after December 31, 2005, the Administrator shall
determine the net income or net loss to adjust Excess Elective Deferrals up to
the date of distribution in the manner described in this paragraph.  The income
or loss allocable to Excess Elective Deferrals shall be equal to the sum of (i)
the income or loss allocable to the Participant's 401(k) Account for the taxable
year multiplied by a fraction, the numerator of which shall be the amount of the
Participant's Excess Elective Deferrals for the taxable year under this Section
4.1 and the denominator of which shall be the balance of his 401(k) Account
without regard to any income or loss occurring during the taxable year and (ii)
ten percent of the amount determined under clause (i) multiplied by the number
of whole calendar months between the end of the Participant's taxable year and
the date of distribution of the Excess Elective Deferrals, counting the month of
distribution of the Excess Elective Deferrals if the distribution occurs after
the 15th of such month.  The Administrator may, in its discretion, determine to
use any other reasonable method for computing the income or loss attributable to
Excess Elective Deferrals, provided that the method (i) does not violate Section
401(a)(4) of the Code, (ii) is used consistently for all Participants and for
all corrective distributions under the Plan for the taxable year, and (iii) is
used by the Plan for allocating income or loss to Participants' Individual
Accounts.  In adjusting a Participant’s Excess Elective Deferrals for the income
or loss attributable to such Excess Elective Deferrals made in taxable years
after December 31, 2007, the income or loss for the "gap period" shall not be
considered.
 
For taxable years beginning before January 1, 2006, the Administrator shall
determine the net income or net loss in the same manner as described in Section
4.3 for Excess Salary Reduction Contributions for Years beginning before January
1, 2006, except the numerator of the allocation fraction shall be the amount of
the Participant's Excess Elective Deferrals for the taxable year under this
Section 4.1 and the denominator of the allocation fraction shall be the balance
of the Participant's 401(k) Account attributable to Salary Reduction
Contributions as of the end of the taxable year [without regard to the net
income or net loss for the taxable year on that portion of the Participant's
401(k) Account]; provided, however, if there is a loss attributable to such
excess amount, the amount of the distribution adjusted for such loss shall be
limited to an amount which does not exceed the lesser of (i) the balance of the
Participant's 401(k) Account or (ii) the Salary Reduction Contributions made on
behalf of the Participant for that taxable year.  In adjusting a Participant's
Excess Elective Deferrals for the income or loss attributable to such Excess
Elective Deferrals, the income or loss attributable to such excess deferrals for
the "gap period" shall not be considered.  For purposes of this Section 4.1,
"gap period" shall mean the period beginning with the first day of the taxable
year next following the taxable year for which the Excess Elective Deferrals
were made on behalf of the Participant and ending on the date of distribution.
 
 
-39-

--------------------------------------------------------------------------------

 


If the Participant also (i) participates in one or more other qualified cash or
deferred arrangements within the meaning of Section 401(k) of the Code,
including the Dual 401(k) Plan for the period beginning January 1, 1996 and
ending June 30, 1996 or the Chiles 401(k) Plan for the period beginning January
1, 2002 and ending September 30, 2002, (ii) has an employer contribution made on
his behalf pursuant to a salary reduction agreement under Section 408(k) of the
Code, or (iii) has an employer contribution made on his behalf pursuant to a
salary reduction agreement toward the purchase of an annuity contract under
Section 403(b) of the Code, and the sum of the elective deferrals [as defined in
Section 402(g)(3) of the Code] that are made for the Participant during a
taxable year under such other arrangements and the Plan exceeds the Annual
Deferral Limitation (including, if applicable, the Catch-up Contribution
Limitation) for that taxable year, the Participant shall, not later than the
March 1 following the close of his taxable year for which the Excess Elective
Deferrals have been made, notify the Administrator in writing of the portion of
the Excess Elective Deferrals that he wishes to be allocated to the Plan, if
any, and request that the Salary Reduction Contributions made on his behalf
pursuant to Section 3.1(a) be reduced by the allocable amount specified by the
Participant.  If all plans, contracts and agreements described in Section
401(k), 403(b) and 408(k) of the Code pursuant to which the Participant is able
to defer amounts for a taxable year for which Excess Elective Deferrals have
been made are sponsored by an Affiliated Company, the Administrator shall
determine to which plan, contract or agreement (including the Plan) the Excess
Elective Deferrals shall be allocated for that taxable year and if the Excess
Elective Deferrals are to be allocated to the Plan, the Administrator shall
notify the Trustee and the Participant in writing not later than March 1
following the close of that taxable year.  Such notification shall be deemed to
be a notification by the Participant to the Administrator.  The portion of the
Excess Elective Deferrals that is allocated to the Plan, if any, shall be
adjusted for income and loss in the manner provided above and shall then be
distributed to the Participant no later than the immediately following April
15.  If the Salary Reduction Contributions made on behalf of a Participant
pursuant to Section 3.1(a) for a taxable year do not exceed the Annual Deferral
Limitation (including, if applicable, the Catch-up Contribution Limitation) for
that taxable year and the Administrator has not received any written Notice from
the Participant (or deemed to have received written Notice from the Participant
pursuant to the provisions hereof) by the March 1 immediately following that
taxable year notifying the Administrator that the Participant allocates a
portion of the Excess Elective Deferrals, if any, for that taxable year to the
Plan, the Administrator may assume that none of the Salary Reduction
Contributions made on behalf of the Participant for that taxable year constitute
Excess Elective Deferrals and that no distribution is required to be made from
the Participant's 401(k) Account pursuant to this Section 4.1.  Notwithstanding
the fact that Excess Elective Deferrals have been (or will be) distributed to a
Highly Compensated Employee as provided above, the excess amount of such Salary
Reduction Contributions or the portion of such Salary Reduction Contributions
that are deemed to constitute Excess Elective Deferrals by reason of the
Administrator's or Participant's written Notice of allocation hereunder shall
still be treated as a Salary Reduction Contribution for purposes of applying the
Actual Deferral Percentage test described in Section 4.2 hereof for the Year in
which such Excess Elective Deferrals were made, except to the extent provided
under rules prescribed by the Secretary of the Treasury.
 
 
-40-

--------------------------------------------------------------------------------

 


Sec. 4.2 Actual Deferral Percentage Tests.  For each Year, the Administrator
shall determine whether the aggregate amount allocated to each Participant's
401(k) Account attributable to Salary Reduction Contributions (other than
Catch-up Contributions) made pursuant to Section 3.1(a) and qualified
non-elective contributions (that are designated under Section 3.4 for
consideration under this Section 4.2) made for that Year shall satisfy one of
the following tests:
 
(a) the "Actual Deferral Percentage" for the Year for the group consisting of
all eligible Highly Compensated Employees (as defined below) shall not exceed
the "Actual Deferral Percentage" for the preceding Year for the group consisting
of all eligible Non-Highly Compensated Employees (as defined below) multiplied
by 1.25; or
 
(b) the "Actual Deferral Percentage" for the Year for the group consisting of
all eligible Highly Compensated Employees shall not exceed the lesser of (i)
200% of the "Actual Deferral Percentage" for the preceding Year for the group
consisting of all eligible Non-Highly Compensated Employees or (ii) the "Actual
Deferral Percentage" for the preceding Year for the group consisting of all
eligible Non-Highly Compensated Employees plus two percentage points or such
lesser amount as the Secretary of the Treasury shall prescribe.
 
Notwithstanding subsections (a) and (b) above, the Administrator may elect by
Plan amendment in accordance with Treasury regulations or other Internal Revenue
Service guidance promulgated under Section 401(k) of the Code to determine
compliance with either of the tests under subsection (a) or (b) for a Year by
reference to the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the current Year in lieu of determining such
compliance based on the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the preceding Year.
 
 
-41-

--------------------------------------------------------------------------------

 


For purposes of this Article IV, the following terms shall have the following
meanings:
 
(a) "Actual Deferral Percentage" for a Year or a preceding Year means, with
respect to the group consisting of the eligible Highly Compensated Employees and
the group consisting of the eligible Non-Highly Compensated Employees, the
average (expressed as a percentage) of the ratios, calculated separately for
each Employee in each such group and rounded to the nearest one-hundredth of one
percent, of the amount of Salary Reduction Contributions (other than Catch-up
Contributions) made pursuant to Section 3.1(a) and qualified non-elective
contributions (that are designated under Section 3.4 for consideration under
this Section 4.2 and that satisfy the requirements of Section 4.6 for any Year
beginning after December 31, 2005) allocated to each Employee's 401(k) Account
under Section 6.2 and Section 6.5, respectively, (unreduced in the case of
Highly Compensated Employees by distributions made to any such Employee pursuant
to Section 4.1 hereof) for such Year or preceding Year, whichever is applicable,
to such Employee's Annual Compensation [as defined in subsection (c) below] paid
or accrued during the Year or preceding Year, whichever is applicable, in which
the Employee was an eligible Highly Compensated Employee or an eligible
Non-Highly Compensated Employee.  Notwithstanding the preceding sentence, a
qualified non-elective contribution can be considered in calculating the Actual
Deferral Percentage of an eligible Non-Highly Compensated Employee for a Year
only if the qualified non-elective contribution is allocated as of a date within
that Year and is actually contributed to the Trust Fund by an Employer no later
than the last day of the Year immediately following the Year to which that
qualified non-elective contribution relates.
 
 
-42-

--------------------------------------------------------------------------------

 


(b) "Actual Deferral Ratio" means each separately calculated ratio under
subsection (a) above.  An Employee who is considered a Highly Compensated
Employee under Section 1.24 or a Non-Highly Compensated Employee under Section
1.34 shall be considered an "eligible Highly Compensated Employee" or an
"eligible Non-Highly Compensated Employee" for purposes of this Section 4.2 for
each Year he is employed by an Employer if he has satisfied the eligibility
requirements of Article II and reached a 401(k) Entry Date or other payroll
period as of which he could have become a Participant, regardless of whether (i)
he has elected to have an Employer make a Salary Reduction Contribution to the
Plan on his behalf under Section 3.1(a) for that Year, or (ii) he is suspended
from further contributions during the Year due to the limitations of Section 415
of the Code as described in Article VII.  Moreover, the eligible Non-Highly
Compensated Employees for a preceding Year shall be determined for that Year as
described in the preceding sentence and shall not be affected by any such
Non-Highly Compensated Employee's status as an Employee, Highly Compensated
Employee or Non-Highly Compensated Employee for the current Year.  Consequently,
for purposes of this Section 4.2, the Actual Deferral Ratio for each Highly
Compensated Employee and Non-Highly Compensated Employee who is eligible to, but
does not elect to have an Employer make a Salary Reduction Contribution on his
behalf to the Plan pursuant to Section 3.1(a) for a Year, shall be zero for that
Year, unless the Employer makes a qualified non-elective contribution to the
Plan pursuant to Section 4.3(c) for a Year to satisfy the Actual Deferral
Percentage tests, in which case the Actual Deferral Ratio for each such
Non-Highly Compensated Employee shall be the ratio of that portion of the
qualified non-elective contribution attributable to contributions made by the
Employer to satisfy the Actual Deferral Percentage tests which is allocated to
his 401(k) Account under Section 6.5 for that Year to his Annual Compensation
[as defined in subsection (c) below] paid or accrued by an Employer during that
Year in which the Employee was an eligible Non-Highly Compensated Employee.
 
 
-43-

--------------------------------------------------------------------------------

 


If any Employee who is an eligible Highly Compensated Employee is a participant
for any Year beginning after December 31, 2005 in two or more cash or deferred
arrangements described in Section 401(k) of the Code that are maintained by an
Affiliated Company and that are not mandatorily disaggregated pursuant to Treas.
Reg. §1.410(b)-7(c), as modified by Treas. Reg. §1.401(k)-1(b)(4) [without
regard to the prohibition on aggregating plans with inconsistent testing methods
contained in Treas. Reg. §1.401(k)-1(b)(4)(iii)(B) and the prohibition on
aggregating plans with different plan years contained in Treas. Reg.
§1.410(b)-7(d)(5)], for purposes of determining such Highly Compensated
Employee’s Actual Deferral Ratio under this Section 4.2 for any Year, all such
cash or deferred arrangements shall be treated as one cash or deferred
arrangement and all elective contributions [as defined in Treas. Reg.
§1.401(k)-6] and qualified non-elective contributions (taken into account in
determining actual deferral percentages) to such other plans maintained by an
Affiliated Company shall be treated as if all such contributions were made to
the Plan; provided, however, that if any such plan has a plan year different
from the Year, any such elective contributions and qualified non-elective
contributions made to such Highly Compensated Employee’s accounts under that
other plan during the Year shall be treated as if such contributions were made
to the Plan.  For purposes of this Section 4.2, if two or more plans or
arrangements described in Section 401(k) of the Code are treated as one plan for
the purposes of Section 401(a)(4) or Section 410(b) of the Code (other than the
average benefits percentage test), such plans or arrangements shall be treated
as a single plan or arrangement, and the Administrator shall determine the
Highly Compensated Employee’s Actual Deferral Ratio by aggregating his Salary
Reduction Contributions, elective contributions and qualified non-elective
contributions as if the Plan and such other plan or plans were a single plan;
provided, however, the Plan and any such other plan or plans may be aggregated
as described in this sentence only if the Plan and such other plan or plans have
the same plan year and utilize the same testing method to satisfy the
requirements of Section 401(k) of the Code.
 
 
-44-

--------------------------------------------------------------------------------

 


If any Employee who is an eligible Highly Compensated Employee is a participant
for any Year beginning before January 1, 2006 in two or more cash or deferred
arrangements described in Section 401(k) of the Code that are maintained by an
Affiliated Company, excluding any such arrangement that is part of an employee
stock ownership plan [as defined in Section 4975(e)(7) of the Code] for purposes
of determining his ratio under this Section 4.2 for any such Year, all such cash
or deferred arrangements shall be treated as one cash or deferred arrangement to
the extent required under Section 401(k) of the Code.  For purposes of this
Section 4.2, if two or more plans or arrangements described in Section 401(k) of
the Code are considered one plan for the purposes of Sections 401(a)(4) or
410(b) of the Code (other than the average benefits percentage test), such plans
or arrangements shall be treated as a single plan or arrangement, and if the
plans use different plan years, the Administrator shall determine the combined
Salary Reduction Contributions and ratios on the basis of the plan years ending
in the same calendar year.
 
The Recordkeeper shall maintain records to demonstrate compliance with the tests
under this Section 4.2, including the extent to which the Plan used qualified
non-elective contributions made pursuant to Section 3.4 and, for any Year
beginning after December 31, 2005, that satisfy the requirements of Section 4.6
to satisfy a test.
 
Notwithstanding the preceding provisions of this Section 4.2, if the Plan
provides that Employees are eligible to make Salary Reduction Contributions
before they have satisfied the minimum age and service requirements under
Section 410(a)(1) of the Code and applies Section 410(b)(4)(B) of the Code in
determining whether the cash or deferred arrangement under the Plan meets the
requirements of Section 410(b)(1) of the Code for any Year beginning after
December 31, 2005, the Administrator may apply the limitations on Salary
Reduction Contributions of Highly Compensated Employees described in this
Section 4.2 either (i) by comparing the Actual Deferral Percentage of all
Employees who are eligible Highly Compensated Employees for the Year to the
Actual Deferral Percentage for the Year or the preceding Year, whichever is
applicable under Section 4.2, of those Employees who are Non-Highly Compensated
Employees and who have satisfied the minimum age and service requirements under
Section 410(a)(1) of the Code, or (ii) separately with respect to Employees who
have not satisfied the minimum age and service requirements under Section
410(a)(1) of the Code and Employees who have satisfied such minimum age and
service requirements under Section 410(a)(1) of the Code.
 
(c) "Annual Compensation" means for a particular Year, the definition of
compensation determined by the Administrator to be used under this Section 4.2
for that Year, provided that any such definition of compensation must satisfy
Section 414(s) of the Code as determined under Treas. Reg. §1.414(s)-1(c).  In
the case of a Participant who commences, resumes or ceases to be eligible to
participate in the Plan during the Year, the Administrator may determine to
consider only the amount of the Annual Compensation received by the Participant
during the portion of the Year in which he was eligible to participate, provided
that this limit is applied to all eligible Employees under the Plan.
 
 
-45-

--------------------------------------------------------------------------------

 


Sec. 4.3 Adjustments Required to Satisfy an Actual Deferral Percentage Test.  If
Salary Reduction Contributions made pursuant to Section 3.1(a) for any Year do
not satisfy one of the tests set forth in Section 4.2, the excess amount that
would result in a test being satisfied for that Year if it had not been made to
the Plan shall be referred to as an "Excess Salary Reduction Contribution" and
the Administrator shall, in its sole and absolute discretion and notwithstanding
any other provision of the Plan to the contrary (but subject to the provisions
of Sections 4.4, 4.5, and 4.6), make appropriate adjustments pursuant to one or
more of the following provisions:
 
(a) If one or more Highly Compensated Participants are Catch-up Eligible
Participants for the Year with respect to which an Excess Salary Reduction
Contribution was made, the Plan shall then classify any portion of the Salary
Reduction Contributions made by the Catch-up Eligible Participants as Catch-up
Contributions to the extent such classification (i) is permissible under Section
414(v) of the Code, (ii) will assist the Plan in meeting the Actual Deferral
Percentage test for that Year, and (iii) is applied only to Salary Reduction
Contributions that are not otherwise Catch-up Contributions;
 
(b) Within 2½ months following the close of the Year for which an Excess Salary
Reduction Contribution was made, if administratively possible, and not later
than the close of the Year immediately following the Year for which an Excess
Salary Reduction Contribution was made, the Excess Salary Reduction Contribution
(plus any income and minus any loss attributable thereto) shall be distributed
to the Highly Compensated Employees to whose 401(k) Accounts all or a portion of
such Excess Salary Reduction Contribution was allocated first from such Highly
Compensated Employees' unmatched Salary Reduction Contributions made pursuant to
Section 3.1(a), and then, if necessary, from such Highly Compensated Employees'
matched Salary Reduction Contributions made pursuant to Section 3.1(a);
provided, however, that if matched Salary Reduction Contributions made pursuant
to Section 3.1(a) are distributed to correct an Excess Salary Reduction
Contribution, the Matching Contribution to which such Excess Salary Reduction
Contribution relates (plus any income and minus any loss attributable thereto)
shall be forfeited (whether or not vested) at the time the Excess Salary
Reduction Contribution is distributed and the forfeiture shall be applied as set
forth in Section 13.5; or
 
 
-46-

--------------------------------------------------------------------------------

 


(c) Not later than the last day of the Year with respect to which an Excess
Salary Reduction Contribution would be considered to have been made if not for
the adjustments under this Section 4.3, the Employer shall, if the conditions
applicable to qualified non-elective contributions under Section 4.6 are
satisfied with respect to any Year beginning after December 31, 2005, or the
applicable Treasury regulations with respect to any Year beginning before
January 1, 2006, make a qualified non-elective contribution pursuant to Section
3.4 on behalf of the eligible Non-Highly Compensated Employees with respect to
the preceding Year (as defined in Section 4.2) who meet the requirements of
Section 6.5 in an amount sufficient to satisfy one of the tests set forth in
Section 4.2 [before or after the application of either or both of subsections
(a) and (b) above].  If, however, the Administrator properly elects under
Section 4.2 (and the Plan is amended as provided in Section 4.2) to determine
compliance with either of the tests set forth in Section 4.2 for a Year by
reference to the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the current Year in lieu of determining such
compliance based on the Actual Deferral Percentage of the eligible Non-Highly
Compensated Employees for the preceding Year, the Employer must make the
qualified non-elective contribution, if any, pursuant to Section 3.4 on behalf
of the eligible Non-Highly Compensated Employees with respect to the current
Year (as defined in Section 4.2) who meet the requirements of Section 6.5 and
any such qualified non-elective contribution must be made within the time
prescribed by law to enable the Employer to obtain a deduction for a
contribution on its federal income tax return for the Year.
 
The amount of the Excess Salary Reduction Contributions, if any, to be
distributed pursuant to subsection (b) hereof for a Year shall be determined by
a three-step process.  First, a leveling method shall be used by the
Administrator under which the Actual Deferral Ratio of the Highly Compensated
Employee with the highest Actual Deferral Ratio for that Year is reduced to the
extent required to (i) enable the Plan to satisfy for that Year one of the
Actual Deferral Percentage tests set forth in Section 4.2 or (ii) cause such
Highly Compensated Employee's Actual Deferral Ratio for that Year to equal the
Actual Deferral Ratio of the Highly Compensated Employee with the next highest
Actual Deferral Ratio for that Year.  The Actual Deferral Ratio of any Highly
Compensated Employee included for that Year in the leveling method of the first
step shall be the Actual Deferral Ratio determined after the amount of that
Highly Compensated Employee's Salary Reduction Contributions made pursuant to
Section 3.1(a) for that Year have been reduced by the amount of Excess Elective
Deferrals for the Year, if any, that have been previously distributed under
Section 4.1 to the Employee for the taxable year ending in that Year.  This
procedure shall be repeated until the Plan satisfies one of the Actual Deferral
Percentage tests set forth in Section 4.2.  Then the Administrator shall
determine, with respect to each Highly Compensated Employee included for that
Year in the leveling method of the first step, the difference between (i) that
Highly Compensated Employee's Salary Reduction Contributions made pursuant to
Section 3.1(a) for that Year and (ii) the amount equal to the product of that
Highly Compensated Employee's adjusted Actual Deferral Ratio determined for that
Year pursuant to the leveling method of the first step multiplied by his Annual
Compensation [as defined in Section 4.2(c)] for that Year.  Finally, the
Administrator shall add all amounts determined for that Year pursuant to the
second step described in the preceding sentence which shall constitute the
amount of the Excess Salary Reduction Contributions to be distributed pursuant
to subsection (b) for that Year.
 
 
-47-

--------------------------------------------------------------------------------

 


Once the Plan satisfies one of the Actual Deferral Percentage tests, the amount
of the Excess Salary Reduction Contributions determined for that Year pursuant
to the preceding paragraph shall be allocated to one or more Highly Compensated
Employees for that Year pursuant to a leveling method under which the dollar
amount of the Salary Reduction Contributions made pursuant to Section 3.1(a) of
the Highly Compensated Employee with the highest dollar amount of Salary
Reduction Contributions made pursuant to Section 3.1(a) for that Year is reduced
to the extent required (i) to allocate to that Highly Compensated Employee all
of the Excess Salary Reduction Contributions determined for that Year pursuant
to the preceding paragraph or (ii) to cause such Highly Compensated Employee's
dollar amount of Salary Reduction Contributions made pursuant to Section 3.1(a)
to equal the dollar amount of Salary Reduction Contributions of the Highly
Compensated Employee with the next highest dollar amount of Salary Reduction
Contributions made pursuant to Section 3.1(a).  This procedure shall be repeated
until the entire amount of the Excess Salary Reduction Contributions determined
for that Year has been allocated to one or more Highly Compensated Employees for
that Year.  The amount of the Excess Salary Reduction Contributions for a Year
to be distributed to any Highly Compensated Employee for that Year shall be
adjusted for income or loss as provided in the following paragraphs.  The
Administrator shall then direct the Trustee to distribute the adjusted Excess
Salary Reduction Contributions to each such Highly Compensated Employee.
 
Except as determined otherwise by the Administrator pursuant to this paragraph,
the income or loss attributable to the portion of the Excess Salary Reduction
Contributions for any Year beginning after December 31, 2005 that are to be
distributed to a Highly Compensated Employee hereunder shall be determined by
multiplying the amount of the income or loss allocable to the Participant's
401(k) Account for the Year by a fraction, the numerator of which is the portion
of the Excess Salary Reduction Contributions for the Year that are to be
distributed to that Participant and the denominator of which is the sum of the
balance of the Participant's 401(k) Account as of the first day of the Year and
any Salary Reduction Contributions allocated to the Participant’s 401(k) Account
for that Year.  The Administrator may, in its discretion, determine to use any
other reasonable method for computing the income or loss attributable to Excess
Salary Reduction Contributions, provided that the method (i) does not violate
Section 401(a)(4) of the Code, (ii) is used consistently for all Participants
and for all corrective distributions under the Plan for the Year, and (iii) is
used by the Plan for allocating income or loss to Participants’ Individual
Accounts.  The Plan shall not be considered to fail to use a reasonable method
for computing the income or loss attributable to Excess Salary Reduction
Contributions merely because the income or loss attributable to Excess Salary
Reduction Contributions is determined on a date that is no more than seven days
before the date of distribution of such Excess Salary Reduction Contributions.
 
 
-48-

--------------------------------------------------------------------------------

 


In adjusting a Participant's Excess Salary Reduction Contributions for the
income or loss attributable to such Excess Salary Reduction Contributions for
the Years beginning January 1, 2006 and January 1, 2007, the income or loss
attributable to such excess contributions for the "gap period" shall be
considered.  For purposes of this Section 4.3, "gap period" shall mean the
period beginning with the first day of the Year next following the Year for
which the Excess Salary Reduction Contributions were made on behalf of the
Participant and ending on the date of distribution of such Excess Salary
Reduction Contributions.  The Administrator may, in its discretion, determine to
use the safe harbor method to determine income or loss attributable to Excess
Salary Reduction Contributions for the gap period under which the income or loss
attributable to Excess Salary Reduction Contributions for the gap period shall
be equal to ten percent of the income or loss attributable to Excess Salary
Reduction Contributions for the Year that would be determined under the
immediately preceding paragraph, multiplied by the number of calendar months
that have elapsed since the end of that Year.  For purposes of calculating the
number of calendar months that have elapsed under this safe harbor method, a
corrective distribution that is made on or before the 15th day of a month shall
be treated as made on the last day of the preceding month and a corrective
distribution that is made after the 15th day of a month shall be treated as made
on the last day of that month.  The Administrator may, however, in its
discretion determine the income or loss attributable to Excess Salary Reduction
Contributions for the aggregate of the Year for which the Excess Salary
Reduction Contributions were made and the gap period following that Year, by
applying the standard method described in the immediately preceding paragraph to
this aggregate period, which shall be accomplished by (i) substituting the
income or loss for that Year and that gap period for the income or loss for that
Year, and (ii) substituting the amounts taken into account under the Actual
Deferral Percentage test for that Year and that gap period in determining the
fraction that is multiplied by that income or loss.
 
For Years beginning before January 1, 2006, the income or loss attributable to
the portion of the Excess Salary Reduction Contributions that is to be
distributed to a Highly Compensated Employee hereunder shall be determined by
multiplying the amount of the income or loss allocable to the Participant’s
401(k) Account for the Year by a fraction, the numerator of which is the portion
of the Excess Salary Reduction Contributions for the Year that is to be
distributed to that Participant and the denominator of which is the balance of
his 401(k) Account on the last day of the Year after adjustment as of such date
under Section 8.2.  In adjusting a Participant’s Excess Salary Reduction
Contributions for the income or loss attributable to such Excess Salary
Reduction Contributions, the income or loss attributable to such Excess Salary
Reduction Contributions for the "gap period" as defined in this Section 4.3
shall not be considered.
 
Sec. 4.4 Additional Adjustments of Salary Reduction Contributions.  For purposes
of assuring compliance with the Actual Deferral Percentage tests of Section 4.2
hereof, the Administrator may, in its sole and absolute discretion, make such
adjustments, reductions or suspensions to Salary Reduction Contribution rates
under Section 3.1(a) of Participants who are Highly Compensated Employees at
such times and in such amounts as the Administrator shall reasonably deem
necessary, including prospective reductions of Salary Reduction Contributions at
any time prior to or within the Year.  The Administrator shall make such
adjustments, reductions or suspensions based on periodic reviews of the Salary
Reduction Contribution rates of Highly Compensated Employees under Section
3.1(a) during the Year and may make such adjustments, reductions or suspensions
in any amount notwithstanding any other provisions hereof.  In addition, the
Administrator shall take any other action to assure compliance with the Actual
Deferral Percentage tests as shall be prescribed by the Secretary of the
Treasury.
 
 
-49-

--------------------------------------------------------------------------------

 


Sec. 4.5 Other Permissible Methods of Testing and Correction.  The provisions of
this Article IV are intended to conform with Sections 401(k) and 402(g) of the
Code.  In the event that the Administrator determines, based on changes to the
Code or interpretations or guidance issued by the Internal Revenue Service, that
the requirements of such Code sections may be applied in a manner different from
that prescribed in this Article IV, the Administrator may make appropriate
adjustments to the administration of the Plan to incorporate such changes to the
Code or interpretations or guidance.  If a change to the Code or interpretations
or guidance issued by the Internal Revenue Service results in more than one
additional option in the manner in which this Article IV may be administered,
the Administrator shall have the limited discretion to select the option to be
used, provided that such option, when compared to the other option or options,
results in the smallest adjustment to Participants' Individual Accounts.
 
Sec. 4.6 Targeted Qualified Non-Elective Contributions Limit.  Employer
qualified non-elective contributions made pursuant to Section 3.4 to satisfy the
Actual Deferral Percentage test under Section 4.2 for a Year beginning after
December 31, 2005 cannot be taken into account in determining the Actual
Deferral Ratio for an eligible Non-Highly Compensated Employee (as defined in
Section 4.2) for the current Year or the preceding Year, whichever is applicable
under Section 4.2, to the extent such contributions exceed the product of that
Non-Highly Compensated Employee’s Annual Compensation [as defined in Section
4.2(c)] for the current Year or the preceding Year, whichever is applicable
under Section 4.2, and the greater of five percent or two times the Plan’s
"representative contribution rate."  Any qualified non-elective contributions
taken into account under the Contribution Percentage test under Section 5.1
(including the determination of the "representative contribution rate" under
Section 5.5) for a Year shall not be taken into account for purposes of this
Section 4.6 (including the determination of the "representative contribution
rate" under this Section 4.6).  For purposes of this Section 4.6, the following
terms shall have the following meanings:
 
(a) The Plan’s "representative contribution rate" is the lowest "applicable
contribution rate" of any eligible Non-Highly Compensated Employee for the
current Year or the preceding Year, whichever is applicable under Section 4.2,
in either (i) the group consisting of half of all eligible Non-Highly
Compensated Employees for the applicable Year, or (ii) the group consisting of
all eligible Non-Highly Compensated Employees for the applicable Year who are
employed by the Employer on the last day of the applicable Year, whichever
results in the greater amount.
 
(b) The "applicable contribution rate" for an eligible Non-Highly Compensated
Employee for purposes of allocating qualified non-elective contributions that
may be included in determining his Actual Deferral Ratio under Section 4.2 for
the current Year or the preceding Year, whichever is applicable under Section
4.2, shall mean the qualified non-elective contributions made at the election of
the Administrator pursuant to Section 4.3(c) for the eligible Non-Highly
Compensated Employee for the applicable Year [excluding any qualified
non-elective contributions made at the election of the Administrator pursuant to
Section 5.2(c) that are included in determining his Actual Contribution Ratio
under Section 5.1 for the preceding Year], divided by the eligible Non-Highly
Compensated Employee’s Annual Compensation [as defined in Section 4.2(c)] for
the applicable Year.
 
 
-50-

--------------------------------------------------------------------------------

 


Employer qualified non-elective contributions made pursuant to Section 3.4 to
satisfy the Actual Deferral Percentage test under Section 4.2 for any such Year
cannot be taken into account in determining the Actual Deferral Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 4.2) for the
current Year or the preceding Year, whichever is applicable under Section 4.2,
to the extent such contributions are taken into account for purposes of
satisfying any other actual deferral percentage test under Section 401(k) of the
Code, any contribution percentage test under Section 401(m) of the Code, or the
safe harbor requirements of Treas. Reg. §1.401(k)-3, the safe harbor
requirements of Treas. Reg. §1.401(m)-3, or the SIMPLE 401(k) plan requirements
of Treas. Reg. §1.401(k)-4.
 
 
Article V
 
LIMITATIONS AND RESTRICTIONS ON
 
MATCHING CONTRIBUTIONS
 
Sec. 5.1 Contribution Percentage Tests.  For each Year, the Administrator shall
determine, after first applying the provisions of Section 4.3(b), whether the
sum of (i) the amounts allocated to the Employer Account of each Participant
attributable to Matching Contributions, if any, made for that Year and
forfeitures that are allocated under Section 6.3 as Matching Contributions for
that Year and (ii) the amount allocated to each such Participant's 401(k)
Account attributable to qualified non-elective contributions (that are
designated under Section 3.4 for consideration under this Section 5.1) for that
Year shall satisfy one of the following tests:
 
(a) the "Contribution Percentage" for the Year for the group consisting of all
eligible Highly Compensated Employees (as defined below) shall not exceed the
"Contribution Percentage" for the preceding Year for the group consisting of all
eligible Non-Highly Compensated Employees (as defined below) multiplied by 1.25;
or
 
(b) the "Contribution Percentage" for the Year for the group consisting of all
eligible Highly Compensated Employees shall not exceed the lesser of (i) 200% of
the "Contribution Percentage" for the preceding Year for the group consisting of
all eligible Non-Highly Compensated Employees or (ii) the "Contribution
Percentage" for the preceding Year for the group consisting of all eligible
Non-Highly Compensated Employees plus two percentage points or such lesser
amount as the Secretary of the Treasury shall prescribe.
 
Notwithstanding subsections (a) and (b) above, the Administrator may elect by
Plan amendment in accordance with Treasury regulations or other Internal Revenue
Service guidance promulgated under Section 401(m) of the Code to determine
compliance with either of the tests under subsection (a) or (b) for a Year by
reference to the Contribution Percentage of the eligible Non-Highly Compensated
Employees for the current Year in lieu of determining such compliance based on
the Contribution Percentage of the eligible Non-Highly Compensated Employees for
the preceding Year.
 
 
-51-

--------------------------------------------------------------------------------

 


Notwithstanding the preceding provisions of this Section 5.1, any Matching
Contributions which are attributable to additional Salary Reduction
Contributions that are deemed to have been made pursuant to Section 3.1(c) for a
taxable year shall not be considered Matching Contributions for that Year for
purposes of the Contribution Percentage tests of this Section 5.1.
 
For purposes of this Article V, the following terms shall have the following
meanings:
 
(a) "Contribution Percentage" for a Year or a preceding Year means, with respect
to the group consisting of the eligible Highly Compensated Employees and the
group consisting of the eligible Non-Highly Compensated Employees, the average
(expressed as a percentage) of the ratios, calculated separately for each
Employee in each such group and rounded to the nearest one-hundredth of one
percent, of the sum of (i) the amount of Matching Contributions, if any, and
forfeitures allocated as Matching Contributions to each Employee's Employer
Account under Section 6.3 for such Year or preceding Year, whichever is
applicable, after reduction for forfeited Matching Contributions, if any, under
Section 4.3(b), and (ii) the amount allocated as Matching Contributions to each
Employee's 401(k) Account under Section 6.5 attributable to qualified
non-elective contributions (that are designated under Section 3.4 for
consideration under this Section 5.1 and that satisfy the requirements of
Section 5.5 for any Year beginning after December 31, 2005) for such Year or
preceding Year, whichever is applicable, to such Employee's Annual Compensation
[as defined in subsection (c) below] paid or accrued during the Year or
preceding Year, whichever is applicable, in which the Employee was an eligible
Highly Compensated Employee or an eligible Non-Highly Compensated
Employee.  Notwithstanding the preceding sentence, a qualified non-elective
contribution can be considered in calculating the Contribution Percentage of an
eligible Non-Highly Compensated Employee for a Year only if the qualified
non-elective contribution is allocated as of a date within that Year and is
actually contributed to the Trust Fund by an Employer no later than the last day
of the Year immediately following the Year to which that qualified non-elective
contribution relates.
 
 
-52-

--------------------------------------------------------------------------------

 


(b) "Actual Contribution Ratio" means each separately calculated ratio under
subsection (a) above.  An Employee who is considered a Highly Compensated
Employee under Section 1.24 or a Non-Highly Compensated Employee under Section
1.34 shall be considered an "eligible Highly Compensated Employee" or an
"eligible Non-Highly Compensated Employee" for purposes of this Section 5.1 for
each Year he is employed by an Employer if he has satisfied the eligibility
requirements of Article II and reached a 401(k) Entry Date or other date on
which he could have become a Participant, regardless of whether he is eligible
to receive an allocation of a Matching Contribution under Section 6.3 for that
Year because (i) he elected to have an Employer make a Salary Reduction
Contribution to the Plan on his behalf under Section 3.1(a) for that Year, or
(ii) he is suspended from further contributions during the Year due to the
limitations of Section 415 of the Code as described in Article VII.  Moreover,
the eligible Non-Highly Compensated Employees for a preceding Year shall be
determined for that Year as described in the preceding sentence and shall not be
affected by any such Non-Highly Compensated Employee's status as an Employee,
Highly Compensated Employee or Non-Highly Compensated Employee for the current
Year.  Consequently, for purposes of this Section 5.1, the Actual Contribution
Ratio for each Highly Compensated Employee and Non-Highly Compensated Employee
who is eligible to, but does not elect to have an Employer make a Salary
Reduction Contribution on his behalf to the Plan for a Year and who does not
receive an allocation of a Matching Contribution for that Year, shall be zero
for that Year, unless an Employer makes a qualified non-elective contribution to
the Plan pursuant to Section 5.2(c) for a Year to satisfy the Contribution
Percentage tests, in which case the Actual Contribution Ratio for each such
Non-Highly Compensated Employee shall be the ratio of that portion of the
qualified non-elective contribution attributable to contributions made by an
Employer to satisfy the Contribution Percentage tests which is allocated to his
401(k) Account under Section 6.5 for that Year to his Annual Compensation [as
defined in subsection (c) below] paid or accrued by an Employer during that Year
in which the Employee was an eligible Non-Highly Compensated Employee.
 
 
-53-

--------------------------------------------------------------------------------

 


If any Employee who is an eligible Highly Compensated Employee is a participant
for any Year beginning after December 31, 2005 in two or more plans described in
Section 401(a) of the Code that are maintained by an Affiliated Company and that
are not mandatorily disaggregated pursuant to Treas. Reg. §1.410(b)-7(c), as
modified by Treas. Reg. §1.401(m)-1(b)(4) [without regard to the prohibition on
aggregating plans with inconsistent testing methods contained in Treas. Reg.
§1.401(m)-1(b)(4)(iii)(B) and the prohibition on aggregating plans with
different plan years contained in Treas. Reg. §1.410(b)-7(d)(5)], for purposes
of determining such Highly Compensated Employee’s Actual Contribution Ratio
under this Section 5.1 for any Year, all such plans shall be treated as one plan
and all matching contributions within the meaning of Section 401(m)(4)(A) of the
Code, employee voluntary after-tax contributions, and qualified non-elective
contributions (taken into account in determining actual contribution
percentages) to such other plans maintained by an Affiliated Company shall be
treated as if all such contributions were made to the Plan; provided, however,
that if any such plan has a plan year different from the Year, any such matching
contributions, employee voluntary after-tax contributions and non-elective
contributions made to such Highly Compensated Employee’s accounts under that
other plan during the Year shall be treated as if such contributions were made
to the Plan.  For purposes of this Section 5.1, if two or more plans of an
Employer to which matching contributions, employee voluntary after-tax
contributions, or qualified non-elective contributions are made are treated as
one plan for purposes of Section 401(a)(4) or Section 410(b) of the Code (other
than the average benefits percentage test), such plans or arrangements shall be
treated as a single plan or arrangement and the Administrator shall determine
the Highly Compensated Employee’s Actual Contribution Ratio by aggregating his
Matching Contributions, matching contributions, employee voluntary after-tax
contributions and qualified non-elective contributions as if the Plan and any
such other plan or plans were a single plan; provided, however, the Plan and
such other plan or plans may be aggregated as described in this sentence only if
the Plan and such other plan or plans have the same plan year and utilize the
same testing method to satisfy the requirements of Section 401(m) of the Code.
 
For purposes of this Section 5.1, if two or more plans of an Employer to which
matching contributions within the meaning of Section 401(m)(4)(A) of the Code,
employee voluntary after-tax contributions or elective deferrals within the
meaning of Section 401(m)(4)(B) of the Code are made are treated as one plan for
any Year beginning before January 1, 2006 for purposes of Sections 401(a)(4) and
410(b) of the Code, [other than the average benefits percentage test, and
excluding allocations under an employee stock ownership plan as defined in
Section 4975(e)(7) or 409 of the Code, or the portion of a plan which
constitutes an employee stock ownership plan], such plans or arrangements shall
be treated as one plan or arrangement for purposes of this Section 5.1, and if
the plans use different plan years, the Administrator shall determine the
combined Matching Contributions and the ratios on the basis of the plan years
ending in the same calendar year.  In addition, if any Employee who is an
eligible Highly Compensated Employee participates for any Year beginning before
January 1, 2006 in two or more plans described in Section 401(a) of the Code
which are maintained by an Affiliated Company to which such contributions are
made, all such contributions shall be aggregated for purposes of this Section
5.1 to the extent required under Section 401(m) of the Code.
 
 
-54-

--------------------------------------------------------------------------------

 


The Recordkeeper shall maintain records to demonstrate compliance with the tests
under this Section 5.1, including the extent to which the Plan used qualified
non-elective contributions made pursuant to Section 3.4 and, for any Year
beginning after December 31, 2005, that satisfy the requirements of Section 5.5
to satisfy a test.
 
Notwithstanding preceding provisions of this Section 5.1, if the Plan provides
that Employees are eligible to receive Matching Contributions before they have
satisfied the minimum age and service requirements under Section 410(a)(1) of
the Code and applies Section 410(b)(4)(B) of the Code in determining whether the
portion of the Plan subject to Section 401(m) of the Code meets the requirements
of Section 410(b)(1) of the Code for any Year beginning after December 31, 2005,
the Administrator may apply the limitations on Matching Contributions of Highly
Compensated Employees described in this Section 5.1 either (i) by comparing the
Contribution Percentage of all Employees who are eligible Highly Compensated
Employees for the Year to the Contribution Percentage for the Year or the
preceding Year, whichever is applicable under Section 5.1, of those Employees
who are Non-Highly Compensated Employees and who have satisfied the minimum age
and service requirements under Section 410(a)(1) of the Code, or (ii) separately
with respect to Employees who have not satisfied the minimum age and service
requirements under Section 410(a)(1) of the Code and Employees who have
satisfied such minimum age and service requirements under Section 410(a)(1) of
the Code.
 
(c) "Annual Compensation" means for a particular Year, the definition of
compensation determined by the Administrator to be used under this Section 5.1
for that Year, provided that any such definition of compensation must satisfy
Section 414(s) of the Code as determined under Treas. Reg. §1.414(s)-1(c).  In
the case of a Participant who commences, resumes or ceases to be eligible to
participate in the Plan during the Year, the Administrator may determine to
consider only the amount of the Annual Compensation received by the Participant
during the portion of the Year in which he was eligible to participate, provided
that this limit is applied to all eligible Employees under the Plan.
 
Sec. 5.2 Adjustments Required to Satisfy a Contribution Percentage Test.  If
Matching Contributions, if any, made for any Year and allocated under Section
6.3 do not satisfy one of the tests set forth in Section 5.1, the excess amount
that would result in a test being satisfied for the Year if it had not been made
to the Plan shall be referred to as an "Excess Matching Contribution" and the
Administrator shall, in its sole and absolute discretion and notwithstanding any
other provision of the Plan to the contrary, make appropriate adjustments in
accordance with Sections 401(a)(4) and 401(m) of the Code (and the Treasury
regulations thereunder) pursuant to subsections (a) and (b), or pursuant to
subsection (c) in lieu of the application of subsections (a) and (b), or
pursuant to subsection (c) in addition to the application of subsections (a) and
(b), as determined by the Administrator, as follows:
 
(a) To the extent that the portion of the Excess Matching Contribution for the
Year allocable to an Employer Account of a Highly Compensated Employee is
nonforfeitable under Section 13.2, such nonforfeitable portion (plus any income
and minus any loss attributable thereto) shall be distributed to the Highly
Compensated Employee within 2½ months following the close of that Year, if
administratively possible, and not later than the close of the Year immediately
following that Year; and
 
 
-55-

--------------------------------------------------------------------------------

 


(b) To the extent that the portion of the Excess Matching Contribution for the
Year allocable to an Employer Account of a Highly Compensated Employee is
forfeitable under Section 13.2, within 2½ months following the close of that
Year, if administratively possible, and not later than the close of the Year
immediately following that Year such forfeitable portion (plus any income and
minus any loss attributable thereto) shall be forfeited and applied as set forth
in Section 13.5; or
 
(c) In lieu of or in addition to the application of subsections (a) and (b)
above, not later than the last day of the Year with respect to which an Excess
Matching Contribution would be considered to have been made if not for the
adjustments under this Section 5.2, the Employer shall, if the conditions
applicable to qualified non-elective contributions under Section 5.5 are
satisfied with respect to any Year beginning after December 31, 2005, or the
applicable Treasury regulations with respect to any Year beginning before
January 1, 2006, make a qualified non-elective contribution pursuant to Section
3.4 on behalf of the eligible Non-Highly Compensated Employees with respect to
the preceding Year (as defined in Section 5.1) who meet the requirements of
Section 6.5 in an amount sufficient to satisfy one of the tests set forth in
Section 5.1 [before or after the application of subsections (a) and (b)].  If,
however, the Administrator properly elects under Section 5.1 (and the Plan is
amended as provided in Section 5.1) to determine compliance with either of the
tests set forth in Section 5.1 for a Year by reference to the Contribution
Percentage of the eligible Non-Highly Compensated Employees for the current Year
in lieu of determining such compliance based on the Contribution Percentage of
the eligible Non-Highly Compensated Employees for the preceding Year, the
Employer must make the qualified non-elective contribution, if any, pursuant to
Section 3.4 on behalf of the eligible Non-Highly Compensated Employees with
respect to the current Year (as defined in Section 5.1) who meet the
requirements of Section 6.5 and any such qualified non-elective contribution
must be made within the time prescribed by law to enable the Employer to obtain
a deduction for a contribution on its federal income tax return for the Year.
 
The amount of the Excess Matching Contributions, if any, to be distributed or
forfeited pursuant to subsections (a) and (b) hereof for a Year shall be
determined by a three-step process.  First, a leveling method shall be used by
the Administrator under which the Actual Contribution Ratio of the Highly
Compensated Employee with the highest Actual Contribution Ratio for that Year is
reduced to the extent required to (i) enable the Plan to satisfy for that Year
one of the Contribution Percentage tests set forth in Section 5.1 or (ii) cause
such Highly Compensated Employee's Actual Contribution Ratio for that Year to
equal the Actual Contribution Ratio of the Highly Compensated Employee with the
next highest Actual Contribution Ratio for that Year.  This procedure shall be
repeated until the Plan satisfies one of the Contribution Percentage tests set
forth in Section 5.1.  Then the Administrator shall determine, with respect to
each Highly Compensated Employee included for that Year in the leveling method
of the first step, the difference between (i) that Highly Compensated Employee's
Matching Contributions for that Year and (ii) the amount equal to the product of
that Highly Compensated Employee's adjusted Actual Contribution Ratio determined
for that Year pursuant to the leveling method of the first step multiplied by
his Annual Compensation [as defined in Section 5.1(c)] for that Year.  Finally,
the Administrator shall add all amounts determined for that Year pursuant to the
second step described in the preceding sentence which shall constitute the
amount of the Excess Matching Contributions to be distributed and/or forfeited,
as applicable, pursuant to subsection (a) and/or (b)for that Year.
 
 
-56-

--------------------------------------------------------------------------------

 


Once the Plan satisfies one of the Contribution Percentage tests, the amount of
the Excess Matching Contributions determined for that Year pursuant to the
preceding paragraph shall be allocated to one or more Highly Compensated
Employees for that Year pursuant to a leveling method under which the dollar
amount of the Matching Contributions of the Highly Compensated Employee with the
highest dollar amount of Matching Contributions for that Year is reduced to the
extent required to (i) allocate to that Highly Compensated Employee all of the
Excess Matching Contributions determined for that Year pursuant to the preceding
paragraph or (ii) cause such Highly Compensated Employee's dollar amount of
Matching Contributions to equal the dollar amount of Matching Contributions of
the Highly Compensated Employee with the next highest dollar amount of Matching
Contributions.  This procedure shall be repeated until the entire amount of the
Excess Matching Contributions determined for that Year has been allocated to one
or more Highly Compensated Employees for that Year.  The amount of the Excess
Matching Contributions for a Year to be distributed to any Highly Compensated
Employee for that Year shall be adjusted for income or loss as provided in the
following paragraphs.  The Administrator shall then direct the Trustee to
distribute the adjusted Excess Matching Contributions to each such Highly
Compensated Employee.
 
Except as determined otherwise by the Administrator pursuant to this paragraph,
the income or loss attributable to the portion of the Excess Matching
Contributions for any Year beginning after December 31, 2005 that are to be
distributed to a Highly Compensated Employee or forfeited from his Employer
Account hereunder shall be determined by multiplying the amount of the income or
loss allocable to the Participant's Employer Account for the Year by a fraction,
the numerator of which is the portion of the Excess Matching Contributions for
the Year that are to be distributed to that Participant or forfeited from his
Employer Account and the denominator of which is the sum of the balance of the
Participant's Employer Account as of the first day of the Year and any Matching
Contributions allocated to the Participant’s Employer Account for that
Year.  The Administrator may, in its discretion, determine to use any other
reasonable method for computing the income or loss attributable to Excess
Matching Contributions, provided that the method (i) does not violate Section
401(a)(4) of the Code, (ii) is used consistently for all Participants and for
all corrective distributions and forfeitures under the Plan for the Year, and
(iii) is used by the Plan for allocating income or loss to Participants’
Individual Accounts.  The Plan shall not be considered to fail to use a
reasonable method for computing the income or loss attributable to Excess
Matching Contributions merely because the income or loss attributable to Excess
Matching Contributions is determined on a date that is no more than seven days
before the date of distribution or forfeiture of such Excess Matching
Contributions.
 
 
-57-

--------------------------------------------------------------------------------

 


In adjusting a Participant's Excess Matching Contributions for the income or
loss attributable to such Excess Matching Contributions for the Years beginning
January 1, 2006 and January 1, 2007, the income or loss attributable to such
excess contributions for the "gap period" shall be considered.  For purposes of
this Section 5.2, "gap period" shall mean the period beginning with the first
day of the Year next following the Year for which the Excess Matching
Contributions were made on behalf of the Participant and ending on the date of
distribution or forfeiture of such Excess Matching Contributions.  The
Administrator may, in its discretion, determine to use the safe harbor method to
determine income or loss attributable to Excess Matching Contributions for the
gap period under which the income or loss attributable to Excess Matching
Contributions for the gap period shall be equal to ten percent of the income or
loss attributable to Excess Matching Contributions for the Year that would be
determined under the immediately preceding paragraph, multiplied by the number
of calendar months that have elapsed since the end of that Year.  For purposes
of calculating the number of calendar months that have elapsed under this safe
harbor method, a corrective distribution or forfeiture that is made on or before
the 15th day of a month shall be treated as made on the last day of the
preceding month and a corrective distribution or forfeiture that is made after
the 15th day of a month shall be treated as made on the last day of that
month.  The Administrator may, however, in its discretion determine the income
or loss attributable to Excess Matching Contributions for the aggregate of the
Year for which the Excess Matching Contributions were made and the gap period
following that Year, by applying the standard method described in the
immediately preceding paragraph to this aggregate period, which shall be
accomplished by (i) substituting the income or loss for that Year and that gap
period for the income or loss for that Year, and (ii) substituting the amounts
taken into account under the Contribution Percentage test for that Year and that
gap period in determining the fraction that is multiplied by that income or
loss.
 
For Years beginning before January 1, 2006, the income or loss attributable to
the portion of the Excess Matching Contributions for a Year that is to be
distributed to a Highly Compensated Employee or forfeited from his Employer
Account hereunder shall be determined by multiplying the amount of the income or
loss allocable to the Participant's Employer Account for the Year by a fraction,
the numerator of which is the portion of the Excess Matching Contributions for
the Year that is to be distributed to that Participant or forfeited from his
Employer Account and the denominator of which is the balance of the
Participant's Employer Account on the last day of the Year after adjustment as
of such date under Section 8.2.  In adjusting a Participant's Excess Matching
Contributions for the income or loss attributable to such Excess Matching
Contributions, the income or loss attributable to such Excess Matching
Contributions for the "gap period" as defined in this Section 5.2 shall not be
considered.
 
Sec. 5.3 Testing of Salary Reduction Contributions Under Contribution Percentage
Test.  Notwithstanding the foregoing provisions of this Article V or of Article
IV, all or a portion of the Salary Reduction Contributions made on behalf of
eligible Non-Highly Compensated Employees may be treated as Matching
Contributions made on behalf of such eligible Non-Highly Compensated Employees
for the purpose of meeting the Contribution Percentage test set forth in Section
5.1, provided that the Actual Deferral Percentage test of Section 4.2 can be
met, both when the Salary Reduction Contributions treated as Matching
Contributions hereunder are included in performing such Actual Deferral
Percentage test and when such Salary Reduction Contributions are excluded in
performing such Actual Deferral Percentage test.  Except for purposes of meeting
the Contribution Percentage test of Section 5.1 to the extent described
hereunder, any such Salary Reduction Contributions shall continue to be treated
as Salary Reduction Contributions for all other purposes of the Plan.
 
 
-58-

--------------------------------------------------------------------------------

 


Sec. 5.4 Other Permissible Methods of Testing and Corrections.  The provisions
of this Article V are intended to conform with Section 401(m) of the Code.  In
the event that the Administrator determines, based on changes to the Code or
interpretations or guidance issued by the Internal Revenue Service, that the
requirements of such Code section may be applied in a manner different from that
prescribed in this Article V, the Administrator may make appropriate adjustments
to the administration of the Plan to incorporate such changes to the Code or
interpretations or guidance.  If a change to the Code or interpretations or
guidance issued by the Internal Revenue Service results in more than one
additional option in the manner in which this Article V may be administered, the
Administrator shall have the limited discretion to select the option to be used,
provided that such option, when compared to the other option or options, results
in the smallest adjustment to Participants' Individual Accounts.
 
Sec. 5.5 Targeted Qualified Non-Elective Contributions Limit.  Employer
qualified non-elective contributions made pursuant to Section 3.4 to satisfy the
Contribution Percentage test under Section 5.1 for a Year cannot be taken into
account in determining the Actual Contribution Ratio for an eligible Non-Highly
Compensated Employee (as defined in Section 5.1) for the current Year or the
preceding Year, whichever is applicable under Section 5.1, to the extent such
contributions exceed the product of that Non-Highly Compensated Employee’s
Annual Compensation [as defined in Section 5.1(c)] for the current Year or the
preceding Year, whichever is applicable under Section 5.1, and the greater of
five percent or two times the Plan’s "representative contribution rate."  Any
qualified non-elective contributions taken into account under the Actual
Deferral Percentage test under Section 4.2 (including the determination of the
"representative contribution rate" under Section 4.6) for a Year shall not be
taken into account for purposes of this Section 5.5 (including the determination
of the "representative contribution rate" under this Section 5.5).  For purposes
of this Section 5.5, the following terms shall have the following meanings:
 
(a) The Plan’s "representative contribution rate" is the lowest "applicable
contribution rate" of any eligible Non-Highly Compensated Employee for the
current Year or the preceding Year, whichever is applicable under Section 5.1,
in either (i) the group consisting of half of all eligible Non-Highly
Compensated Employees for the applicable Year, or (ii) the group consisting of
all eligible Non-Highly Compensated Employees for the applicable Year who are
employed by the Employer on the last day of the applicable Year, whichever
results in the greater amount.
 
(b) The "applicable contribution rate" for an eligible Non-Highly Compensated
Employee for purposes of allocating qualified non-elective contributions that
may be included in determining his Actual Contribution Ratio under Section 5.1
for the current Year or the preceding Year, whichever is applicable under
Section 5.1, shall mean the qualified non-elective contributions made at the
election of the Administrator pursuant to Section 5.2(c) for the eligible
Non-Highly Compensated Employee for the applicable Year [excluding any qualified
non-elective contributions made at the election of the Administrator pursuant to
Section 4.3(c) that are included in determining his Actual Deferral Ratio under
Section 4.2 for the preceding Year], divided by the eligible Non-Highly
Compensated Employee’s Annual Compensation [as defined in Section 5.1(c)] for
the applicable Year.
 
 
-59-

--------------------------------------------------------------------------------

 


Employer qualified non-elective contributions made pursuant to Section 3.4 to
satisfy the Contribution Percentage test under Section 5.1 for any such Year
cannot be taken into account in determining the Actual Contribution Ratio for an
eligible Non-Highly Compensated Employee (as defined in Section 5.1) for the
current Year or the preceding Year, whichever is applicable under Section 5.1,
to the extent such contributions are taken into account for purposes of
satisfying any actual deferral percentage test under Section 401(k) of the Code,
any other contribution percentage test under Section 401(m) of the Code, or the
safe harbor requirements of Treas. Reg. §1.401(k)-3, the safe harbor
requirements of Treas. Reg. §1.401(m)-3, or the SIMPLE plan requirements of
Treas. Reg. §1.401(k)-4.
 
 
Article VI
 
ALLOCATION OF CONTRIBUTIONS
 
Sec. 6.1 Establishment of Accounts.  The Recordkeeper shall establish and
maintain a separate account as a record of each Participant's and Former
Participant's interest in the Trust Fund with respect to each Individual Account
in which a Participant or Former Participant has an interest, including, as
appropriate, sub-accounts for the Participant's Salary Reduction Contributions,
his Matching Contributions, his profit sharing contributions, his after-tax
employee contributions to either the Penrod Thrift Plan or the Dual 401(k) Plan,
his Rollover Contributions and his Transfer Contributions.  Within each such
Individual Account, one or more sub-accounts shall be maintained to reflect the
Participant's invest­ment elections among the Investment Funds.
 
Sec. 6.2 Allocation of Salary Reduction Contributions.  As of each Allocation
Date, but after adjustment of the Individual Accounts as provided in Section
8.2, the Employer contributions deposited with the Trustee during the period
since the last Allocation Date that were made pursuant to a salary reduction
agreement entered into with a Participant pursuant to Section 3.1 shall be
allocated by the Recordkeeper to the Participant's 401(k) Account; provided,
however, that the amount allocated hereunder shall be subject to the limitations
of Sections 4.1 and 4.2.
 
Sec. 6.3 Allocation of Matching Contributions and Certain Forfeitures.  As of
each Allocation Date, but after adjustment of the Individual Accounts as
provided in Section 8.2, and after applying the limitations of Section 5.1, the
Administrator shall, to the extent permitted by either of the Contribution
Percentage tests of Section 5.1, direct the Recordkeeper to allocate each
Matching Contribution deposited with the Trustee during the period since the
last Allocation Date that were made pursuant to Section 3.2, including certain
forfeitures under Articles IV, V, XIII and XIV that were applied, subject to the
application of Section 13.5, to reduce that Matching Contribution and shall
credit the same to the Employer Accounts of all Participants as follows:
 
Each such Participant shall be entitled to have his Employer Account credited
with that proportion of the Employer's Matching Contribution and the
forfeitures, if any, which were designated by the Company to be applied to
reduce Matching Contributions as provided in Section 13.5 for said period which
the Salary Reduction Contribution made on his behalf for that period and which
is considered under Section 3.2 in determining the Matching Contribution of an
Employer for such period shall bear to the aggregate Salary Reduction
Contributions made on behalf of all Participants entitled to share in such
allocation for that period and which are considered under Section 3.2 for that
period.
 
 
-60-

--------------------------------------------------------------------------------

 


Sec. 6.4 Allocation of Employer Profit Sharing Contributions Made Under Section
3.3 and Certain Forfeitures.  As of the last day of each Year, but after
adjustment of the Individual Accounts as provided in Section 8.2, the
Administrator shall direct the Recordkeeper to allocate the profit sharing
contribution of the Employer, if any, made pursuant to Section 3.3 and certain
forfeitures under Articles IV, V, XIII and XIV, subject to the application of
Section 13.5, for the Year and shall credit the same to the Employer Accounts of
all Participants in the Plan who either (i) had their service with the Employer
terminated by reason of death, retirement on or after Normal Retirement Age or
Disability during the Year, or (ii) were in the service of the Employer on the
last day of the Year, as follows:
 
Each such Participant shall be entitled to have his Employer Account credited
with that proportion of the Employer's profit sharing contribution made pursuant
to Section 3.3 and the forfeitures, if any, which were designated under Section
13.5 by the Company for allocation pursuant to this Section 6.4 for such Year
which his Annual Compensation for such Year shall bear to the aggregate Annual
Compensation for that Year of all Participants entitled to share in such
allocation;
 
provided, however, effective January 1, 2008, all Participants and Employees of
the Company and Affiliated Companies, including those Employees who are included
on December 31, 2008 in, or subsequently transferred to, a class of employees
not eligible for participation in the Plan and, as a result shall cease to be a
Participant for purposes of certain provisions of the Plan as specified in
Section 2.5, shall be excluded from participation in the profit sharing feature
of the Plan and the allocation of Employer profit sharing contributions, if any,
under this Section 6.4 (as well as the forfeitures, if any, that may become
allocable under Section 6.4 along with such profit sharing contributions) that
are made pursuant to Section 3.3 for the Year beginning January 1, 2008 and for
any Year beginning on or after January 1, 2009 with respect to which the
Employee does not satisfy the allocation requirements of this Section 6.4,
including because he is employed in an ineligible class of employment on the
last day of the Year.
 
 
-61-

--------------------------------------------------------------------------------

 


For purposes of this Section 6.4, while a Participant is in qualified military
service (within the meaning of Chapter 43 of Title 38, United States Code), he
shall be considered to be in the employment of the Employer and to receive
Annual Compensation during any such period of qualified military service in an
amount equal to the Annual Compensation he would have received during such
period if he were not in such service, determined based on the rate of pay he
would have received from the Employer but for the absence during the period of
such service; provided, however, if the Annual Compensation the Participant
would have received during such period is not reasonably certain, the
Participant's average Annual Compensation from the Employer during the 12-month
period immediately preceding the qualified military service (or, if shorter, the
period of employment immediately preceding the qualified military service) shall
be used.
 
Sec. 6.5 Allocation of Employer Qualified Non-Elective Contributions.  As of the
last day of each Year, but after adjustment of the Individual Accounts as
provided in Section 8.2, if an Employer made qualified non-elective
contributions for a Year under Section 3.4 on behalf of any Participants who are
Non-Highly Compensated Employees for the current or the preceding Year,
whichever is applicable under Section 4.3 or 5.2, in order to insure that one of
the Actual Deferral Percentage tests described in Section 4.2 are met for such
Year or that one of the Contribution Percentage tests described in Section 5.1
are met for such Year, such qualified non-elective contributions (that satisfy
the requirements of Section 4.6 or Section 5.5, whichever is applicable, for any
Year after December 31, 2005) shall be allocated to the 401(k) Accounts of such
Non-Highly Compensated Employees for the current or the preceding Year,
whichever is applicable under Section 4.3 or 5.2, as determined by the governing
body of the Company in the manner determined by the governing body of the
Company.
 
Sec. 6.6 Credit of Rollover Contributions and Transfer Contributions.  A
Rollover Contribution made by an Employee or a Transfer Contribution made on
behalf of an Employee during the period since the last Allocation Date shall be
credited to his Rollover Account or Transfer Account, as the case may be.
 
Sec. 6.7 Included Individual Accounts.  For the purposes of this Article VI,
references to the Individual Accounts of Participants shall include the
Individual Accounts of those who die, become disabled, retire, or whose
employment terminates during the Year in question.
 
 
-62-

--------------------------------------------------------------------------------

 


Sec. 6.8 Special 410(b) Allocation.  The Plan must satisfy the minimum coverage
requirements of Section 410(b) of the Code each Year.  If the Administrator
determines that the Plan is to satisfy Section 410(b) of the Code for a Year by
satisfying the ratio percentage test of Treas. Reg. §1.410(b)-2(b)(2), but
because of the allocation eligibility requirements of Section 6.4 it would not
otherwise satisfy the ratio percentage test of Treas. Reg. §1.410(b)-2(b)(2),
then notwithstanding the requirement of Section 6.4 that an individual be in the
active employment of an Employer on the last day of a Year in order to receive
an allocation of Employer profit sharing contributions, if any, for such Year,
certain Participants (as determined by the Administrator) who performed for an
Affiliated Company more than 500 Hours of Service during the Year and were not
in the active employment of an Employer on the last day of such Year shall be
eligible to receive a "special allocation" hereunder for such Year to the extent
required for the Plan to satisfy the ratio percentage test of Treas. Reg.
§1.410(b)-2(b)(2) (or its successor).  If the Administrator determines to apply
this Section 6.8, the Administrator will suspend the accrual requirements of
Section 6.4 with respect to certain Participants, beginning first with the
Participants in the active employment of an Employer on the last day of the
Year, then the Participants who have the latest severance from employment during
the Year, and continuing to suspend in descending order the accrual requirements
for each Participant who incurred an earlier severance from employment, from the
latest to the earliest severance from employment date, until the Plan satisfies
the ratio percentage test of Treas. Reg. §1.410(b)-2(b)(2) for the Year.  If two
or more Participants have a severance from employment on the same day, the
Administrator will suspend the accrual requirements for all such Participants,
irrespective of whether the Plan can satisfy the ratio percentage test of Treas.
Reg. §1.410(b)-2(b)(2) by accruing benefits for fewer than all such
Participants.  If the Plan suspends the accrual requirements for a Participant,
that Participant will share in the allocation of Employer profit sharing
contributions and forfeitures, if any, designated pursuant to Section 13.5 for
allocation under Section 6.4 with the profit sharing contributions without
regard to whether he is in the active employment of an Employer on the last day
of the Year.  The Administrator shall determine the number of Participants,
selected in order of ranking, to receive a special allocation, if
any.  Notwithstanding the above, individuals who are not in the active
employment of an Employer on the last day of the Year and are excludable from
testing under Section 410(b) of the Code shall not be eligible for a special
allocation under this Section 6.8.
 
 
-63-

--------------------------------------------------------------------------------

 
 
Article VII
 
LIMITATION ON ALLOCATIONS
 
Sec. 7.1 Limitation on Allocations.  Notwithstanding any other provision of the
Plan, effective January 1, 2008, the following provisions shall be applicable to
the Plan:
 
(a) If the Plan is the only plan maintained by an Employer which covers the
class of Employees eligible to participate hereunder and the Participant does
not participate in and has never participated in a Related Plan or a welfare
benefit fund, as defined in Section 419(e) of the Code, maintained by the
Employer, or an individual medical account, as defined in Section 415(1)(2) of
the Code, maintained by the Employer, which provides an Annual Addition, the
Annual Additions which may be allocated under the Plan to a Participant's
Individual Account for a Limitation Year shall not exceed the lesser of:
 
(i) the Maximum Permissible Amount; or
 
(ii) any other limitation contained in the Plan.
 
(b) If an Employer maintains, in addition to the Plan, (i) a Related Plan which
covers the same class of Employees eligible to participate hereunder, (ii) a
welfare benefit fund, as defined in Section 419(e) of the Code, or (iii) an
individual medical account, as defined in Section 415(l)(2) of the Code, which
provides an Annual Addition, the Annual Additions which may be allocated under
the Plan to a Participant's Individual Account for a Limitation Year shall not
exceed the lesser of:
 
(i) the Maximum Permissible Amount, reduced by the sum of any Annual Additions
allocated to the Participant's accounts for the same Limitation Year under the
Plan and such other Related Plan and the welfare plans described in clauses (ii)
and (iii) above; or
 
(ii) any other limitation contained in the Plan.
 
Sec. 7.2 Definitions.  For purposes of this Article VII, the following terms
shall have the meanings set forth below:
 
(a) "Annual Additions" means the sum of the following amounts allocated to a
Participant's Individual Account for a Limitation Year:
 
(i) all Employer contributions;
 
(ii) all forfeitures;
 
(iii) all Employee contributions other than catch-up contributions made pursuant
to Section 414(v) of the Code; and
 
 
-64-

--------------------------------------------------------------------------------

 


(iv) all amounts allocated to an individual medical account, as defined in
Section 415(l)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer and amounts derived from contributions which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee, as defined in Section 419A(d)(3) of the Code, under a
welfare benefit fund, as defined in Section 419(e) of the Code, maintained by
the Employer.
 
In addition, Annual Additions shall include Excess Elective Deferrals under
Section 4.1 that are not distributed under that section to the Participant
before April 15 following the taxable year of deferral, Excess Salary Reduction
Contributions within the meaning of Section 4.3, and Excess Matching
Contributions within the meaning of Section 5.2, but shall not include
Restorative Payments.
 
For purposes of this Article VII, Employee contributions shall be determined
without regard to any (i) rollover contribution within the meaning of Sections
401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16) of the
Code, (ii) repayment of prior Plan distributions described in Section
411(a)(7)(B) of the Code (in accordance with Section 411(a)(7)(C) of the Code)
and Section 411(a)(3)(D) of the Code, (iii) contribution by the Employee to a
simplified employee pension, (iv) contribution by the Employee to an individual
retirement account or individual retirement annuity, (v) repayments of loans
made to the Participant from the Plan, and (iv) direct transfer of Employee
contributions from a plan described in Section 401(a) of the Code to the Plan.
 
(b) "Excess Amount" means the excess of the Annual Additions allocated to a
Participant's Individual Account for the Limitation Year over the Maximum
Permissible Amount, less loading and other administrative charges allocable to
such excess.
 
(c) "Limitation Year" means a twelve consecutive month period ending on the last
day of the Year.  All qualified plans maintained by the Employer must use the
same Limitation Year unless different years are elected as allowed by procedures
established by the Internal Revenue Service.  The Limitation Year may be changed
only by a Plan amendment.  Furthermore, if the Plan is terminated effective as
of a date other than the last day of the Limitation Year, the Plan shall be
treated as if the Plan had been amended to change the Limitation Year.
 
(d) "Maximum Permissible Amount" for a Limitation Year with respect to any
Participant shall be the lesser of:
 
(i) $46,000 [or, beginning January 1, 2009, and each January thereafter, such
other dollar limitation determined for the Limitation Year by automatically
adjusting the $46,000 limitation by the cost-of-living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code in
such manner as the Secretary shall prescribe]; or
 
(ii) 100% of the Participant's Annual Compensation for the Limitation Year.
 
 
-65-

--------------------------------------------------------------------------------

 


The compensation limit referred to in clause (ii) above shall not apply to any
contribution for medical benefits after separation from service [within the
meaning of Section 401(h) or 419A(f)(2) of the Code], which is otherwise treated
as an Annual Addition.


(e) "Employer" means for purposes of this Article VII, the Employer and any
Affiliated Company that adopts the Plan; provided, however, the determination
under Sections 414(b) and (c) of the Code shall be made as if the phrase "more
than 50 percent" were substituted for the phrase "at least 80 percent" each
place it is incorporated into Section 414(b) and (c) of the Code.
 
(f) "Annual Compensation" means, notwithstanding Section 1.5, for the purposes
of this Article VII, a Participant's earned income, wages, salaries, fees for
professional service and other amounts received (without regard to whether an
amount is paid in cash) for personal services actually rendered in the course of
employment with an Employer maintaining the Plan to the extent that the amounts
are includible in gross income [including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements, or other expense allowances under a nonaccountable plan, as
described in Treas. Reg.§ 1.62-2(c)], and excluding the following:
 
(i) Employer contributions to a plan of deferred compensation to the extent
contributions are not included in gross income of the Employee for the taxable
year in which contributed, or on behalf of an Employee to a simplified employee
pension plan to the extent such contributions are deductible by the Employee,
and any distributions from a plan of deferred compensation whether or not
includible in the gross income of the Employee when distributed;
 
(ii) amounts realized under Section 83 of the Code from the exercise of a
non-qualified share option [which is an option other than a statutory option
defined in Treas. Reg. §1.421-1(b)], or when restricted shares (or property)
held by an Employee either become freely transferable or are no longer subject
to a substantial risk of forfeiture within the meaning of Section 83 of the
Code;
 
(iii) amounts realized from the sale, exchange or other disposition of shares
acquired under a statutory share option [as defined in Treas. Reg. §1.421-1(b)];
and
 
(iv) other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are
includible in the gross income of the Employee and are not salary reduction
amounts that are described in Section 125 of the Code).
 
Annual Compensation shall be determined hereunder without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed.
 
 
-66-

--------------------------------------------------------------------------------

 


Annual Compensation shall include:
 
(i) amounts contributed by an Employer pursuant to a salary reduction agreement
which are excludable from the Participant's gross income under Sections 125,
402(e)(3), 402(h)(1)(B), 408(p)(2)(A)(i), 457 or 403(b) of the Code, and
elective amounts that are not includible in the gross income of the Participant
by reason of Section 132(f)(4) of the Code; and
 
(ii) amounts includible in the Participant’s gross income under the rules of
Section 409A of the Code and Section 457(f)(1)(A) of the Code or because amounts
are constructively received by the Employee.
 
Annual Compensation for any Limitation Year is the Annual Compensation actually
paid or includible in gross income during such Limitation Year and, except as
provided in this paragraph, shall not include amounts paid to a Participant
after severance from employment.  Annual Compensation shall include the
following amounts that are paid prior to the later of two and one-half months
after a Participant’s severance from employment or the end of the Limitation
Year that includes the date of such severance from employment:
 
(i) payments of regular compensation for services during the Participant’s
regular working hours, or compensation for services outside his regular working
hours (such as overtime or shift differential), commissions, bonuses or other
similar payments, that would have been paid to the Participant prior to a
severance from employment had he continued in employment with the Employer; and
 
(ii) payments for unused accrued bona fide sick, vacation or other leave, but
only if (A) the Participant would have been able to use the leave if his
employment had continued, and (B) the payments would have been included in the
definition of Annual Compensation if those payments had been paid prior to the
Participant’s severance from employment.
 
(g) "Related Plan" means any other defined contribution plan [as defined in
Section 415(k) of the Code] maintained by any Employer as defined in Section
7.2(e).
 
(h) "Restorative Payments" means payments made to restore losses to the Plan
resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under ERISA or under other applicable
federal or state law, where Participants who are similarly situated are treated
similarly with respect to the payments.  Generally, payments are Restorative
Payments only if the payments are made in order to restore some or all of the
Plan’s losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the
Plan).  Restorative Payments include payments to the Plan made pursuant to a
Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to the
Plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the
Plan).  Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not Restorative
Payments and generally constitute Employer contributions that are considered
Annual Additions.
 
 
-67-

--------------------------------------------------------------------------------

 


Sec. 7.3 Correction of Excess Amounts.  Notwithstanding any provision of the
Plan to the contrary, if the Plan holds Excess Amounts because the Annual
Additions for one or more Participants exceed the Maximum Permissible Amount,
then the Plan may only correct such Excess Amounts in accordance with the
Employee Plans Compliance Resolution System, as set forth in Revenue Procedure
2008-50 issued by the Internal Revenue Service, as the principles of such
Revenue Procedure may be modified or expanded from time to time, or any other
correction procedures available generally to the Company with respect to the
Plan, including, but not limited to, the preamble of the final Treasury
regulations issued under Section 415 of the Code.
 
Sec. 7.4  Aggregation and Disaggregation of Plans.  For purposes of this
Article VII, the following provisions shall be applicable to each Employer
covered by the Plan:
 
(a) For purposes of applying the limitations of Section 415 of the Code, all
defined contributions plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a "predecessor employer") under
which the Participant receives annual additions are treated as one defined
contribution plan.  For purposes of this Section 7.4(a):
 
(i) A former Employer is a "predecessor employer" with respect to a participant
in a plan maintained by an Employer if the Employer maintains a plan under which
the Participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer.  For this purpose, the formerly affiliated plan rules in Treas. Reg.
§1.415(f)-1(b)(2) shall apply as if the Employer and predecessor employer
constituted a single Employer under the rules described in Treas. Reg.
§§1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation
[and, as if the Employer and predecessor employer constituted two unrelated
employers under the rules described in Treas. Reg. §§1.415(a)-1(f)(1) and (2)
immediately after the cessation of affiliation] and cessation of affiliation was
the event that gives rise to the predecessor employer relationship, such as a
transfer of benefits or plan sponsorship.
 
(ii) With respect to an Employer of a Participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.
 
 
-68-

--------------------------------------------------------------------------------

 


(b) For purposes of aggregating plans for Section 415 of the Code, a "formerly
affiliated plan" of an Employer shall be taken into account for purposes of
applying the limitations under Section 415 of the Code to the Employer, but the
formerly affiliated plan shall be treated as if it had terminated immediately
prior to the "cessation of affiliation."  For purposes of this Section 7.4(b), a
"formerly affiliated plan" of an Employer is a plan that, immediately prior to
the cessation of affiliation, was actually maintained by one or more of the
entities that constitute the Employer [as determined under the employer
affiliation rules described in Treas. Reg. §§1.415(a)-1(f)(1) and (2)], and,
immediately after the cessation of affiliation, is not actually maintained by
any of the entities that constitute the Employer [as determined under the
employer affiliation rules described in Treas. Reg. §§1.415(a)-1(f)(1) and
(2)].  For purposes of this Section 7.4(b), a "cessation of affiliation" means
the event that causes an entity to no longer be aggregated with one or more
other entities as a single employer under the employer affiliation rules
described in Treas. Reg. §§1.415(a)-1(f)(1) and (2) (such as the sale of a
subsidiary outside a controlled group), or that causes a plan to not actually be
maintained by any of the entities that constitute the Employer under the
employer affiliation rules of Treas. Reg. §§1.415(a)-1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).
 
(c) Two or more defined contribution plans that are not required to be
aggregated pursuant to Section 415(f) of the Code as of the first day of a
Limitation Year do not fail to satisfy the requirements of Section 415 of the
Code with respect to a Participant for the Limitation Year merely because those
plans are aggregated later in that Limitation Year, provided that no annual
additions are credited to the Participant’s individual account after the date on
which the plans are required to be aggregated.
 
 
Article VIII
 
ADJUSTMENT OF INDIVIDUAL ACCOUNTS
 
Sec. 8.1 Trust Fund Valuation.  The value of each Investment Fund and of the
Trust Fund shall be determined by the Trustee as of the close of business on
each Valuation Date, or as soon thereafter as practicable, and shall be the fair
market value of all securities or other property held in the Investment Funds,
plus cash, accrued interest and the fair market value of other assets held by
the Trust Fund, with equitable adjustments for pending trades, less all charges,
expenses, reserves and liabilities due which are determined to be properly
chargeable to the Investment Funds or other investments of the Trust Fund as of
the Valuation Date.
 
While it is contemplated that the Trust Fund will be valued by the Trustee and
allocations made only on the Valuation Date, at any time that the Plan's
valuations are not performed on a daily basis, should it be necessary to make
distributions under the provisions hereof and the Administrator, in good faith
determines that, because of (i) an extraordinary change in general economic
conditions, (ii) the occurrence of some casualty materially affecting the value
of the Trust Fund or a substantial part thereof, or (iii) a significant
fluctuation in the value of the Trust Fund has occurred since the immediately
preceding Valuation Date, the Administrator may, in its sole discretion, to
prevent the payee from receiving a substantially greater or lesser amount than
what he would be entitled to, based on current values, cause a revaluation of
the Trust Fund to be made and a reallocation of the interests therein as of the
date the payee's right of distribution becomes fixed.  The Administrator's
determination to make such special valuation and the valuation of the Trust Fund
as determined by the Trustee shall be conclusive and binding on all persons ever
interested hereunder.


 
-69-

--------------------------------------------------------------------------------

 


If the Administrator in good faith determines that certain expenses of
administration paid by the Trustee during the Year under consideration are not
general, ordinary and usual and should not equitably be borne by all
Participants, Former Participants and Beneficiaries, but should be borne only by
one or more Participants, Former Participants or Beneficiaries, for whom or
because of whom such specific expenses were incurred, the net earnings and
adjustments in value of the Individual Accounts shall be increased by the
amounts of such expenses, and the Administrator shall make suitable adjustments
by debiting the particular Individual Account or Individual Accounts of such one
or more Participants, Former Participants or Beneficiaries; provided, however,
that any such adjustment must be nondiscriminatory and consistent with the
provisions of Section 401(a) of the Code.
 
Sec. 8.2 Adjustments to Participant's and Former Participant's Individual
Accounts.  Each Investment Fund shall be valued at fair market value as of the
close of business on each Valuation Date.  Except as provided below with respect
to Fund 5 (as defined in Section 1.28), the value of a Participant's or Former
Participant's Individual Account (including for this purpose, the separate value
of the sub-accounts of a Participant's or Former Participant's Individual
Account, i.e., his Employer Account, his 401(k) Account, his Prior Plan Account,
his Reinstatement Account, if any, his Rollover Account, if any, his Transfer
Account, if any, and his Savings Account, if any) held in an Investment Fund
maintained hereunder shall be determined as of each Valuation Date by:
 
(a) First, allocating the Net Gains or Losses of such Investment Fund since the
preceding Valuation Date to the Participant's or Former Participant's Individual
Account within such Investment Fund in the same ratio as the value of the
Participant's or Former Participant's Individual Account in such Investment Fund
(as adjusted below) bears to the aggregate value of all Individual Accounts in
such Investment Fund (as adjusted below).
 
An Individual Account shall be adjusted on the Valuation Date for purposes of
allocating Net Gains or Losses under the above paragraph by taking the value of
such Individual Account as of the prior Valuation Date and (i) adding thereto
(A) all contributions or loan repayments designated for investment in such
Investment Fund which were made with respect to the immediately prior valuation
period but were received by the Trustee after the prior Valuation Date, plus (B)
any transfers from any other Investment Fund under the Plan to the Participant's
Individual Account within this Investment Fund that were made after the prior
Valuation Date and were effective as of the first day after such prior Valuation
Date and (ii) deducting therefrom (A) any transfers to any other Investment Fund
or Funds under the Plan from the Participant's Individual Account within this
Investment Fund that were made after the prior Valuation Date and were effective
as of the first day after such prior Valuation Date and any Participant loans,
withdrawals, distributions or forfeitures from the Individual Account made
after, but effective as of, the preceding Valuation Date.
 
(b) Second, crediting the contributions and loan repayments made by or on behalf
of the Participant with respect to the valuation period ending on the current
Valuation Date and designated for investment in such Investment Fund and any
transfers from the other Investment Funds under the Plan to the Participant's
Individual Account within this Investment Fund made since the preceding
Valuation Date.
 
(c) Last, deducting any transfers to the other Investment Funds under the Plan
from the Participant's Individual Account maintained within this Investment Fund
and any loans, withdrawals and distributions (including forfeitures) from his
Individual Account maintained within this Investment Fund made since the
preceding Valuation Date.
 
 
-70-

--------------------------------------------------------------------------------

 


An Individual Account invested in Fund 5 shall have allocated to it whole number
of shares of Company Stock and cash to the extent share(s) have not been
acquired for such fund and the earnings, losses and distributions on shares held
in an Individual Account invested in Fund 5 shall be allocated solely to that
Individual Account.
 
For the purpose of this Section, "Net Gains or Losses" shall mean the fair
market value of the assets of the Investment Fund (if invested in a group
insurance investment contract, such value being determined in accordance with
the terms of the contract) as of the current Valuation Date, over such value
which was utilized for the prior Valuation Date, less the sum of any deposits
plus the sum of any loans, withdrawals, distributions or other deductions, if
any, made to pay any expenses incurred with respect to the operations of this
fund.  The initial Valuation Date for an Investment Fund shall be the date the
funds are first invested in such Investment Fund.
 
 
Article IX
 
INDIVIDUAL ACCOUNTS
 
Sec. 9.1 Participant Interest in Individual Accounts.  Each Participant and
Former Participant shall at all times have a nonforfeitable interest in his
401(k) Account, Prior Plan Account, Savings Account, Reinstatement Account,
Rollover Account and Transfer Account, but he shall have no right, title or
interest in the balance of his Individual Account except as hereinafter
provided.  In no event shall his nonforfeitable interest exceed the amount to
the credit of his Individual Account as the same may be adjusted from time to
time.
 
Sec. 9.2 Periodic Benefit Statements.  Effective January 1, 2007, the
Administrator shall advise, at least quarterly, each Participant, Former
Participant, Beneficiary and Alternate Payee for whom an Individual Account is
held hereunder of the then fair market value of such Individual Account and of
such other information specified in Section 21.8 or as required by ERISA,
Department of Labor regulations or other applicable guidance.  Prior to January
1, 2007, the Administrator shall be required to provide an annual statement to
each Participant, Former Participant, Beneficiary and Alternate Payee for whom
an Individual Account is held hereunder of the then fair market value of such
Individual Account.
 
 
Article X
 
RETIREMENT
 
Sec. 10.1 Normal Retirement.  A Participant may retire from the employ of his
Employer and all Affiliated Companies on or after his Normal Retirement
Date.  If not fully-vested, a Participant's Individual Account shall become
nonforfeitable on his Normal Retirement Date.
 
Sec. 10.2 Benefits on Normal Retirement.  Upon the retirement of a Participant
from the employ of his Employer and all Affiliated Companies on or after his
Normal Retirement Date, his entire Individual Account shall be held for his
benefit.  Said Participant shall receive payments from his Individual Account in
accordance with Article XIV hereof commencing as of the Valuation Date
immediately following the date of his retirement that he determines in his
advance written election filed with the Administrator or, if allowed by the
Administrator, that he provides in his Interactive Electronic Communication.
 
 
-71-

--------------------------------------------------------------------------------

 


Sec. 10.3 Commencement of Benefits.  Notwithstanding any other provision of the
Plan to the contrary, a Participant or Former Participant shall begin receiving
distributions from the Plan, as provided in Article XIV, by his Required
Beginning Date as defined in Section 14.4(j)(ii).
 
Sec. 10.4 Final Contribution After Distribution of Benefits.  If a Participant
who has already received a distribution of his Individual Account under this
Article is entitled to an allocation of an Employer profit sharing contribution
under Section 6.4 or a qualified non-elective contribution under Section 6.5 for
the Year in which such distribution was made, such contribution shall be paid to
the Participant as soon as administratively practicable following the completion
of the allocations under Article VI for such Year.
 
 
Article XI
 
DEATH
 
Sec. 11.1 Benefits on Death.  Upon the death of a Participant who is employed by
an Employer or an Affiliated Company, his entire Individual Account shall be
held for the benefit of his Beneficiary.  Upon the death of a Participant whose
employment with his Employer and all Affiliated Companies has terminated, his
nonforfeitable interest (determined under Section 13.2) in his Individual
Account which has not been distributed at the time of his death under Articles
X-XIII shall be held for the benefit of his Beneficiary.  His Beneficiary shall
receive payments from his Individual Account in accordance with Article XIV
hereof commencing as of the Valuation Date immediately following the date of the
Participant's death that the Beneficiary determines in his advance written
election filed with the Administrator or, if allowed by the Administrator, that
he provides in his Interactive Electronic Communication.
 
Sec. 11.2 Final Contribution After Distribution of Benefits.  If the Individual
Account of a deceased Participant whose Beneficiary has already received a
distribution of the Participant's Individual Account under this Article is
entitled to an allocation of an Employer profit sharing contribution under
Section 6.4 or a qualified non-elective contribution under Section 6.5 for the
Year in which such distribution was made, such contributions shall be paid to
the Beneficiary as soon as administratively practicable following the completion
of the allocations under Article VI for such Year.
 
 
-72-

--------------------------------------------------------------------------------

 
 
Article XII
 
DISABILITY
 
Sec. 12.1 Benefits on Disability.  If a Participant's employment with his
Employer and all Affiliated Companies terminates due to his Disability, his
entire Individual Account shall be held for his benefit.  The date a
Participant's employment terminates as described in the preceding sentence shall
be referred to as his "Disability Date".  If the balance of the Participant's
Individual Account exceeds $5,000, the Participant shall receive payments from
his Individual Account in accordance with Article XIV hereof commencing as of
the Valuation Date immediately following his Disability Date that he determines
in his advance written election filed with the Administrator or, if allowed by
the Administrator, that he provides in his Interactive Electronic
Communication.  If the balance of the Participant's Individual Account does not
exceed $5,000, the Administrator shall notify the Participant of his right to
receive a distribution of his entire Individual Account.  Thereafter, the
Administrator shall direct the Trustee to distribute the entire Individual
Account to the Participant in a single lump sum distribution or, effective for
distributions on or after March 28, 2005, in a direct rollover to an individual
retirement rollover account if required by Section 14.2, as soon as
administratively practicable after the end of the calendar quarter in which his
Disability Date occurs and the Participant receives the Notice following the
date his Disability occurs or prior to such date if so directed in writing by
the Participant or, if allowed by the Administrator, by his Interactive
Electronic Communication.
 
Sec. 12.2 Final Contribution After Distribution of Benefits.  If a Participant
who has already received a distribution of his Individual Account under this
Article is entitled to an allocation of an Employer profit sharing contribution
under Section 6.4 or a qualified non-elective contribution under Section 6.5 for
the Year in which the distribution was made, such contributions shall be paid to
the Participant as soon as administratively practicable following the completion
of the allocations under Article VI for such Year.
 
 
Article XIII
 
TERMINATION BENEFITS
 
Sec. 13.1 Termination of Employment Other than by Reason of Death, Disability or
Retirement.  If the employment of a Participant with his Employer and all
Affiliated Companies terminates for any reason other than retirement on or after
his Normal Retirement Date, death or Disability, such Participant shall be
entitled to such benefits as are hereinafter provided in Section 13.2 at the
time specified in Section 13.3.
 
 
-73-

--------------------------------------------------------------------------------

 


Sec. 13.2 Vested Interest.  A Participant to whom the provisions of Section 13.1
are applicable shall be entitled to receive the entire amount then standing to
his credit in his 401(k) Account, his Prior Plan Account, his Savings Account,
his Reinstatement Account, his Rollover Account and his Transfer Account.  In
addition, he shall be entitled (as a vested interest) to receive a percentage of
the then balance to his credit in his Employer Account determined in accordance
with the following schedule:
 
Period of Service in Years
 
  Vested Interest
       Less than 2
0%
       2 but less than 3
   20%
       3 but less than 4
    40%
       4 but less than 5
  60%
       5 but less than 6 80%         6 or more 100% 



If a Participant was a participant in the Chiles 401(k) Plan on September 30,
2002 and became a Participant in the Plan on October 1, 2002 (a "Chiles
Participant"), the following provisions shall apply:
 
(a) Notwithstanding the above vesting schedule in this Section 13.2, the entire
Employer Account of each Chiles Participant shall become nonforfeitable and
fully vested on the date he attains age 55 and has credit for a Period of
Service of at least five years.
 
(b) Each Chiles Participant who had credit under the Chiles 401(k) Plan as of
October 1, 2002 for a Period of Service of either one or two years shall have
his vested interest in his Employer Account determined under the above schedule,
provided that (i) any such Chiles Participant with credit for a Period of
Service of one year shall remain 20% vested in his Employer Account until he
receives credit under the Plan for a Period of Service of three years, and (ii)
any such Chiles Participant with credit for a Period of Service of two years
shall remain 40% vested in his Employer Account until he receives credit under
the Plan for a Period of Service of four years.
 
(c) Each Chiles Participant who had credit under the Chiles 401(k) Plan as of
October 1, 2002 for a Period of Service of at least three years shall be
entitled (as a vested interest) to receive a percentage of the then balance to
his credit in his Employer Account determined in accordance with the following
schedule:
 
Period of Service in Years
 
  Vested Interest
       Less than 1
0%
       1 but less than 2
   20%
       2 but less than 3
    40%
       3 but less than 4
  60%
       4 but less than 5 80%         5 or more 100% 

 
 
-74-

--------------------------------------------------------------------------------

 


Notwithstanding the preceding provisions of this Section 13.2, any such
Participant who (i) has credit for a Period of Service of less than six years
before January 1, 2008, and (ii) receives credit for at least one Hour of
Service after December 31, 2007 shall be entitled (as a vested interest) to
receive a percentage of the then balance to his credit in his Employer Account
determined in accordance with the following schedule:
 
Period of Service in Years
 
  Vested Interest
Less than 1
0%
1 but less than 2
   33 1/3%
2 but less than 3
    66 2/3%
3 or more
  100%



If a Participant incurs a forfeiture from his Employer Account pursuant to this
Article XIII and the forfeiture is subsequently reinstated through the
Participant's timely repayment or deemed repayment of the distribution,
thereafter the vested portion of his restored Employer Account shall, until such
time as he may become 100% vested therein or such Employer Account is again
forfeited, be an amount ("X") determined by the formula: X=P(AB+D)-D.  For
purposes of applying this formula: P is the vested percentage at the relevant
time; AB is the account balance at the relevant time; and D is the amount of the
prior distribution (or deemed distribution).
 
Sec. 13.3 Time of Distribution.  If the employment of a Participant with his
Employer and all Affiliated Companies terminates for any reason other than
retirement, death or Disability, and the value of the vested portion of his
Individual Account exceeds $5,000, then the Administrator shall direct the
Trustee, with such Participant's written consent, or, if allowed by the
Administrator, by his Interactive Electronic Communication, to distribute to
such Participant the portion of his Individual Account to which he is entitled
under Section 13.2 in accordance with Article XIV hereof as soon as
administratively practicable after the later of (i) the date the Participant's
employment terminates or (ii) the earlier of (A) the Valuation Date immediately
following the date determined by such Participant in his advance written
election filed with the Administrator or, if allowed by the Administrator, by
his Interactive Electronic Communication, or (B) the Valuation Date next
following the date on which such Participant attains age 62 or his earlier death
occurs, but not later than the time specified in Section 14.4.  If such
Participant does not consent to an early distribution, the vested portion of his
Individual Account shall continue to be invested in the Investment Funds or
Funds selected by the Participant pursuant to his current investment direction,
if any, or if none, in the default Investment Fund determined by Section 21.8.
 
 
-75-

--------------------------------------------------------------------------------

 


However, if the vested balance of a terminated Participant's Individual Account
does not exceed $5,000, the Administrator shall notify the Participant of his
right to receive a distribution of his entire Individual Account.  Thereafter,
the Administrator shall direct the Trustee to distribute the vested balance of
the Individual Account to such Participant in a single lump sum distribution or,
effective for distributions on or after March 28, 2005, in a direct rollover to
an individual retirement rollover account if required by Section 14.2, as soon
as administratively practicable after the end of the calendar quarter in which
the Participant's termination of employment occurs and the Participant receives
the Notice following the date of such termination, or prior to such date if so
directed in writing by the Participant or, if allowed by the Administrator, by
his Interactive Electronic Communication.  Effective with respect to each
Participant whose employment with his Employer and all Affiliated Companies
terminates after December 31, 2001, Rollover Contributions (and earnings
attributable thereto) shall be excluded in determining the value of the vested
portion of the terminated Participant's Individual Account for purposes of this
Section 13.3.  The balance to the credit of a terminated Participant in his
Employer Account which is not vested under the schedule in Section 13.2, if not
previously forfeited, shall be forfeited as of the earlier of (i) the date his
entire vested Individual Account balance has been distributed under Article XIV
or (ii) the last day of the Year in which such Participant incurs a
60-consecutive month Period of Severance.  If the Participant is not entitled to
any portion of his Individual Account, he shall be deemed to have received a
distribution and shall forfeit the balance of his Employer Account on the date
of his employment terminates; provided, however, that this deemed forfeiture
shall not apply if the Participant has a balance in his 401(k)
Account.  Effective with respect to each Participant whose employment with his
Employer and all Affiliated Companies terminates after December 31, 2001,
Rollover Contributions (and earnings attributable thereto) shall be excluded in
determining the value of the vested portion of the terminated Participant’s
Individual Account for purposes of this Section 13.3.  The forfeited amount
under this Section 13.3 shall remain in the Trust Fund and shall be applied as
provided in Section 13.5.  If a Former Participant is reemployed by an
Affiliated Company without incurring a 60-consecutive month Period of Severance,
he shall have the right to restore in full the portion of his Employer Account
which was forfeited hereunder upon repayment to the Plan of the full amount of
the distribution from such accounts.  Such repayment must be made not later than
the earlier of the fifth anniversary of his return to employment or the last day
of the Year in which the Participant incurs a 60-consecutive month Period of
Severance after the date of his distribution.  The Participant's repayment, if
any, shall be held in the Participant's Reinstatement Account and the reinstated
forfeiture shall be held in the Participant's Employer Account.  If the
Participant resumes active employment with an Affiliated Company and does not
repay a prior distribution prior to the time specified above, the portion of his
Employer Account which was forfeited hereunder shall not be restored.  If the
Participant was deemed to receive a distribution as provided in this Section,
the forfeited portion of his Employer Account shall be automatically reinstated
upon his reemployment.  If currently unallocated forfeitures are not adequate to
effect the restoration, the Company or the Affiliated Company shall make such
additional contribution to the Plan as is necessary to restore the forfeited
portion of his Employer Account, if any.
 
 
-76-

--------------------------------------------------------------------------------

 


Sec. 13.4 Forfeiture and Return to Employment Prior to Complete
Distribution.  After a 60-consecutive month Period of Severance, a Participant
to whom this Article XIII is applicable, other than a Participant described in
Section 13.3, shall forfeit that portion of the amount of his Employer Account
to which he is not entitled under Section 13.2 and the amount thus forfeited
shall remain in the Trust Fund and shall be applied as provided in Section
13.5.  The amount forfeited by a Participant hereunder shall be charged to his
Employer Account on the last day of the Year as of which he shall incur a
60-consecutive month Period of Severance.  If the Participant returns to the
employment of the Employer after a 60-consecutive month Period of Severance, but
before the full payment of his Individual Account, Employer contributions after
such 60-consecutive month Period of Severance shall be allocated to an Employer
Account established on behalf of such Participant which is separate from the
Individual Account of such Participant to which is allocated his account balance
attributable to service prior to the 60-consecutive month Period of Severance.
 
Sec. 13.5 Application of Forfeitures.  The forfeitures occurring as provided in
Articles IV, V, XIII and XIV shall first be used to restore the account of a
Former Participant who has been located during that Year as provided in Section
14.9.  If additional forfeitures remain after full restorations under Section
14.9, then remaining forfeitures shall be used to restore accounts of Former
Participants who are entitled to restorations for that Year under Section
13.3.  If additional forfeitures remain for a Year after application of the two
preceding sentences, the remaining forfeitures may be used to (i) make
corrective allocations and reduce corrective contributions on behalf of any
Participant or Former Participant for that Year, if any, pursuant to Section
18.11, and (ii) pay fees and expenses of the Plan as provided in Section
18.8.  If additional forfeitures remain thereafter, the forfeitures for a Year
may be designated by the Company (i) to be used to reduce the Matching
Contribution of any Employer under Section 3.2 and for allocation under Section
6.3 as of any Allocation Date as a Matching Contribution or (ii) for allocation
under Section 6.4 in addition to the Employer profit sharing contribution, if
any, made for such Year under Section 3.3.
 
 
Article XIV
 
DISTRIBUTIONS AND WITHDRAWALS
 
Sec. 14.1 Payment Options.  Whenever a Participant, Former Participant, or
Beneficiary is entitled to receive benefits hereunder as provided in Articles X
to XIX, inclusive, the Administrator shall direct the Trustee, if so directed in
writing signed by such Participant, Former Participant or Beneficiary or, if
allowed by the Administrator, by an Interactive Electronic Communication, to pay
such benefits in any one or more of the following ways:
 
(a) A lump sum, payable in cash (except that any distribution from Fund 5 shall
be made in whole shares of Ensco ADSs, with the value of any fractional share
allocated thereto being distributed in cash unless the Participant or Former
Participant (or Beneficiary) elects for all or a portion of such distribution to
be made in cash), at the fair market value as of the Valuation Date immediately
preceding the date of distribution plus the actual amount of any contributions
made by the Participant subsequent to such Valuation Date; provided that a life
annuity may not be a part of a lump sum distribution;
 
 
-77-

--------------------------------------------------------------------------------

 


(b) Periodic installments not more frequently than monthly over such period of
time as the Participant or Former Participant shall determine in accordance with
the provisions of Section 14.4; provided, that in no event may the period of
installment payments exceed the lesser of (i) ten years or (ii) the joint life
expectancy of the Participant or Former Participant whose account is being
distributed and his Beneficiary.  If benefits are payable over the joint life
expectancy of the Participant or Former Participant and his Beneficiary, the
present value of the payments to be made over the Participant's or Former
Participant's life expectancy must be more than 50% of the present value of the
payments to be made over the joint life expectancy of the Participant or Former
Participant and his Beneficiary.  If distributions are made in installments, the
amount of the monthly installment shall be adjusted each year by determining the
value of the Individual Account as of the end of the preceding Year and dividing
such amount by the remaining life expectancy determined in accordance with
Section 14.4.  If the Trust Fund is adjusted to reflect the allocation of gains
and losses after the time of the adjustment in the amount of the monthly
installment payments due to the change in the life expectancy, the remaining
monthly payments for such Year shall be adjusted to reflect any increase or
decrease in the value of the Individual Account.  Any adjustment which would
decrease the amount of the remaining monthly payments shall be mutually agreed
to by the affected Participant or Former Participant and the Administrator; or
 
(c) by electing a direct rollover to an eligible retirement plan as described in
Section 402(c)(8)(B) of the Code pursuant to the provisions of Section 14.11.
 
Sec. 14.2 Determination of Form and Timing of Payment.  In determining which
method or methods permitted in Section 14.1 shall be used in any case, the
Administrator shall follow the directions of the Participant, Former Participant
or Beneficiary involved.  Notwithstanding the foregoing or any other provision
of the Plan to the contrary, effective for distributions on or after March 28,
2005, if the vested balance of the Participant's or Former Participant's
Individual Account is $5,000 or less but more than $1,000, and the Participant
or Former Participant does not elect, pursuant to Section 14.11, to have such
vested balance paid directly to an Eligible Retirement Plan (as defined in
Section 14.11) specified by the Participant or Former Participant in a direct
rollover pursuant to Section 14.11 or to receive the mandatory distribution
directly, then the Administrator shall direct the Trustee to pay the total
distribution (including any amount rolled over to the Plan) in a direct rollover
to an individual retirement rollover account ("IRRA") designated by the
Administrator.  Any Participant or Former Participant affected by this mandatory
distribution shall receive Notice of the automatic rollover advising the
Participant or Former Participant of the investment vehicle and fees and
expenses of maintaining the IRRA.  If the vested balance of the Participant's or
Former Participant's Individual Account does not exceed $1,000, or for
distributions prior to March 28, 2005, does not exceed $5,000, then subject to
the requirements of Section 14.11, the Administrator shall direct the Trustee to
pay the vested balance to the Participant, Former Participant or Beneficiary, as
the case may be, in a single lump sum distribution.
 
 
-78-

--------------------------------------------------------------------------------

 


If the vested balance of the Participant's or Former Participant's Individual
Account exceeds $5,000 and any part of the Individual Account could be
distributed to the Participant or Former Participant before the Participant or
Former Participant attains (or would have attained if not deceased) the later of
his Normal Retirement Date or age 62, the Participant or Former Participant must
consent in writing or, if allowed by the Administrator, by Interactive
Electronic Communication, to any distribution of such Individual Account.  The
consent of the Participant or Former Participant must be obtained in writing or,
if allowed by the Administrator, by Interactive Electronic Communication, within
the 90-day period prior to the date benefit payments are to commence.  The
Administrator shall notify the Participant or Former Participant of (i) the
right to defer any distribution until his Required Beginning Date [as defined in
Section 14.4(j)(ii)], and (ii) effective for any such Notice provided after
December 31, 2006, the consequences of failing to defer such receipt.  Such
Notice shall be provided no less than 30 days and no more than 90 days before
benefit payments are to commence and shall include a general description of the
material features, and an explanation of the relative values of, the forms of
benefit available under Section 14.1 in a manner that would satisfy the notice
requirements of Section 417(a)(3) of the Code and a description of his direct
rollover rights under Section 14.11.  Effective January 1, 2007, the 90-day
period specified in this Section 14.2 shall automatically be revised to 180
days.  Such distribution may commence less than 30 days after the Notice
required under Treas. Reg. §1.411(a)-11(c) is given, provided that (i) the
Administrator clearly informs the Participant or Former Participant that the
Participant or Former Participant has a right to a period of at least 30 days
after receiving the Notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option) and (ii) the
Participant or Former Participant, after receiving the Notice, affirmatively
elects a distribution either in writing to the Administrator or, if allowed by
the Administrator, by Interactive Electronic Communication.  The consent of the
Participant or Former Participant is not required to the extent that a
distribution is required to satisfy either Section 401(a)(9) or Section 415 of
the Code.
 
Sec. 14.3 Minority or Disability of Distributee.  During the minority or
disability of a person entitled to receive benefits hereunder, the Administrator
may, in its sole discretion, direct payment by the Trustee of all or any portion
of such benefits due such person directly to him or to his spouse or a relative
or to any individual or institution having custody of such person.  Neither an
Employer, the Committee, the Administrator, the Named Fiduciary nor the Trustee
shall be required to see to the application of any payments so made and the
receipt of the payee (including the endorsement of a check or checks) shall be
conclusive as to all interested parties.  Any payment made pursuant to the power
herein conferred on the Administrator shall operate as a complete discharge of
all obligations of the Administrator and the Trustee, to the extent of the
distributions so made.
 
 
-79-

--------------------------------------------------------------------------------

 


Sec. 14.4 Additional Requirements Relating to Benefit Payments and Death
Distributions. Notwithstanding any other provisions of the Plan, the following
provisions shall be applicable to the Plan for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year:
 
(a) General Distribution Deadline.  Payment of benefits shall begin, unless the
Participant otherwise elects, not later than the 60th day after the last day of
the Year in which the latest of the following events occurs:
 
(i) the Participant reaches the earlier of age 65 or his Normal Retirement Date;
 
(ii) the tenth anniversary of the date on which the Participant commenced
participation in the Plan oc­curs, but not later than the April 1 of the
calendar year following the calendar year in which the Parti­cipant attains age
70½ if such Participant is a Five-Percent Owner; or
 
(iii) the date the Participant's employment with his Employer and all Affiliated
Companies terminates, but in no event later than the April 1 of the calendar
year following the calendar year in which the Participant attains age 70½ if
such Participant is a Five-Percent Owner.
 
If a Participant is entitled to receive a distribution of all or a portion of
his Individual Account pursuant to Article X, XI, XII or XIII, he may elect to
defer the date of distribution or commencement of distribution of that amount,
but not beyond his Required Beginning Date.  Once distributions have begun to a
Five-Percent Owner after his Required Beginning Date, they must continue to be
distributed, even if the Participant ceases to be a Five-Percent Owner in a
subsequent Year.  If the Participant fails to consent to a distribution at a
time when any part of the balance of the Individual Account could be distributed
prior to the Participant's Normal Retirement Date or age 62, such failure shall
be deemed to be an election to defer commencement of payment of any benefit
under this Section 14.4(a); provided that in no event shall he commence to
receive distribution of the vested portion of his Individual Account later than
his Required Beginning Date.
 
(b) Required Compliance with Code and Treasury Regulations.  All distributions
required under this Article XIV shall be determined and made in accordance with
Section 401(a)(9) of the Code and the Treasury regulations thereunder.  All
distributions that commenced to any Participant, Former Participant or
Beneficiary on or before January 1, 2003 shall continue to be subject to
provisions of section 15.4 of the Plan, as revised and restated effective
January 1, 1997, as it existed prior to being amended effective January 1, 2003
by Amendment No. 3 thereto.
 
 
-80-

--------------------------------------------------------------------------------

 


(c) Time and Manner of Distribution.
 
(i) Required Beginning Date and Election to Defer Benefit Commencement.  The
Participant's entire Individual Account shall be distributed, or commence to be
distributed, to the Participant no later than the Participant's Required
Beginning Date.  An election of a Participant to defer receipt of benefits shall
be made by submitting to the Administrator a written statement signed by the
Participant or, if allowed by the Administrator, by an Interactive Electronic
Communication, describing the benefits and the date on which the Participant
requests that the payments commence; provided, however, a Partici­pant may not
elect to defer receipt or commencement of receipt of benefits beyond his
Required Beginning Date.
 
(ii) Death of Participant Before Distributions Commence.  If the Participant
dies before distribution of his Individual Account has commenced, the
Participant's entire Individual Account shall be distributed, or commence to be
distributed, no later than as follows:
 
(A) If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, then, except as elected by the surviving spouse as provided below,
distributions to the surviving spouse shall commence by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70½, if later.
 
(B) If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, then, except as provided below, distributions to the
Designated Beneficiary shall commence by December 31 of the calendar year
immediately following the calendar year in which the Participant died.
 
(C) If there is no Designated Beneficiary of the Participant as of September 30
of the year following the year of the Participant's death, the Participant's
entire Individual Account shall be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.
 
(D) If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse have commenced, this Section 14.4(c)(ii),
other than Section 14.4(c)(ii)(A), shall apply as if the surviving spouse were
the Participant.
 
 
-81-

--------------------------------------------------------------------------------

 


If the Participant dies before distributions commence and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified above in this Section 14.4(c)(ii), but the Participant's
entire Individual Account shall be distributed to the Designated Beneficiary by
December 31 of the calendar year containing the fifth anniversary of the
Participant's death.  If the Participant's surviving spouse is the Participant's
Designated Beneficiary, the surviving spouse may elect to apply the distribution
requirement of Section 14.4(c)(ii) without regard to the prior sentence.  If the
Participant's surviving spouse is the Participant's sole Designated Beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse have commenced, this election
shall apply as if the surviving spouse were the Participant.  For purposes of
this Section 14.4(c)(ii) and Section 14.4(e), unless Section 14.4(c)(ii)(D)
applies, distributions are considered to begin on the Participant's Required
Beginning Date.  If Section 14.4(c)(ii)(D) applies, distributions are considered
to begin on the date distributions are required to begin to the surviving spouse
under Section 14.4(c)(ii)(A).
 
(iii) Forms of Distribution.  Unless the Participant's Individual Account is
distributed in a single lump sum on or before the Required Beginning Date, as of
the first Distribution Calendar Year distributions will be made in accordance
with Sections 14.4(d) and (e).
 
(d) Required Minimum Distributions During Participant's Lifetime.
 
(i) Amount of Required Minimum Distribution for Each Distribution Calendar
Year.  During the Participant's lifetime, the minimum amount that shall be
distributed for each Distribution Calendar Year is the lesser of:
 
(A) the quotient obtained by dividing the Participant's Individual Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
Treas. Reg. §1.401(a)(9)-9, using the Participant's age as of the Participant's
birthday in the Distribution Calendar Year; or
 
(B) if the Participant's sole Designated Beneficiary for the Distribution
Calendar Year is the Participant's spouse, the quotient obtained by dividing the
Participant's Individual Account Balance by the number in the Joint and Last
Survivor Table set forth in Treas. Reg. §1.401(a)(9)-9, using the Participant's
and spouse's attained ages as of the Participant's and spouse's birthdays in the
Distribution Calendar Year.
 
(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.  Required minimum distributions shall be determined under
this Section 14.4(d) commencing with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant's
date of death.
 
 
-82-

--------------------------------------------------------------------------------

 


(e) Required Minimum Distributions After Participant's Death.
 
(i) Death On or After Date Distributions Commence.
 
(A) Participant Survived by Designated Beneficiary.  If the Participant dies on
or after the date distributions have commenced and there is a Designated
Beneficiary, the minimum amount that shall be distributed for each Distribution
Calendar Year after the year of the Participant's death is the quotient obtained
by dividing the Participant's Individual Account Balance by the longer of the
remaining Life Expectancy of the Participant or the remaining Life Expectancy of
the Participant's Designated Beneficiary, determined as follows:
 
(1) The Participant's remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.
 
(2) If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse's death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.
 
(3) If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, the Designated Beneficiary's remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.
 
(B) No Designated Beneficiary.  If the Participant dies on or after the date
distributions have commenced and there is no Designated Beneficiary as of
September 30 of the year after the year of the Participant's death, the minimum
amount that shall be distributed for each Distribution Calendar Year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's Individual Account Balance by the Participant's remaining Life
Expectancy calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.
 
 
-83-

--------------------------------------------------------------------------------

 


(ii) Death Before Date Distributions Commence.
 
(A) Participant Survived by Designated Beneficiary.  Except as provided below,
if the Participant dies before the date distributions have commenced and there
is a Designated Beneficiary, the minimum amount that shall be distributed for
each Distribution Calendar Year after the year of the Participant's death is the
quotient obtained by dividing the Participant's Individual Account Balance by
the remaining Life Expectancy of the Participant's Designated Beneficiary
determined as provided in Section 14.4(e)(i).
 
(B) No Designated Beneficiary.  If the Participant dies before the date
distributions have commenced and there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant's death,
distribution of the Participant's entire Individual Account shall be completed
by December 31 of the calendar year containing the fifth anniversary of the
Participant's death.
 
(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Commence.  If the Participant dies before the date distributions
have commenced, the Participant's surviving spouse is the Participant's sole
Designated Beneficiary, and the surviving spouse dies before distributions are
required to commence to the surviving spouse under Section 14.4(c)(ii)(A), this
Section 14.4(e)(ii) shall apply as if the surviving spouse were the Participant.
 
(f) Election to Allow Participants or Beneficiaries to Elect Five-Year
Rule.  Participants or Beneficiaries may elect on an individual basis whether
the five-year rule in Section 14.4(c)(ii) or the Life Expectancy rule in Section
14.4(e)(ii) applies to distributions after the death of a Participant who has a
Designated Beneficiary.  The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 14.4(c)(ii), or by September 30 of the calendar year which
contains the fifth anniversary of the Participant's (or, if applicable,
surviving spouse's) death.  If neither the Participant nor Beneficiary makes an
election under this Section 14.4(f), distributions shall be made in accordance
with Section 14.4(c)(ii) and Section 14.4(e)(ii).
 
 
-84-

--------------------------------------------------------------------------------

 


(g) Election to Allow Participants to Waive 2009 Required Minimum
Distributions.  Notwithstanding the preceding provisions of this Section 14.4, a
Participant or Designated Beneficiary who would have been required to receive
required minimum distributions for the 2009 calendar year but for the enactment
of Section 401(a)(9)(H) of the Code ("2009 RMDs"), and who would have satisfied
that requirement by receiving distributions that are (i) equal to the 2009 RMDs
or (ii) one or more payments in a series of substantially equal distributions
(that include the 2009 RMDs) made at least annually and expected to last for the
life (or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and his Designated Beneficiary, or for a period
of at least ten years ("Extended 2009 RMDs"), shall receive those distributions
for the 2009 calendar year unless the Participant or Designated Beneficiary
chooses not to receive such distributions.  Participants and Designated
Beneficiaries described in the preceding sentence shall be given the opportunity
to elect to stop receiving the distributions described in the preceding
sentence.  Notwithstanding the foregoing provisions of this Section 14.4(g), a
direct rollover shall be offered only for distributions that would be eligible
rollover distributions from the Plan without regard to Section 401(a)(9)(H) of
the Code.
 
(h) Definitions.  For purposes of this Section 14.4, the following terms shall
have the meanings set forth below:
 
(i) "Designated Beneficiary" means the individual who is designated as the
Beneficiary under Section 1.6 and is the designated beneficiary under Section
401(a)(9) of the Code and Treas. Reg. §1.401(a)(9)-4, Q&A-1.
 
(ii) "Distribution Calendar Year" means a calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date.  For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 14.4(c)(ii).  The required minimum distribution
for the Participant's first Distribution Calendar Year shall be made on or
before the Participant's Required Beginning Date.  The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the
Participant's Required Beginning Date occurs, shall be made on or before
December 31 of that Distribution Calendar Year.
 
(iii) "Five-Percent Owner" means a Participant who is a five-percent owner of
the Company within the meaning of Section 416(i)(1)(B)(i) of the Code
(determined in accordance with Section 416 of the Code but without regard to
whether the Plan is top heavy) at any time during the Year ending with or within
the calendar year in which such owner attains age 70½.
 
(iv) "Life Expectancy" means the life expectancy as computed by use of the
Single Life Table in Treas. Reg. §1.401(a)(9)-9.
 
 
-85-

--------------------------------------------------------------------------------

 


(v) "Participant's Individual Account Balance" means the balance of the
Participant's Individual Account as of the last valuation date in the calendar
year immediately preceding the Distribution Calendar Year (valuation calendar
year) increased by the amount of any contributions made and allocated or
forfeitures allocated to the Individual Account Balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The Individual
Account Balance for the valuation calendar year includes any amounts rolled over
or transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
 
(vi) "Required Beginning Date" of a Participant means the date determined as
follows:
 
(A) If the Participant is not a Five-Percent Owner and has not attained age 70½
prior to January 1, 1998, his Required Beginning Date is the April 1 of the
calendar year following the later of (1) the calendar year in which the
Participant attains age 70½ or (2) the calendar year in which the Participant
retires; or
 
(B) If the Participant is a Five Percent-Owner or if the Participant has
attained age 70½ prior to January 1, 1998, his Required Beginning Date is the
April 1 of the calendar year following the calendar year in which the
Participant attains age 70½ even if he has not retired.
 
Sec. 14.5 Withdrawals.  Except as provided in subsections (a), (b), (c) and (d)
below, no amounts may be withdrawn by a Participant from his 401(k) Account,
Savings Account, Reinstatement Account, Employer Account, Prior Plan Account,
Rollover Account or Transfer Account until the Participant's employment with his
Employer and all Affiliated Companies has terminated.
 
(a) A Participant, by giving advance written Notice in the manner prescribed by
the Administrator or, if allowed by the Administrator, by Interactive Electronic
Communication, may withdraw from the Trust Fund all or any part of his Savings
Account, determined as of the Valuation Date immediately preceding such written
Notice.  The Participant shall determine the amount of the withdrawal pursuant
to this subsection (a).  A Participant making a withdrawal pursuant to this
subsection (a) shall continue to be eligible to make Salary Reduction
Contributions pursuant to Section 3.1.
 
(b) After withdrawal of the entire balance of his Savings Account, if any,
pursuant to subsection (a) above, a Participant, by giving advance written
Notice in the manner prescribed by the Administrator or, if allowed by the
Administrator, by Interactive Electronic Communication, may withdraw from the
Trust Fund all or any part of his Rollover Account, determined as of the
Valuation Date immediately preceding such written Notice.  The Participant shall
determine the amount of the withdrawal pursuant to this subsection (b).  In no
event may more than one such withdrawal be made with respect to any Year.  A
Participant making a withdrawal pursuant to this subsection (b) shall continue
to be eligible to make Salary Reduction Contributions pursuant to Section 3.1.
 
 
-86-

--------------------------------------------------------------------------------

 


(c) After withdrawal of the entire balance of his Savings Account, if any,
pursuant to subsection (a) above and the entire balance of his Rollover Account,
if any, pursuant to subsection (b) above, a Participant who is an Employee and
at least age 59½ or older, by giving advance written Notice in the manner
prescribed by the Administrator or, if allowed by the Administrator, by
Interactive Electronic Communication, may withdraw from the Trust Fund all or
any part of his 401(k) Account and the vested balance of his Employer Account
and Reinstatement Account, determined as of the Valuation Date immediately
preceding such written Notice.  The Participant shall determine the amount of
the withdrawal pursuant to this subsection (c).  In no event may more than one
such withdrawal be made with respect to any Year; provided, however if the
Participant was a Participant in the Chiles 401(k) Plan as of September 30,
2002, he may make a withdrawal pursuant to this Section 14.5(c) once every six
months.  A Participant making a withdrawal pursuant to this subsection (c) shall
continue to be eligible to make Salary Reduction Contributions pursuant to
Section 3.1.
 
(d) Except as provided in subsections (a)-(c) above, no amounts may be withdrawn
by a Participant from his 401(k) Account and Employer Account, unless the
Participant is able to demonstrate financial hardship satisfying the
requirements of this subsection (d), prior to his (1) severance from employment
with his Employer and all Affiliated Companies, (2) his disability, (3)
termination of the Plan without establishment of a successor defined
contribution plan [other than an employee stock ownership plan as defined in
Section 4975(e)(7) of the Code, a tax credit employee stock ownership plan as
defined in Section 409 of the Code, a simplified employee pension plan as
defined in Section 408(k) of the Code, a SIMPLE IRA plan as defined in Section
408(p) of the Code, a plan or contract that meets the requirements of Section
403(b) of the Code, or a plan that is described in Section 457(b) or (f) of the
Code] by the Employer, (4) the date of the sale or disposition by the Employer
to an entity that is not an Affiliated Company of substantially all of the
assets [within the meaning of Section 409(d)(2) of the Code] used by the
Employer in a trade or business of the Employer with respect to a Participant
who continues employment with the entity acquiring such assets, (5) the date of
the sale or disposition by the Employer of its interest in a subsidiary [within
the meaning of Section 409(d)(3) of the Code] to an entity which is not an
Affiliated Company with respect to a Participant who continues employment with
such subsidiary, or (6) such other date or dates as may be permitted by the
Internal Revenue Service in its published rulings, notices or announcements or
by Treasury regulations.
 
 
-87-

--------------------------------------------------------------------------------

 


Subject to the foregoing, a Participant, by giving advance written Notice in the
manner prescribed by the Administrator or, if allowed by the Administrator, by
Interactive Electronic Communication, may withdraw on or before the Hurricane
Relief Deadline (as defined in the next sentence) all or any part of his 401(k)
Account and the vested portion of his Employer Account for a financial hardship
only if, under uniform rules and regulations, the Administrator determines that
(i) the purpose of the withdrawal is to meet the Immediate Financial Need (as
defined below) of an eligible Participant or of a Participant’s eligible lineal
ascendant or descendant, dependent or spouse, and (ii) the amount of the
withdrawal does not exceed the lesser of (A) the aggregate value of the
Participant's 401(k) Account and vested Employer Account as of the Valuation
Date immediately preceding the date of the withdrawal, and (B) for any taxable
year of the Participant, $100,000 reduced by the aggregate amounts distributed
under this subsection (d) from such Participant’s Individual Account for all
prior taxable years.  For purposes of this subsection (d), Hurricane Relief
Deadline means (i) December 31, 2006 in the case of any withdrawal necessary
because of an economic loss sustained by a Participant, and (ii) March 31, 2006
(or such later date as may be specified by the Internal Revenue Service) in the
case of any withdrawal necessary because of an economic loss sustained by a
Participant’s eligible lineal ascendant or descendant, dependent or
spouse.  Hardship withdrawals shall be taken from a Participant's Individual
Account in the following order: the 401(k) Account, then the portion of the
Employer Account attributable to Matching Contributions, and then the portion of
the Employer Account attributable to Employer profit sharing contributions.
 
For purposes of this subsection (d), "Immediate Financial Need" shall mean (i)
an economic loss sustained by a Participant whose principal place of abode on
August 28, 2005 was located in the Hurricane Katrina disaster area, (ii) an
economic loss sustained by a Participant whose principal place of abode on
September 23, 2005 was located in the Hurricane Rita disaster area, (iii) an
economic loss sustained by a Participant whose principal place of abode on
October 23, 2005 was located in the Hurricane Wilma disaster area, (iv) or an
economic loss sustained by a Participant’s lineal ascendant or descendant,
dependent or spouse whose principal place of abode on August 29, 2005 was
located in the Hurricane Katrina disaster area.  The Administrator may rely upon
representations by the Participant as to the Immediate Financial Need, unless
the Administrator has actual knowledge to the contrary.
 
A Participant may, at any time during the three-year period beginning on the day
after the date on which a hardship withdrawal (hereinafter referred to as a
"Qualified Hurricane Distribution") is received under this subsection (d),
recontribute to the Plan all or any portion of the amount of that Qualified
Hurricane Distribution.  If a Participant elects to make a recontribution or
recontributions of a Qualified Hurricane Distribution, such amount or amounts
shall be allocated to the Participant’s Individual Account in the following
order: the 401(k) Account to the extent the Qualified Hurricane Distribution was
originally taken from the 401(k) Account, and then the Employer Account to the
extent the Qualified Hurricane Distribution was originally taken from the
Employer Account with any such amount to be considered first a recontribution of
amounts attributable to Matching Contributions and then amounts attributable to
Employer profit sharing contributions to the same extent such amounts were so
considered upon withdrawal.
 
 
-88-

--------------------------------------------------------------------------------

 


No withdrawal may be made under this subsection (d) by reason of an event
described in (3), (4) or (5) of the first paragraph of this subsection (d)
unless the distribution is in the form of a "lump sum distribution" within the
meaning of Section 401(k)(10)(B)(ii) of the Code.  In addition, no withdrawal
may be made by reason of an event described in (3) or (4) of the first paragraph
of this subsection (d) unless the transferor corporation continues to maintain
the Plan after the disposition.  Each withdrawal under this subsection (d) at
the time it is paid shall be charged to the Individual Account of the
Participant from which the withdrawal is made.
 
All withdrawals under this Section 14.5 shall be made as soon as
administratively practicable following the date Notice of withdrawal is received
by the Administrator or, if allowed by the Administrator, the Interactive
Electronic Communication is given.  The advance Notice requirement of this
Section 14.5 may be waived by the Administrator in its sole discretion.  All
withdrawals under this Section 14.5 shall be based on the value of the
Participant's 401(k) Account, Savings Account, Employer Account, Reinstatement
Account and Rollover Account, as the case might be, as of the Valuation Date for
which the withdrawal is to be made.  Withdrawals under this Section 14.5 shall,
to the extent required by the Code, be subject to the provisions of Section
14.11.  For all withdrawals under this Section 14.5, the Administrator shall
allocate the withdrawal on a pro rata basis among the Participant's Investment
Fund elections, subject to any restrictions or limitations applicable to a
particular Investment Fund.  Payments under this Section 14.5 shall be made in a
single sum payment in cash.
 
Sec. 14.6 Claims Procedure.  The Administrator shall process all benefit claims
of Participants, Former Participants and Beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Plan and shall act
in a manner which is consistent with regulations published from time to time by
the Department of Labor.
 
Sec. 14.7 Administrator's Duty to Trustee.  The Administrator will notify the
Trustee at the appropriate time of all facts which may be necessary hereunder
for the proper allocation of increases, decreases, expenses, and contributions
for Participants, the proper payment or distribution of benefits, or the proper
performance of any other act required of the Trustee hereunder.  The
Administrator shall notify the Trustee of such facts as are needed by the
Trustee to perform its functions under the Plan and the Trust Agreement.  The
Administrator shall secure appropriate elections, directions, and designations
for Participants, Former Participants and Beneficiaries provided for in the
Plan.
 
Sec. 14.8 Duty to Keep Administrator Informed of Distributee's Current
Address.  Each Participant, Former Participant and Beneficiary must file with
the Administrator from time to time in writing or, if allowed by the
Administrator, by Interactive Electronic Communication, his mailing address and
each change of mailing address.  Any communication, statement or Notice
addressed to a Participant, Former Participant or Beneficiary at his last
mailing address filed with the Administrator or if no address is filed with the
Administrator then at his last mailing address as shown on an Employer's
records, shall be binding on the Participant or Former Participant, and his
Beneficiaries, for all purposes of the Plan.  Neither the Administrator nor the
Trustee shall be required to search for or locate a Participant, Former
Participant or Beneficiary.
 
 
-89-

--------------------------------------------------------------------------------

 


Sec. 14.9 Failure to Claim Benefits.  If the Administrator notifies the
Participant, Former Participant or Beneficiary by registered or certified mail
at his last known address that he is entitled to a distribution and also
notifies him of the provisions of this Section 14.9, and the Participant, Former
Participant or Beneficiary fails to claim his benefits under the Plan or make
his current address known to the Administrator within a reasonable period of
time after such notification, the Administrator shall use reasonable efforts to
locate the Participant, Former Participant or Beneficiary.  If those reasonable
efforts are unsuccessful, the Administrator shall direct that all unpaid amounts
which would have been payable to such Participant, Former Participant or
Beneficiary will be forfeited and applied as provided in Section 13.5.  The
Individual Account of a Participant, Former Participant or Beneficiary described
in this Section 14.9 shall not be subject to the mandatory distribution
provisions of Section 14.2 that would result in the automatic rollover of such
amounts without the individual's consent.  In the event that the Participant,
Former Participant or Beneficiary is subsequently located, the amounts which
were forfeited shall be distributed to the Participant, Former Participant or
Beneficiary, and an Employer shall contribute an amount to the Plan which is
equal to the amount distributed under the terms of this Section 14.9 to the
extent that such amount cannot be reinstated through forfeitures occurring
during the Year of payment.  Notwithstanding the preceding sentences, if the
Administrator is trying to locate a Participant, Former Participant or
Beneficiary in connection with (i) a minimum required distribution under Section
14.4 or (ii) a return of Excess Elective Deferrals under Section 4.1, Excess
Salary Reduction Contributions under Section 4.3, or Excess Matching
Contributions under Section 5.2, and the Administrator determines that such
Participant, Former Participant or Beneficiary cannot be located, the
Administrator shall establish an escrow account outside of the Plan in the name
of that Participant, Former Participant or Beneficiary and direct the Trustee to
distribute such amount to that account.
 
Sec. 14.10 Distribution Pursuant to Qualified Domestic Relations Orders.  The
Administrator shall establish policies and procedures for reviewing domestic
relations orders relating to a Participant's or Former Participant's interest in
the Plan.  The Administrator or its delegate shall determine whether any such
domestic relations order is a Qualified Domestic Relations
Order.  Notwithstanding any other provision of the Plan to the contrary, if the
provisions of a Qualified Domestic Relations Order provide that distributions
shall be made to an Alternate Payee prior to the time that the Participant with
respect to whom the Alternate Payee's benefits are derived attains age 50 or
would be entitled to a distribution of assets from the Plan, the Administrator
shall direct the Trustee to commence payments to the Alternate Payee as soon as
administratively practicable following the later of (i) the receipt of such
Qualified Domestic Relations Order by the Administrator or (ii) the date the
Administrator receives the Alternate Payee's written consent to such
distribution if the Alternate Payee's benefits under the Plan as determined by
the provisions of the Qualified Domestic Relations Order exceed $5,000.  Until
such time as payment is made to an Alternate Payee pursuant to this Section
14.10, the Administrator shall direct the Recordkeeper to identify the Alternate
Payee's interest in the Trust Fund and the Alternate Payee shall have no rights
under the Plan other than the rights of a Beneficiary and the right pursuant to
the provisions of Section 21.8 to direct the investment of amounts awarded to
the Alternate Payee. A distribution to an Alternate Payee who is the former
spouse of the Participant or Former Participant shall be subject to the
provisions of Section 14.11.
 
 
-90-

--------------------------------------------------------------------------------

 


Sec. 14.11 Tax Withholding and Participant's Direct Rollover. Unless provided
otherwise in regulations promulgated by the Secretary of the Treasury, to the
extent required under Section 3405 of the Code, the Trustee shall withhold 20%
of the taxable portion of a Plan distribution or withdrawal made to a
Participant, Former Participant, Alternate Payee or Beneficiary which
constitutes an Eligible Rollover Distribution (as defined below).  Any amount
withheld shall be deposited by the Trustee with the Internal Revenue Service for
the purpose of paying the distributee’s federal income tax liability associated
with the distribution or withdrawal.  Notwithstanding the foregoing provisions,
each Direct Rollover Distributee (as defined below) shall be provided with a
Notice described in Section 14.2 and given the right to elect [pursuant to
Section 401(a)(31) of the Code and the applicable Treasury regulations
promulgated thereunder] during the period prescribed in Section 14.2 to rollover
all or any portion of the taxable amount of such person’s distribution or
withdrawal (subject to limitations and restrictions, if any, adopted by the
Administrator in accordance with applicable Treasury regulations) directly to an
Eligible Retirement Plan (as defined below) and, to the extent a direct rollover
is elected by any Direct Rollover Distributee, the withholding requirements of
this Section 14.11 shall not apply.  If permitted by the Code or applicable
Treasury regulations, a direct rollover as described in the preceding sentence
may be accomplished by delivering a check from the Plan to the Direct Rollover
Distributee payable to the trustee or custodian of the Eligible Retirement
Plan.  Each such direct rollover election shall be in writing on a form
prescribed by the Administrator for such purpose or, if allowed by the
Administrator, by Interactive Electronic Communication, and given to the Direct
Rollover Distributee within a reasonable period of time prior to the
distribution or withdrawal.
 
For purposes of this Section 14.11, the following terms shall have the following
meanings:
 
(a) "Direct Rollover Distributee" shall mean a Participant, a Former
Participant, a spouse of a Participant or a Former Participant, and a
Participant’s or Former Participant’s former spouse who is the Alternate Payee
under a Qualified Domestic Relations Order.  Effective June 1, 2008, Direct
Rollover Distributee shall also include a Participant’s or Former Participant’s
non-spouse designated Beneficiary who receives an otherwise qualifying
distribution after May 31, 2008 from a Participant’s or Former Participant’s
Individual Account, provided such distribution is directly rolled over to an
individual retirement account described in Section 408(a) of the Code which is
established as an inherited IRA in accordance with guidance issued by the
Department of Treasury or the Internal Revenue Service.
 
(b) "Eligible Retirement Plan" shall mean, except as otherwise provided in this
Section 14.11(b), an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code (other than an endowment contract), an annuity plan described in Section
403(a) of the Code, an annuity contract described in Section 403(b) of the Code,
a qualified trust described in Sections 401(a) and 501(a) of the Code, effective
June 1, 2008, an eligible plan under Section 457(b) of the Code which is
maintained by a state, a political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state that will accept
an Eligible Rollover Distribution and, in the case of an eligible plan under
Section 457(b) of the Code, that agrees to separately account for amounts
transferred into such plan from the Plan, and, effective for distributions after
December 31, 2007, a Roth IRA described in Section 408A(b) of the Code;
provided, however, that in the case of an Eligible Rollover Distribution to the
surviving spouse of a Participant or Former Participant before June 1, 2008, an
Eligible Retirement Plan shall mean only an individual retirement account or an
individual retirement annuity.
 
 
-91-

--------------------------------------------------------------------------------

 


(c) "Eligible Rollover Distribution" shall mean any distribution of all or any
portion of a Participant’s or Former Participant’s Individual Account to a
Direct Rollover Distributee; provided, however, an Eligible Rollover
Distribution shall not mean any distribution of all or any portion of a
Participant’s or Former Participant’s Individual Account (i) that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Direct Rollover
Distributee or the joint lives (or joint life expectancies) of the Direct
Rollover Distributee and his designated Beneficiary, (ii) that is paid for a
specified period of ten years or more, (iii) that is a part of a series of
distributions during a calendar year to the extent that such distributions are
expected to total less than $200 or a total lump sum distribution which is less
than $200, as described in Q&A-11 of Treas. Reg. §1.401(a)(31)-1, (iv) to the
extent such distribution is required by Section 401(a)(9) of the Code as
provided in Section 14.4, (v) to the extent such distribution is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to Ensco ADSs), and (vi) that is a hardship withdrawal
if the Plan is amended to permit such withdrawals.
 
 
Article XV
 
NOTICES
 
Sec. 15.1 Notice.  As soon as practicable after a Participant, Former
Participant or Beneficiary makes a request for payment, the Administrator shall
notify the Trustee of the following information and give such directions as are
necessary or advisable under the circumstances:
 
(a) name and address of the Participant, Former Participant or Beneficiary,
 
(b) amount to be distributed, and
 
(c) any other information required by the Trustee for federal or state income
tax withholding and reporting purposes.
 
In addition to the information described above, for distribu­tions and
withdrawals, the Administrator shall notify the Recordkeeper and/or the Trustee,
if applicable, as to the identity, address and other pertinent information of
Eligible Retire­ment Plans as described in Section 14.11 to which the Direct
Rollover Distributee (as defined in Section 14.11) has elected to rollover
directly such distribution or withdrawal pursuant to Section 14.11.
 
Sec. 15.2 Modification of Notice.  At any time and from time to time after
giving the Notice as provided for in Section 15.1, the Administrator may modify
such original Notice or any subsequent Notice by means of a further Notice or
notices to the Trustee but any action taken or payments made by the Trustee
pursuant to a prior Notice shall not be affected by a subsequent Notice.
 
Sec. 15.3 Reliance on Notice.  Upon receipt of any Notice as provided in this
Article XV, the Recordkeeper and/or the Trustee, as applicable, shall promptly
take whatever action and make whatever payments are called for therein, it being
intended that the Recordkeeper and/or the Trustee, as applicable, may rely on
the information and directions in such Notice absolutely and without
question.  However, the Recordkeeper and/or the Trustee, as applicable, may call
to the attention of the Administrator any error or oversight which the
Recordkeeper or the Trustee believes to exist in any Notice.
 
 
-92-

--------------------------------------------------------------------------------

 
 
Article XVI
 
AMENDMENT OR TERMINATION OF PLAN
 
Sec. 16.1 Amendment or Termination by Company.  At any time the Company acting
through its governing body may amend or modify the Plan in whole or in part,
retroactively or otherwise, or may terminate or partially terminate the Plan, or
discontinue or modify Employer contributions to the Plan, subject, however, to
the other provisions of this Article XVI.  Such termination may be made without
consent being obtained from the Trustee, the Recordkeeper, any Employer or
Affiliated Company, the Administrator, the Committee, the Participants or their
Beneficiaries, the Employees or any other interested person.  Also the Plan
shall be considered terminated if the Company ceases business operations or if
there is a complete discontinuance of Employer contributions to the Plan.
 
Sec. 16.2 Effect of Amendment.  No amendment or modification hereof by the
Company, unless made to secure the approval of the Commissioner of Internal
Revenue or other governmental bureau or agency, shall:
 
(a) operate retroactively to reduce or divest the then vested interest in any
Individual Account or to reduce or divest any benefit then payable hereunder; or
 
(b) change the duties or responsibilities of the Trustee without the written
consent or approval of the Trustee.
 
Each such amendment shall be in writing signed by duly authorized officers of
the Company with such consents or approval, if any, as provided above and shall
become effective as designated in such amendment.
 
Sec. 16.3 Distribution on Termination or Discontinuance of Contributions.  Upon
termination of the Plan or complete discontinuance of contributions to the Plan,
any amount of the Trust Fund previously unallocated, including any amounts in a
suspense account established under Article VII, shall be allocated (unless such
allocation would violate Article VII), and the Individual Accounts of all
Participants, Former Participants, and Beneficiaries shall thereupon be and
become fully vested and nonforfeitable to the extent then funded.  The Trustee
shall deduct from the Trust Fund all unpaid charges and expenses including those
relating to said termination, except as the same may be paid by an
Employer.  The Trustee shall then adjust the balance of all Individual Accounts
on the basis of the net value of the Trust Fund.  Subject to the limitations on
distributions provided in the next paragraph, the Administrator shall direct the
Trustee to distribute the amount to the credit of each Participant, Former
Participant and Beneficiary when all appropriate administrative procedures have
been completed.  If any amount in a suspense account shall not be allocable
because of the provisions of Article VII, such amount shall be returned to the
Employer.  Upon any complete discontinuance of contributions by an Employer, the
assets of the Trust Fund shall be held and administered by the Trustee for the
benefit of the Participants employed by such Employer discontinuing
contributions in the same manner and with the same powers, rights, duties and
privileges herein described until the Trust Fund with respect to such Employer
has been fully distributed.  Upon the partial termination of the Plan, the
Individual Accounts of affected Participants, Former Participants and
Beneficiaries shall thereupon be and become fully vested and nonforfeitable to
the extent then funded and shall be distributed to such Participants, Former
Participants and Beneficiaries by the Trustee when all appropriate
administrative procedures have been completed.
 
 
-93-

--------------------------------------------------------------------------------

 


If no other defined contribution plan [other than an employee stock ownership
plan as defined in Section 4975(e)(7) of the Code, a tax credit employee stock
ownership plan as defined in Section 409 of the Code, a simplified employee
pension plan as defined in Section 408(k) of the Code, a SIMPLE IRA plan as
defined in Section 408(p) of the Code, a plan or contract that meets the
requirements of Section 403(b) of the Code, or a plan that is described in
Section 457(b) or (f) of the Code] is maintained by the Company or any other
Affiliated Company as of the Plan termination date, the Administrator shall
direct the Trustee to distribute each Participant's entire Individual Account in
a single lump sum distribution to him, or to an Eligible Retirement Plan as
defined in Section 14.11 pursuant to the Participant's direct rollover election
described in Section 14.11, as soon as administratively practicable after the
later of (i) the termination date of the Plan or (ii) the receipt following
application of a favorable determination letter from the Internal Revenue
Service with respect to the termination of the Plan.  If, however, the Company
or any Affiliated Company maintains another defined contribution plan [other
than an employee stock ownership plan as defined in Section 4975(e)(7) of the
Code, a tax credit employee stock ownership plan as defined in Section 409 of
the Code, a simplified employee pension plan as defined in Section 408(k) of the
Code, a SIMPLE IRA plan as defined in Section 408(p) of the Code, a plan or
contract that meets the requirements of Section 403(b) of the Code, or a plan
that is described in Section 457(b) or (f) of the Code] either (i) as of the
Plan termination date or (ii) at any time during the 12-consecutive month period
ending on the anniversary of the date on which all assets of the Plan have been
distributed, then except as provided in the next sentence, each Participant's
entire Individual Account shall be transferred by the Trustee, without the
Participant's consent, to such other defined contribution plan.  A Participant
may request in writing or, if allowed by the Administrator, by Interactive
Electronic Communication, that the Trustee distribute his Individual Account,
excluding the balance attributable to his 401(k) Account unless distribution of
such account would be permitted under Section 401(k)(2)(B) of the Code and the
applicable Treasury regulations thereunder, in a single lump sum distribution to
him, or to an Eligible Retirement Plan as defined in Section 14.11 pursuant to
the Participant's direct rollover election described in Section 14.11, as soon
as administratively practicable after the later of (i) the termination date of
the Plan or (ii) the receipt following application of a favorable determination
letter from the Internal Revenue Service with respect to the termination of the
Plan.
 
Sec. 16.4 Reversion of Contributions to Employer.  Except as provided in Section
3.5 and Section 16.3, under no circumstances or conditions shall the Trust Fund
or any portion thereof revert to any Employer or be used for or diverted to the
benefit of anyone other than Participants, Former Participants and
Beneficiaries, it being understood that the Trust Fund shall be for the
exclusive benefit of Participants, Former Participants and Beneficiaries.
 
 
-94-

--------------------------------------------------------------------------------

 


Sec. 16.5 Amendment of Vesting Schedule.  At any time that the vesting schedule
of the Plan is amended, or the Plan is amended in any way that directly or
indirectly affects the computation of the Participant's nonforfeitable interest
in his Individual Account, each Participant who has completed a Period of
Service of at least three years, whether or not consecutive, may elect to have
his vested interest in his Employer Account determined under the vesting
schedule in effect prior to such amendment.  An election made under the
preceding sentence may be made at any time within 60 days after the later of the
date:
 
(a) the amendment is adopted;
 
(b) the amendment becomes effective; or
 
(c)  the Participant is issued written notice of the amendment by the
Administrator.
 
An election under this Section shall be made in a written instrument delivered
to the Administrator or, if allowed by the Administrator, by Interactive
Electronic Communication, and once made, shall be irrevocable.  For the purposes
of this Section, a Participant shall be considered to have completed a Period of
Service of at least three years, described in this Section if he shall have
completed such years prior to the end of the period during which he could make
an election hereunder.
 
Sec. 16.6 Merger or Consolidation of Plan.  In the event of any merger or
consolidation of the Plan with, or transfer in whole or in part of the assets
and liabilities of the Trust Fund to, another trust fund held under any other
plan of deferred compensation maintained or to be established for the benefit of
all or some of the Participants in the Plan, the assets of the Trust Fund
applicable to such Participants shall be transferred to the other trust fund
only if:
 
(a) each Participant would (if either the Plan or the other plan had then
terminated) receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated); and
 
(b) such other plan and trust fund are qualified under Section 401(a) of the
Code and exempt from tax under Section 501(a) of the Code.
 
Sec. 16.7 Withdrawal of Employer.  If an Employer withdraws from participation
in the Plan or completely discontinues contributions to the Plan without the
immediate establishment of a new retirement plan, distribution of benefits to
affected Participants will be made at the time and in the manner provided in
Section 16.3.  However, pursuant to rules applied by the Administrator in a
nondiscriminatory manner to all employees similarly situated or if the
withdrawal or discontinuance by an Employer is deemed to be a partial
termination of the Plan, the provisions of Section 16.3 hereof shall apply to an
Employer's withdrawal or discontinuance as if it were a part of the complete
termination of the Plan, but the participation of other Employers hereunder
shall not be affected nor shall the continuation of the Plan with respect to the
participation therein by other Employers be affected by such withdrawal or
discontinuance by an Employer.  The assets attributable to the Participants
employed by the withdrawing or discontinuing Employer, may, in the
Administrator's discretion, be retained in and subject to the provisions of the
Plan or distributed in liquidation.
 
 
-95-

--------------------------------------------------------------------------------

 
 
Article XVII
 
COMMITTEE
 
Sec. 17.1 Committee Composition.  The Company may appoint a Committee consisting
of any number of members as determined by the Company.  The Company may remove
any member of the Committee at any time and a member may resign by written
notice to the Company.  Any vacancy in the membership of the Committee shall be
filled by appointment by the governing body of the Company, but pending the
filling of any such vacancy the then members of the Committee may act hereunder
as though they alone constitute the full Committee.
 
Sec. 17.2 Committee Actions.  Any and all acts and decisions of the Committee
shall be by at least a majority of the then members, or by a unanimous written
decision taken without a meeting, but the Committee may delegate to any one or
more of its members the authority to sign notices or other documents on its
behalf or to perform ministerial acts for it, in which event the Trustee and any
other person may accept such notice, document or act without question as having
been authorized by the Committee.
 
Sec. 17.3 Committee Procedure.  The Committee may, but need not, call or hold
formal meetings and any decisions made or action taken pursuant to written
approval of a majority of the then members shall be sufficient.  The Committee
shall maintain adequate records of its decisions which records shall be subject
to inspection by the Company, any Employer, any Participant, Former Participant
or Beneficiary, and any other person to the extent required by law, but only to
the extent that they apply to such person.  Also the Committee may designate one
of its members as Chairman and one of its members as Secretary and may establish
policies and procedures governing it as long as the same are not inconsistent
with the terms of the Plan.
 
Sec. 17.4 Delegation to Committee and Company's Duty to Furnish
Information.  The Committee shall perform the duties and may exercise the powers
and discretion given to it in the Plan and its decisions and actions may be
relied upon by all persons affected thereby.  The Trustee and the Recordkeeper
may rely without question upon any notices, directions, or other documents
received from the Committee.  The Company and each Employer shall furnish the
Committee with all data and information available to the Company which the
Committee may reasonably require in order to perform its duties.  The Committee
may rely without question upon any such data or information furnished by the
Company and each Employer.
 
In addition to any other powers and responsibilities allocated to the Committee
pursuant to the terms of this Plan, the following powers and responsibilities
shall be exercised by the Committee:
 
(a) To administer the Plan as provided in Section 17.5.
 
(b) To establish and administer the Plan's claims procedure pursuant to Section
14.6 in a uniform and nondiscriminatory manner and, if appropriate in its sole
discretion, to designate persons or entities to be responsible for initial
claims and requests for review of claims decisions.
 
 
-96-

--------------------------------------------------------------------------------

 


(c) To adopt such rules, forms and procedures as it shall deem necessary for the
efficient administration of the Plan in accordance with its terms and the terms
of any applicable law.
 
(d) To prepare and submit to governmental agencies, Participants, Former
Participants and Beneficiaries such Plan descriptions, reports and other
documents, or summaries thereof, as may be required by applicable law or
necessary in the administration of the Plan.
 
(e) To remedy possible ambiguities, inconsistencies or omissions in connection
with its power to interpret the Plan; provided, however, that all such actions
and decisions shall be applied in a uniform manner to all Employees similarly
situated.
 
(f) To authorize disbursements from the Trust Fund, including refunds of
contributions permitted by the Plan (any instructions of the Committee to the
Trustee shall be evidenced in writing and signed by a member of the Committee
delegated with such authority by a majority of the Committee).
 
(g) To appoint a Recordkeeper who shall perform, without discretionary authority
or control, administrative functions within the framework of policies,
interpretations, rules, practices and procedures adopted by the Committee or the
Administrator.
 
(h) To employ such advisors (including but not limited to attorneys, independent
public accountants and investment advisors) and such other technical and
clerical personnel as may be required in the Committee's discretion for the
proper administration of the Plan, and to pay the reasonable expenses of such
persons from the Trust Fund.
 
(i) To establish and to instruct the Trustee and any investment manager with
respect to asset administration objectives and policies consistent with Plan
requirements and establish Investment Funds in accordance with such objectives
and policies.
 
(j) To review from time to time, but at least as often as annually, the
investment performance of the Trustee and any insurance company or investment
manager acting with respect to any portion of the Trust Fund.  The Committee may
engage the services of such person it deems appropriate including, investment
managers, to review investments held by the Plan and the financial condition of
insurance companies issuing insurance contracts to the Plan.
 
(k) To supervise at least one audit of the Plan's assets for each Year and
review the Trustee's annual accounting.
 
 
-97-

--------------------------------------------------------------------------------

 


Sec. 17.5 Construction of Plan and Trustee's and Recordkeeper's Reliance.  Any
and all matters involving the Plan, including but not limited to any and all
disputes which may arise involving Participants, Former Participants, and
Beneficiaries and/or the Trustee or the Recordkeeper shall be referred to the
Committee.  The Committee has the exclusive discretionary authority to construe
the terms of the Plan and the exclusive discretionary authority to determine
eligibility for all benefits hereunder.  Any such determinations or
interpretations of the Plan adopted by the Committee shall be final and
conclusive and shall bind all parties.  The Trustee and the Recordkeeper may
rely upon the decision of the Committee with respect to any question concern­ing
the meaning, interpretation, or application of any provi­sion of the Plan.  The
Committee's interpretations and determinations with respect to the Plan and the
Trust Agreement shall be based on such information as is reasonably available to
the Committee at the time a decision is made.  In addition, in administering the
Plan, the Committee may rely conclusively upon an Affiliated Company's payroll
and personnel records maintained in the ordinary course of business.
 
Sec. 17.6 Committee Member's Abstention in Cases Involving Own
Rights.  Notwithstanding any other provision of this Article XVII, no Committee
member shall vote or act upon any matter involving his own rights, benefits, or
participation in the Plan.
 
Sec. 17.7 Counsel to Committee.  The Committee may engage agents to assist it
and may engage legal counsel who may be legal counsel for the Company.  All
reasonable expenses incurred by the Committee may be paid from the Trust Fund.
 
Sec. 17.8 Indemnification of Employees and Directors.  The Company hereby
indemnifies each member of the Committee and each employee, officer and director
of an Affiliated Company who are delegated responsibilities under or pursuant to
the Plan against any and all liabilities and expenses, including attorneys'
fees, actually and reasonably incurred by them in connection with any
threatened, pending or completed legal action or judicial or administrative
proceeding to which they may be a party, or may be threatened to be made a
party, by reason of membership on the Committee or other delegation of
responsibilities, except with regard to any matters as to which they shall be
adjudged in such action or proceeding to be liable for gross negligence or
willful misconduct in connection therewith.  In addition, the Company may
provide appropriate insurance coverage for the members of the Committee or each
such other individual indemnified pursuant to this Section 17.8 who is not
otherwise appropriately insured.
 
Sec. 17.9 Action Taken in Good Faith.  To the extent permitted by ERISA, the
members of the Committee and each employee, officer and director of an
Affiliated Company who are fiduciaries with respect to the Plan shall be
entitled to rely upon, and be fully protected with respect to any action taken
or suffered by them in good faith in reliance upon, all tables, valuations,
certificates, reports and opinions furnished by the Recordkeeper, the Trustee,
or any accountant, attorney, insurance company or investment manager acting at
any time hereunder.
 
 
-98-

--------------------------------------------------------------------------------

 
 
Article XVIII
 
MISCELLANEOUS
 
Sec. 18.1 No Employment or Compensation Agreement. Nothing contained in the Plan
shall be construed as giving any person or entity any legal or equitable right
against the Company, any Employer, any Affiliated Company, their shareholders or
partners, officers or directors, the Named Fiduciary, the Committee, the
Administrator, the Trustee or the Recordkeeper, except as the same shall be
specifically provided in the Plan.  The Plan shall not be deemed to constitute a
contract between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee.  Nor shall
anything in the Plan give any Participant or other Employee the right to be
retained in the service of any Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon him as a Participant in the
Plan.  The employment of all persons by any Employer shall remain subject to
termination by that Employer to the same extent as if the Plan had never been
executed.
 
Sec. 18.2 Spendthrift Provision.  Except (i) as provided in Section 21.11 with
respect to Participant loans, (ii) as provided by the terms of a domestic
relations order which is determined to be qualified under Section 414(p) of the
Code, or (iii) as permitted pursuant to Section 401(a)(13) of the Code and
Section 206(d) of ERISA, no Participant, Former Participant or Beneficiary shall
have the right to assign, alienate or transfer his interest hereunder, nor shall
his interest be subject to claims of his creditors or others, it being
understood that all provisions of the Plan shall be for the exclusive benefit of
those designated herein.
 
Sec. 18.3 Construction.  It is the intention of each Employer that the Plan be
qualified under Section 401 of the Code and comply with the applicable
provisions of ERISA, and all provisions hereof should be construed to that
result.
 
Sec. 18.4 Titles.  Titles of Articles and Sections hereof are for convenience
only and shall not be considered in construing the Plan.
 
Sec. 18.5 Texas Law Applicable.  The Plan and each of its provisions shall be
construed and their validity determined by the laws of the State of Texas to the
extent not preempted by ERISA or other applicable federal law.
 
Sec. 18.6 Successors and Assigns.  The Plan shall be binding upon the successors
and assigns of the Company and each Employer and the Trustee and upon the heirs
and personal representatives of those individuals who become Participants
hereunder.
 
 
-99-

--------------------------------------------------------------------------------

 


Sec. 18.7 Allocation of Fiduciary Responsibility by Named Fiduciary.  A
fiduciary with respect to the Plan, as described in Section 3(21) of ERISA,
shall only have those specific powers, duties, responsibilities and obligations
as are explicitly given such fiduciary under the terms of the Plan and the Trust
Agreement or allocated to such fiduciary pursuant to the procedures set forth
herein.  The Company shall be the administrator of the Plan as described in
Section 3(16)(A) of ERISA and, except as provided otherwise herein, the Company
shall have all the duties and responsibilities of an administrator of purposes
of ERISA.  Except as otherwise provided herein or subsequently delegated to
other persons pursuant to the provisions hereof, the Names Fiduciary shall
possess general authority to manage the operation and administration of the
Plan.  The governing body of the Company may appoint an administrative committee
to perform all or a portion of the functions of the Named Fiduciary
hereunder.  The Named Fiduciary or, if the governing body of the Company
appoints a Committee, the Committee may, by written instrument, allocate some or
all of its responsibilities to another fiduciary, including the Trustee, or
designate another person to carry out some or all of its fiduciary
responsibilities.  Each fiduciary to whom responsibilities are allocated by the
Named Fiduciary or, if applicable, by the Committee, will be furnished a copy of
the Plan and their acceptance of such responsibility will be made by agreeing in
writing to act in the capacity designated.  It is intended that each fiduciary
shall be responsible only for the proper exercise of his own powers, duties,
responsibilities and obligations under the Plan and shall not be responsible for
any act or failure to act of another fiduciary.  The Named Fiduciary shall not
be liable for an act or omission of any person (who is allocated a fiduciary
responsibility or who is designated to carry out such responsibility) in
carrying out a fiduciary responsibility except to the extent that with respect
to the allocation or designation, continuation thereof, or implementation or
establishment of the allocation or designation procedures the Named Fiduciary
(i) did not perform all of his duties and responsibilities and exercise his
powers hereunder with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims, (ii) knowingly participates in or knowingly
undertakes to conceal an act or omission of another fiduciary of the Plan, with
the knowledge that such act or omission is a breach of fiduciary responsibility,
(iii) did not make reasonable efforts under the circumstances to remedy a breach
of fiduciary responsibility of which the Named Fiduciary has knowledge, or (iv)
did not carry out its specific responsibilities, in accordance with the standard
set forth in (i) above, and as a result, it has enabled another fiduciary of the
Plan to commit a breach.  Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.
 
Sec. 18.8 Fees and Expenses of Administration.  Except to the extent paid by an
Employer or as otherwise provided in this Section 18.8 or prohibited by ERISA,
the Administrator shall cause the Trustee to pay from the assets of the Plan,
including from the unallocated forfeitures as provided in Section 13.5, all fees
and expenses incurred in the administration of the Plan, including expenses of
the Committee, the Recordkeeper and the Administrator, and expenses and
compensation of the Trustee and the expenses of counsel.  The Company, from time
to time, may change the manner in which fees and expenses are allocated under
the Plan.
 
Sec. 18.9 Plan Controls.  The Trust Agreement is a part of the Plan.  In case of
any inconsistency between the terms of the Plan and the Trust Agreement, the
provisions of the Plan shall control.  In the event of any conflict between the
terms of the Plan and any summary thereof or other document relating thereto,
from whatever source, the terms of the Plan shall govern.
 
 
-100-

--------------------------------------------------------------------------------

 


Sec. 18.10 Effect of Mistakes.  In the event of a mistake or misstatement as to
the age or eligibility of any person, or the amount of any kind of
contributions, withdrawals or distributions made or to be made to a Participant,
or other person, the Administrator shall, to the extent it deems possible, make
such adjustment as will in its judgment afford to such person the credits,
distributions or other rights to which he is properly entitled under the Plan.
 
Sec. 18.11 Operation of the Plan; Permitted Corrections.  The Company intends to
operate and administer the Plan as a tax-qualified retirement plan under Section
401(a) of the Code.  In the event that the Administrator determines that the
operation of the Plan or the form of the Plan, or both, fails to comply in any
respect with the applicable requirements of the Code, the Company may take
whatever action it deems necessary and appropriate under the circumstances to
comply with its intent to maintain the Plan as a tax-qualified retirement plan,
including (i) the contribution of "qualified non-elective contributions" within
the meaning of Section 401(m)(4)(C) of the Code to be allocated for any Year
determined by the governing body of the Company to the 401(k) Accounts of the
Non-Highly Compensated Employees determined for that Year by the governing body
of the Company in the manner determined by the governing body of the Company and
(ii) corrections made pursuant to, or consistent with the purposes of, the
Employee Plans Compliance Resolution System, as set forth in Revenue Procedure
2008-50 issued by the Internal Revenue Service, as the principles of such
Revenue Procedure may be modified or expanded from time to time, or any other
correction procedures available generally to the Company with respect to the
Plan.  The Administrator also is permitted to take any action it deems necessary
and appropriate under the circumstances to make corrections under the Voluntary
Fiduciary Correction Program established by the Department of Labor and/or to
assist another Plan fiduciary in connection with its compliance actions under
such program.
 
 
Article XIX
 
ADOPTION BY AFFILIATED COMPANIES
 
Sec. 19.1 Transfer of Employment to Another Employer. When an Employee's
employment with any Employer is terminated, but such Employee continues to be a
Participant by reason of continued employment by another Employer, the
Participant concerned shall not be considered to have changed employers for
purposes of determining the Participant's eligibility, vesting rights,
participation, and Plan benefits.
 
Sec. 19.2 Contributions and Forfeitures.  Each Participant shall have his
Employer Account credited with his share of his former Employer's Matching
Contributions and profit sharing contributions, if any, and with his share of
his new Employer's Matching Contributions and profit sharing contributions, if
any.  The aggregate of the Salary Reduction Contributions by such Participant
during the portion of the Year employed by an Employer shall constitute the
basis for his allocation of that particular Employer's Matching Contribution, if
any, for that Year and the aggregate of the Participant's Annual Compensation
during the portion of the Year employed by an Employer shall constitute the
basis for his allocation of that particular Employer's profit sharing
contribution, if any, for that Year.  Forfeitures shall be applied as provided
in Section 13.5 (as determined by the Administrator) to reduce the contribution
of any or all Employers during the Year.
 
Sec. 19.3 Action by Company.  The Employers delegate to the Company the
authority to amend the Plan, remove the Trustee, Administrator and Recordkeeper,
or a Committee member, appoint a new or additional Trustee or Committee member,
appoint a new Administrator or Recordkeeper, or take all other actions
concerning the Plan without joinder or approval of the other Employers.
 
 
-101-

--------------------------------------------------------------------------------

 
 
Article XX
 
THE TRUSTEE
 
Sec. 20.1 Trust Fund.  A Trust Fund has been created and will be maintained for
the purposes of the Plan, and the monies thereof will be invested in accordance
with the terms of the Trust Agreement which forms a part of the Plan.  All
Salary Reduction Contributions, Matching Contributions, Employer profit sharing
contributions and Employer qualified non-elective contributions will be paid
into the Trust Fund, and all benefits under the Plan will be paid from the Trust
Fund.
 
Sec. 20.2 Trustee's Duties.  Except as otherwise specifically provided in the
Trust Agreement, the Trustee's obligations, duties and responsibilities are
governed solely by the terms of the Trust Agreement, reference to which is
hereby made for all purposes.
 
Sec. 20.3 Benefits Only from Trust Fund.  Any person having any claim under the
Plan will look solely to the assets of the Trust Fund for satisfaction.  In no
event will any Employer or any of its officers, Employees, agents, members of
its governing body, the Trustee, any successor trustee, the Administrator, the
Recordkeeper or any member of the Committee, be liable in their individual
capacities to any person whomsoever, under the provisions of the Plan or the
Trust Agreement, absent a breach of fiduciary responsibility determined pursuant
to the applicable provisions of ERISA.
 
Sec. 20.4 Trust Fund Applicable Only to Payment of Benefits.  The Trust Fund
will be used and applied only in accordance with the provisions of the Plan, to
provide the benefits thereof, except as provided in Section 18.8 regarding
payment of administrative fees and expenses, and no part of the corpus or income
of the Trust Fund will be used for, or diverted to, purposes other than for the
exclusive benefit of the Participants and other persons thereunder entitled to
benefits.
 
Sec. 20.5 Texas Trust Code.  Although it is intended that the foregoing powers
of the Trustee be applicable hereunder, it is also intended that all provisions
of the Texas Trust Code, and any amendments thereto, not inconsistent with the
above enumerated powers or other provisions of the Plan, shall be applicable in
the administration of the Trust Fund.
 
 
-102-

--------------------------------------------------------------------------------

 


Sec. 20.6 Voting of Ensco ADS and Company Stock.  The Trustee shall, upon
receipt of notice to it of any meeting at which the holders of the Class A
ordinary shares in Ensco plc (the "Shares") are entitled to vote, promptly send
(or cause a third party to send, at the expense of the Company) each Participant
and Former Participant a copy of the proxy solicitation materials, together with
a form requesting confidential voting instructions to the Trustee regarding the
Ensco ADSs allocated to his Individual Account.  Each Participant and Former
Participant shall be entitled to direct the Trustee as to the manner in which
the Trustee is to instruct the depositary for the Ensco ADSs (the "Depositary")
to vote (or, if applicable, cause the custodian appointed by the Depositary (the
"Custodian") to vote) all Ensco ADSs (including fractional Ensco ADSs) allocated
to his Individual Account, provided he delivers instructions to the Trustee
directing it how to instruct the Depositary (or the Custodian, if applicable) to
vote Ensco ADSs at least five business days prior to the date such vote shall be
required (or such other period of time as may be required by the Trustee).  In
the event a Participant or Former Participant delivers conflicting instructions,
the instructions delivered last in time shall control.  In the event a
Participant or Former Participant fails to deliver such instructions, the
Trustee shall instruct the Depositary to vote, or cause the Custodian to vote,
such Ensco ADSs proportionately to the ratio of the votes of the Participants
and Former Participants who have delivered voting instructions to the
Trustee.  Voting instructions may be given only in respect of a number of Ensco
ADSs representing an integral number of the Shares.  All instructions shall be
maintained by the Trustee to safeguard the confidentiality of the instructions.
 
Prior to the effective date of the Merger, the Trustee shall, upon notice to it
of any stockholders' meeting of the Company, promptly cause the Transfer Agent
for the Company (the "Transfer Agent") to send each Participant and Former
Participant a copy of the proxy solicitation materials, together with a form
requesting confidential voting instructions to the Transfer Agent regarding
shares of Company Stock allocated to his Individual Account.  Each Participant
and Former Participant shall be entitled to direct the Trustee as to the manner
in which all shares (including fractional shares) of Company Stock allocated to
his Individual Account are to be voted, provided he delivers instructions to the
Transfer Agent directing it how to vote such shares at least five business days
prior to the date such vote shall be required.  In the event a Participant or
Former Participant delivers conflicting instructions, the instructions delivered
last in time shall control.  In the event a Participant or Former Participant
fails to deliver such instructions, the Trustee shall vote such shares
proportionately to the ratio of the votes of the Participants and Former
Participants who have delivered voting instructions to the Transfer Agent.  All
instructions shall be maintained by the Transfer Agent to safeguard the
confidentiality of the instructions.
 
 
-103-

--------------------------------------------------------------------------------

 


Sec. 20.7 Tender and Exchange Offers.  The provisions of this Section 20.7 shall
apply in the event that a tender offer (as defined below) is made for the Ensco
ADSs or underlying Shares (as defined in Section 20.6) or an offer to exchange
securities (as defined below) for the Ensco ADSs (or the Shares) which are
subject to the U.S. Securities Act of 1933, as amended, is made.
 
(a) Definitions.  A tender offer and an exchange offer or offer to exchange
shall have the meanings set forth below:
 
(i) an offer that is subject to Section 14(d)(1) of the U.S. Securities Exchange
Act of 1934, as amended; and
 
(ii) a "takeover offer" as defined in Section 974 of the UK Companies Act 2006
and if, at the relevant time, the Company is subject to the UK City Code on
Takeovers and Mergers, an "offer" (as defined therein).
 
(b) Notice and Directions.  Upon such a tender or exchange offer occurring, the
Company and the Trustee shall utilize their best efforts to notify each affected
Participant and Former Participant and to cause to be distributed to him such
information as will be distributed to the holders of the Ensco ADSs or the
Shares, whichever shall apply, generally in connection with any such tender or
exchange offer and a form by which the Participant or Former Participant may
direct the Trustee in writing as to what action, as set forth below, to take on
behalf of that Participant or Former Participant with respect to the Ensco ADSs
allocated to his Individual Account under the Plan or, if applicable, the Shares
represented by such Ensco ADSs.  If the Trustee does not receive such written
directions from a Participant or Former Participant, the Trustee shall not
tender or deliver in acceptance of the exchange offer any of the Ensco ADSs (or
surrender the Ensco ADSs in connection with a tender or exchange offer over the
Shares) held in that Participant's or Former Participant's Individual Account.
 
(c) Cash Tender Offer – Ensco ADSs.  In connection with a cash tender offer for
Ensco ADSs, a Participant or Former Participant may direct the Trustee to tender
any or all Ensco ADSs held in the Participant's or Former Participant's
Individual Account.  Any cash received by the Trustee as a result of such tender
shall be invested by the Trustee in such short-term interest bearing investments
as it deems appropriate pending direction from Participants and Former
Participants regarding the reinvestment of such cash in the Investment Funds
then available under the Plan.
 
(d) Exchange Offer – Ensco ADSs.  In connection with an exchange offer for Ensco
ADSs, a Participant or Former Participant may direct the Trustee to deliver in
acceptance of the exchange offer any or all Ensco ADSs held in the Participant's
or Former Participant's Individual Account.  Any property received by the
Trustee in connection with such exchange shall be held by the Trustee in
separate accounts for the affected Participants and Former Participants pending
directions from them regarding the reinvestment of such property in the
Investment Funds that are available under the Plan.
 
 
-104-

--------------------------------------------------------------------------------

 


(e) Tender and Exchange Offer – Ensco ADSs.  In connection with a combination
tender and exchange offer for Ensco ADSs, a Participant or Former Participant
may direct the Trustee to tender and deliver in acceptance of the exchange offer
any or all Ensco ADSs held in the Participant's or Former Participant's
Individual Account with any cash received by the Trustee as a result of such
tender treated as provided in subsection (c) above and any property received by
the Trustee in connection with the exchange treated as provided in subsection
(d) above.
 
(f) Cash Tender Offer – Shares.  In connection with a cash tender offer for
Shares, a Participant or Former Participant may direct the Trustee to surrender
to the Depositary any or all Ensco ADSs held in the Participant's or Former
Participant's Individual Account and withdraw the Shares and then deliver the
Shares in acceptance of the tender offer.  Any cash received by the Trustee as a
result of such tender shall be invested as provided in subsection (c) above.
 
(g) Exchange Offer – Shares.  In connection with an exchange offer for Shares, a
Participant or Former Participant may direct the Trustee to surrender to the
Depositary any or all Ensco ADSs held in the Participant's or Former
Participant's Individual Account and withdraw the Shares, and then deliver the
Shares in acceptance of the exchange offer.  Any property received by the
Trustee in connection with such exchange shall be held by the Trustee as
provided in subsection (d) above.
 
(h) Tender and Exchange Offer – Shares.  In connection with a combination tender
and exchange offer for Shares, a Participant or Former Participant may direct
the Trustee to surrender to the Depositary any or all Ensco ADSs held in the
Participant's or Former Participant's Individual Account and withdraw the
Shares, and tender and deliver the Shares in acceptance of the exchange
offer.  Any cash received by the Trustee as a result of such tender shall be
invested as provided in subsection (c) above and any property received by the
Trustee in connection with the exchange shall be held by the Trustee as provided
in subsection (d) above.
 
(i) Revocation of Directions.  A tender or exchange offer direction given by a
Participant or Former Participant may be revoked by the Participant or Former
Participant by completion of the form prescribed therefor by the Administrator,
provided such form is filed with the Trustee at least two business days prior to
the withdrawal-date-deadlines provided for in the regulations with respect to
tender or exchange offers prescribed by the Securities and Exchange Commission
or other applicable law.
 
(j) Best Efforts.  The Trustee shall use its best efforts to effect on a uniform
and nondiscriminatory basis the sale or exchange of the Ensco ADSs or the
Shares, as applicable, as directed by the Participants and Former
Participants.  However, neither the Administrator, the Committee nor the Trustee
insures that all or any part of the Ensco ADSs or the Shares directed by a
Participant or Former Participant to be tendered or exchanged will be accepted
under the tender or exchange offer.  Any such Ensco ADSs (including the Ensco
ADSs related to a tender or exchange offer for the Shares) not so accepted shall
remain in the Participant's or Former Participant's Individual Account and the
Participant or Former Participant shall continue to have the same rights with
respect to such Ensco ADSs as he had immediately prior to the Trustee’s
tendering of the Ensco ADSs or the Shares.
 
 
-105-

--------------------------------------------------------------------------------

 


(k) Conditional Obligations of the Trustee.  Any obligation belonging to the
Trustee under the foregoing provisions of this Section 20.7 is conditional upon
the tender offer or exchange offer:
 
(i) not conflicting with, constituting a breach of, or contravening any
law, regulation, directive, judgment or order of any legislative, governmental
or supervisory body of the United Kingdom or the European Union; and
 
(ii) being carried out in compliance with any requirement to file a prospectus
or other filing with, or obtain prior consent, approval, authorization from,
or a license, order, registration, qualification or decree of any court or
governmental authority or agency or supervisory body.
 
If the conditions above are not met, the Trustee will not be required to perform
such obligation. 


If a tender or exchange offer is made, the Administrator shall adopt such rules,
prescribe the use of such special administrative forms and procedures, delegate
such authority, take such action and execute such instruments or documents and
do every other act or thing as shall be necessary or in its judgment proper for
the implementation of this Section 20.7.  All instructions from Participants and
Former Participants regarding a tender or exchange offer shall be maintained by
the Trustee to safeguard the confidentiality of the instructions.
 
Notwithstanding anything in the Plan to the contrary, in administering the
tendering or exchange of Ensco ADSs or Shares pursuant to the applicable
provisions of the Plan, it is intended that the confidentiality of the tenders
or exchanges, as the case may be, made by Participants or Former Participants
pursuant to the provisions of the Plan shall be maintained by the Trustee as may
be contemplated by applicable law.
 
Prior to the effective date of the Merger, the provisions governing a tender
offer made for the shares of Company Stock or an offer to exchange securities of
another company for the shares of Company Stock were specified in section 21.7
of the Plan, as revised and restated effective January 1, 1997, as it existed
prior to being amended effective as of the effective date of the Merger by
Amendment No. 16 thereto.
 
 
-106-

--------------------------------------------------------------------------------

 
 
Article XXI
 
INVESTMENTS
 
Sec. 21.1 Permitted Investments.  The investments per­mitted under the
provisions of this Article XXI shall be in addition to any investments
authorized pursuant to the provi­sions of the Trust Agreement.
 
Sec. 21.2 Investment of Trust Assets. Subject to Participants' investment
directions under Section 21.8, and subject to Committee directions under Section
17.4, the Trustee shall have the sole responsibility for the administration of
the Trust Fund and the management of the assets held thereunder, as provided in
the Trust Agreement.  In addition to all investments allowable under the Texas
Trust Code, and subject to the instructions of an Investment Advisor who is duly
appointed as provided in Section 21.5, the Trustee may invest and reinvest the
principal and income of the Trust Fund and shall keep such assets invested,
without distinction between principal and income, in such property, real or
personal, or part interests therein, wherever situated, as the Trustee may deem
suitable without regard to the proportion such property or property of a similar
character held in the Trust Fund may bear to the entire amount so held,
including, but not limited to, capital, common and preferred stocks; personal,
corporate, and governmental obligations; trust and participation certificates,
oil, mineral, or gas properties, fee simple interests in real property; royalty
interests or rights (including equipment pertaining thereto); machinery,
equipment, leaseholds; mortgages (including mortgages inferior to other liens);
other interests in real or personal property; notes and other evidences of
indebtedness or ownership, secured or unsecured; partnership interests;
contracts, and chooses in action.  In addition, the Trustee shall, upon
direction of the Administrator, make a loan to a Participant to the extent
permitted in Section 21.11.  The Trustee shall be obliged to use good faith and
to exercise its honest judgment as to what investments are from time to time in
the best interests of the Trust Fund and those entitled to benefit under the
Plan.  Furthermore, the Trustee may hold any portion of the Trust Fund in cash
and uninvested whenever it deems such holding necessary or advisable.
 
Sec. 21.3 Investment in Qualifying Employer Real Property and Qualifying
Employer Securities.  If directed by the Administrator, the Trustee is permitted
to hold or to lease or to purchase from or to sell or lease to an Employer or
any other person or entity "qualifying employer real property," and to hold, or
to purchase from or sell to an Employer or any other person or entity
"qualifying employer securities," as each term is defined in Section 407(d) of
ERISA.  Up to 100% of the fair market value of the assets of the Trust Fund may
be invested in qualifying employer real property and qualifying employer
securities.  The Trustee shall purchase and sell securities only in compliance
with applicable state and federal securities laws and in accordance with
directions of the Administrator.
 
Sec. 21.4 Investment in Certificate of Deposit.  The Trustee, if a bank, may
invest in certificates of deposit issued by the Trustee or its affiliates
provided such certificates of deposit bear both a competitive and reasonable
rate of interest.
 
 
-107-

--------------------------------------------------------------------------------

 


Sec. 21.5 Appointment of Investment Advisor.  The Named Fiduciary may appoint an
investment advisor as permitted by Section 402(c)(3) of ERISA to direct the
Trustee with regard to the investment of the assets held under the Plan.  For
purposes of this Section 21.5, "investment advisor" shall mean a fiduciary of
the Plan who (i) is registered as an investment  advisor under the Investment
Advisers Act of 1940, (ii) is a bank, as defined in the Investment Advisers Act
of 1940, or (iii) an insurance company qualified under the laws of more than one
state to manage, acquire, or dispose of any asset of the Plan.  If such an
investment advisor be so appointed, the Trustee shall invest the assets held
under the Plan in accordance with the written directions received from such
investment advisor.  The Trustee shall not be obligated to accept direction from
the investment advisor until such investment advisor acknowledges in writing
that it is a fiduciary of the Plan.
 
Sec. 21.6 Named Fiduciary's Control of Investments. Notwithstanding any other
provision in this Article XXI, the Named Fiduciary is hereby given the right and
power to direct the Trustee in writing to purchase, sell, lease, or otherwise
act for the Trust Fund in regard to any property, whether real, personal,
tangible or intangible, and to the extent that the Named Fiduciary so directs
the Trustee, all rights, duties, and obligations with respect to said investment
shall have been allocated to the Named Fiduciary within the meaning of Section
405 of ERISA, unless the direction is contrary to ERISA, and the Trustee shall
carry out said directions without being liable or responsible in any way for any
losses or unfavorable results resulting therefrom.  However, the Named Fiduciary
may specifically abdicate part or all of such right and power in a written
instrument so stating delivered to the Trustee.  Furthermore, it is not intended
that the Trustee be required to ascertain whether the Named Fiduciary desires to
give written directions pursuant to this Section before the Trustee exercises
any power, right, or discretion granted to the Trustee hereunder.
 
Sec. 21.7 Investment in Collective Investment Trust.  The Trustee may invest the
assets of the Trust Fund in any common or collective investment trust or pooled
investment fund maintained by a bank or trust company supervised by a state or
federal agency or pooled investment fund maintained by an insurance company
licensed to do business in a state, including any bank, trust company or
insurance company which may be a fiduciary or an affiliate of a fiduciary of the
Plan, which fund or funds then provide for the pooling of the assets of plans
described in Section 401(a) of the Code and exempt from tax under Section 501(a)
of the Code.  The provisions of the document governing such common or collective
investment trust or pooled investment fund, as it may be amended from time to
time, shall govern any investment therein and are hereby made a part of the
Plan.
 
Furthermore, the Trustee, for collective investment purposes, may combine into
one trust fund the Trust Fund and the trust created under any other qualified
retirement plan of an Affiliated Company.  However, the Trustee shall maintain
separate records of account for the assets of each trust in order to properly
reflect each Participant's interest under each such plan.
 
 
-108-

--------------------------------------------------------------------------------

 


Sec. 21.8 Participant Direction of Investments.  To the extent permitted by the
Administrator from time to time, based on a non-discriminatory policy, each
Participant and Former Participant may direct the Trustee concerning the
investment of his Individual Account among Investment Funds made available to
the Participants and Former Participants by the Administrator from time to
time.  The investment direction rights under this Section 21.8 and the related
procedures shall also apply to Beneficiaries and Alternate Payees for whom an
Individual Account is held under the Plan.  The Administrator may change the
Investment Funds set forth in Section 1.28 at such time as it may determine in
its sole and absolute discretion; provided, however, that the Administrator
shall maintain, at a minimum, at least three investment funds representing a
broad range of investment alternatives which are flexible enough to meet the
retirement needs of the largest possible group of the Participants and Former
Participants taking into account their differing ages, retirement objectives,
and investment philosophies and which provide Participants, Former Participants
and Beneficiaries with a reasonable opportunity to materially affect the
potential return on amounts in their Individual Accounts.  The Administrator may
use registered mutual funds, bank-maintained collective investment funds or
similar arrangements as funding vehicles for the Investment Funds, provided that
the underlying investments of any such arrangement are consistent with the
investment objectives of the particular Investment Fund, as established by the
Administrator.  The Administrator, in its sole and absolute discretion, may at
any time establish new Investment Funds or discontinue existing Investment Funds
and may at any time increase or decrease the number of Investment Funds that are
offered to Participants and Former Participants under the Plan.  If the
Administrator determines that there is insufficient participation in a
particular Investment Fund, the Administrator may, in its sole and absolute
discretion, discontinue the availability of that Investment Fund.
 
A Participant or Former Participant may elect to invest the balance of his
Individual Account in any one or more of the Investment Funds, but any such
election of the Investment Funds must be in one percent increments (or such
other minimum increment as may be determined by the Administrator) totaling
100%.  Prior to October 1, 2009, increments of ten percent were required.  At
the time an Employee becomes a Participant, he shall complete and file with the
Administrator using the form furnished by the Administrator or, if allowed by
the Administrator, an Interactive Electronic Communication, designating the
Investment Funds under which his Salary Reduction Contributions, accounts under
a plan merged into the Plan, Rollover Contributions, if any, Employer profit
sharing contributions and Matching Contributions, if any, allocated to his
Individual Account, if any, are to be initially invested.  Separate elections
may be made with respect to different types of contributions.  The Employer's
profit sharing contributions pursuant to Section 3.3, if any, and Matching
Contributions pursuant to Section 3.2, if any, shall be invested in accordance
with the Participant's elections in effect at the time that such Employer profit
sharing contributions and Matching Contributions are actually made to the Plan,
unless the Participant completes and files with the Administrator a separate
form or gives a separate Interactive Electronic Communication designating the
Investment Fund or Funds under which his future Matching Contributions and
Employer profit sharing contributions allocated to his Individual Account are to
be invested.  The directions, and any change thereto, must be in writing or, if
permitted by the Administrator, by Interactive Electronic Communication.
 
 
-109-

--------------------------------------------------------------------------------

 


Up to 100% of the assets of a Participant’s Individual Account attributable to
contributions allocated to his Individual Account on or before May 31, 2008 may
be invested in Fund 5.  Effective June 1, 2008, a Participant may not direct
that more than 50% of the assets of his Individual Account attributable to
contributions allocated to his Individual Account after May 31, 2008 may be
invested in Fund 5.  If the investment election of any Participant in effect on
June 1, 2008 provides for an election in excess of 50% to Fund 5, that
investment election shall be automatically revised, effective June 1, 2008, with
respect to the specific election to Fund 5 to provide for an election of 50% to
Fund 5 and the percentage elected in excess of 50% shall be deemed to be an
election of that excess percentage to the particular T. Rowe Price target date
retirement fund (currently set forth in Section 1.28 as Funds 13-24) determined
by the age of the Participant.  Notwithstanding that the value of the assets in
a Participant’s Individual Account that are invested in Fund 5 on June 1, 2008
is 50% or more of the total value of the assets in his Individual Account on
that date, the Participant’s Individual Account may continue to hold that
investment interest in Fund 5 after May 31, 2008 and the investment election in
Fund 5 permitted by the two preceding sentences with respect to contributions
allocated to his Individual Account after May 31, 2008 shall not be affected.  A
Participant shall not be permitted, however, to direct the Trustee (in writing,
or if allowed by the Administrator, by giving an Interactive Electronic
Communication) after May 31, 2008 to change the investment of the assets then
allocated to his Individual Account if (i) that investment election requires
reinvestment of any assets in his Individual Account into Fund 5 and the value
of the assets in his Individual Account that are invested in Fund 5 on that date
is 50% or more of the total value of the assets in his Individual Account on
that date, or (ii) the effect of that investment election would result in more
than 50% of the value of the total assets in his Individual Account on that date
being invested in Fund 5.
 
Effective October 1, 2009, a Participant may not direct that more than 25% of
the assets of his Individual Account attributable to contributions allocated to
his Individual Account after September 30, 2009 may be invested in Fund 5.  If
the investment election of any Participant in effect on October 1, 2009 provides
for an election in excess of 25% to Fund 5, that investment election shall be
automatically revised, effective October 1, 2009, with respect to the specific
election to Fund 5 to provide for an election of 25% to Fund 5 and the
percentage elected in excess of 25% shall be deemed to be an election of that
excess percentage to the particular T. Rowe Price target date retirement fund
(currently set forth in Section 1.28 as Funds 13-24) determined by the age of
the Participant.  Notwithstanding that the value of the assets in a
Participant’s Individual Account that are invested in Fund 5 on October 1, 2009
is 25% or more of the total value of the assets in his Individual Account on
that date, the Participant’s Individual Account may continue to hold that
investment interest in Fund 5 after September 30, 2009 and the investment
election in Fund 5 permitted by the two preceding sentences with respect to
contributions allocated to his Individual Account after September 30, 2009 shall
not be affected.  A Participant shall not be, however, to direct the Trustee (in
writing, or if allowed by the Administrator, by giving an Interactive Electronic
Communication) after September 30, 2009 to change the investment of the assets
then allocated to his Individual Account if (i) that investment election
requires reinvestment of any assets in his Individual Account into Fund 5 and
the value of the assets in his Individual Account that are invested in Fund 5 on
that date is 25% or more of the total value of the assets in his Individual
Account on that date, or (ii) the effect of that investment election would
result in more than 25% of the value of the total assets in his Individual
Account on that date being invested in Fund 5.
 
 
-110-

--------------------------------------------------------------------------------

 


If an Employee has an employment or re-employment commencement date after
May 31, 2008 and fails to complete and file with the Administrator using the
form furnished by the Administrator or, if allowed by the Administrator, to give
an Interactive Electronic Communication, directing the Trustee concerning the
investment of his Individual Account, the entire balance of his Individual
Account shall be invested in the particular T. Rowe Price target date retirement
fund (currently set forth in Section 1.28 as Funds 13-24) determined by the age
of the Participant or Former Participant pending the Administrator’s receipt of
investment direction from, or an Interactive Electronic Communication by, the
Participant or Former Participant, or in such other default investment fund or
funds as may be designated by the Administrator from time to time for such
purpose which constitute a "qualified default investment alternative" under the
applicable Department of Labor regulations.  At such time or times required by
Section 404(c) of ERISA and the Department of Labor regulations promulgated
thereunder, the Administrator shall give each Participant and Former Participant
a Notice of his rights and obligations under the default arrangement which is
sufficiently accurate and comprehensive to apprise the Participant or Former
Participant of such rights and obligations and is written in a manner to be
understood by the average Participant, as well as of such other information
required by the applicable Department of Labor regulations.  The Notice must
(i) explain the Participant’s or Former Participant’s rights under the Plan to
specifically elect to exercise control over the investment of his Individual
Account, (ii) explain how the Participant’s or Former Participant’s Individual
Account will be invested in the absence of an investment election by the
Participant or Former Participant, and (iii) include all other information
required by the applicable Department of Labor regulations.  Each Participant
and Former Participant whose Individual Account has been invested in a default
investment fund shall be permitted to transfer to any other Investment Fund as
frequently as Participants and Former Participants who affirmatively elect to
direct the investment of their Individual Accounts hereunder.  If an Employee
has an employment or re-employment commencement date before June 1, 2008 and
fails to direct the investment of his Individual Account, the entire balance of
his Individual Account shall be invested in Fund 4.
 
Effective January 1, 2007, the statement described in Section 9.2 that is
required to be provided, each quarter to the Participants, Former Participants,
Beneficiaries and Alternate Payees for whom an Individual Account is held
hereunder must include (i) the value of each investment to which assets in the
individual’s Individual Account are allocated (determined as of the Plan’s most
recent valuation date), (ii) an explanation of any limitations or restrictions
on any right of the individual to direct an investment, (iii) an explanation,
written in a manner calculated to be understood by the average Participant, of
the importance, for the long-term retirement security of Participants of a
well-balanced and diversified investment portfolio, including a statement of the
risk that holding more than 20% of a portfolio in the security of one entity may
not be adequately diversified, and (iv) a Notice directing the Participant,
Former Participant, Beneficiary or Alternate Payee to the Internet website of
the Department of Labor for sources of information on individual investing and
diversification.
 
Sec. 21.9 Changes to Prior Participant Direction of Investments.  A
Participant's or Former Participant's direction (or a default election under
Section 21.8) of the investment of his Individual Account shall remain the same
until changed by such Participant or Former Participant pursuant to this
Section.  A Participant or Former Participant may change the direction of the
investment of the current balance of his Individual Account or future
contributions allocated to his Individual Account, or both, effective as of any
day following any Valuation Date by filing the appropriate form, or by
Interactive Electronic Communication (if applicable), prior to such Valuation
Date.
 
 
-111-

--------------------------------------------------------------------------------

 


Sec. 21.10 Effect of Participant Direction of Investments.  If a Participant or
Former Participant shall exercise any such right to direct the investment of his
Individual Account, including, effective June 1, 2008, for this purpose, any
Participant or Former Participant who timely receives the required Notice under
Section 21.8 regarding the qualified default investment alternative but who
fails to provide instructions to the Administrator directing the investment of
his Individual Account as provided in Section 21.8, and, as a result, the
balance of his Individual Account is invested on a qualified default investment
alternative then, to that extent, the obligations, discretion, and duties with
respect to such investments shall be deemed to have been allocated to that
Participant or Former Participant within the meaning of Section 404(c) of ERISA
and the Department of Labor regulations promulgated thereunder, and unless the
direction is contrary to ERISA or the Administrator shall determine that such
investment would be administratively infeasible and so notify that Participant
or Former Participant, such directions shall be followed and no fiduciary with
respect to the Plan shall be liable or responsible in any way for any losses or
unfavorable results resulting therefrom.  It is not intended that the
Administrator be required to ascertain whether the Participant or Former
Participant desires to give written or Interactive Electronic Communication
directions pursuant to Section 21.8 before the Trustee exercises any power,
right, or discretion granted the Trustee under the Trust Agreement.
 
Pursuant to the Merger Agreement, each share of Company Stock held by the Trust
Fund on the effective date of the Merger, including each such share allocated to
the Individual Accounts of each Participant, was converted into one Ensco ADS.
 
Sec. 21.11 Participant Loans.  The Administrator may, in its sole discretion and
in accordance with a uniform and nondiscriminatory policy established by it,
permit loans to be made to a Participant, former Participant or Beneficiary [who
is a "party in interest" within the meaning of Section 3(14) of ERISA], provided
that any such loan (i) shall be made available to all such Participants, former
Participants and Beneficiaries on a reasonably equivalent basis, (ii) shall not
be made available to Highly Compensated Employees in an amount greater than the
amount made available to other Participants, (iii) shall bear a reasonable rate
of interest, (iv) shall be adequately secured, and (v) shall provide for
periodic repayment over a reasonable period of time.  In addition, loans granted
or renewed pursuant to this Section 21.11 shall be granted or renewed in
accordance with a written loan policy established by the Administrator (which
policy, when properly adopted, is hereby incorporated by reference and made a
part of this Plan).  Such written loan policy, once established may be modified
or amended in writing from time to time without the necessity of amending this
Section 21.11.  The loan policy established by the Administrator shall comply
with the applicable provisions of ERISA and regulations promulgated pursuant
thereto and with any limitations imposed by the Code and regulations promulgated
pursuant thereto to prevent the loan from being deemed to be a taxable
distribution to the Participant.  The loan policy may provide that loan
repayments may be suspended under the Plan as permitted under Section 414(u)(4)
of the Code.
 
 
-112-

--------------------------------------------------------------------------------

 


A loan to a Participant pursuant to this Section 21.11 shall be treated as a
separate investment option with respect to such Participant; provided, however,
the transfer of assets from one Investment Fund to another in order to
facilitate a Plan loan to a Participant shall not constitute an investment
election change pursuant to Section 21.9.  Each loan under the Plan shall be
granted from the Participant's vested Individual Account and shall come from his
401(k) Account, the vested portion of his Employer Account, and his Rollover
Account, if any, on a pro-rata basis, each determined as of the most recent
Valuation Date.  To the extent the loan funds are taken from an account in
accordance with the preceding sentence, they shall be withdrawn from that
account on a pro-rata basis from each of the Investment Funds in which that
account is invested.  A loan subaccount shall be established and maintained by
the Recordkeeper to account for the funding of any loan and the Participant's
balance in the Investment Funds from which the loan proceeds are taken shall be
reduced as provided in the preceding sentence to account for the funding of the
loan.  The Participant's loan subaccount shall be credited with interest at the
loan repayment rate.  As the Participant repays the loan, the balance in the
loan subaccount shall be reduced and the Participant's balance in the Investment
Funds then selected by the Participant for the particular account of the
Participant from which the loan proceeds were originally derived shall be
increased by allocating the Participant's loan repayments to such Investment
Funds in which that account is invested in the same proportion as the
Participant's most recent investment direction election.
 
 
Article XXII
 
TOP HEAVY PROVISIONS
 
Sec. 22.1 Minimum Allocation Requirements.  For any Year in which the Plan is a
Top Heavy Plan and no other plan is maintained by an Employer or an Affiliated
Company that provides the minimum benefit applicable to top heavy plans within
the meaning of Section 416(g) of the Code, Employer contributions (excluding
Employer contributions to Social Security and Salary Reduction Contributions
made to the Plan for any Year under Section 6.2 and Matching Contributions
included in the Contribution Percentage test for the Year under Section 5.1) and
forfeitures which are allocated to any Employee who has satisfied the
eligibility requirements of Section 2.1, without regard to whether he has
elected to participate in the Plan pursuant to Section 2.2, and who on the last
day of the Year is a Non-Key Employee shall not be less than the lesser of (i)
three percent of such Participant's Annual Compensation [as defined in Section
7.2(f)] or (ii) the largest percentage of Employer contributions (including
Salary Reduction Contributions and Matching Contributions), as a percentage of
the amount of the Annual Compensation [as defined in Section 7.2(f)] of
Participants who are Key Employees, but not in excess of the Compensation
Limitation as defined in Section 1.5 allocated to any such Participant who is a
Key Employee for that Year; provided, however, if an Employer maintains a
defined benefit plan which designates the Plan to satisfy Section 401 or 410 of
the Code, (ii) above shall not apply.  No Employer contributions allocated to a
Non-Key Employee under this Section may be forfeited as a result of such
Employee's withdrawal of his Salary Reduction Contributions under Section
14.5(d).  Matching Contributions that are used to satisfy the minimum
contribution requirements of this Section 22.1 shall be treated as Matching
Contributions for purposes of the Contribution Percentage tests of Section 5.1
and the other requirements of Section 401(m) of the Code.
 
 
-113-

--------------------------------------------------------------------------------

 


Sec. 22.2 Definitions.
 
(a) "Determination Date" means for any Year the last day of the preceding Year,
or in the case of the first Year of the Plan, the last day of that Year.
 
(b) "Key Employee" means, as of any Determination Date, any Employee or former
Employee (or Beneficiary of such Employee) who, at any time during the Year
which includes the Determination Date, is:
 
(i) an officer of any Employer having Annual Compensation [as defined in Section
7.2(f)] greater than $130,000 [as adjusted under Section 416(i)(1) of the Code
for Years beginning after December 31, 2002];
 
(ii) a more than five-percent owner of any Employer; or
 
(iii) a more than one percent owner of any Employer having Annual Compensation
[as defined in Section 7.2(f)] from all Employers of more than $150,000.
 
For purposes of subsection (b)(i), no more than 50 Employees (or, if lesser, the
greater of three or ten percent of the Employees) shall be treated as
officers.  The constructive ownership rules of Section 318 of the Code (or the
principles of that section, in the case of an unincorporated Employer) will
apply to determine ownership in each Employer.
 
(c) "Non-Key Employee" means any Employee who is not a Key Employee.
 
(d) "Permissive Aggregation Group" means the Required Aggregation Group plus any
other qualified plan or plans maintained by an Employer which, when considered
as a group with the Required Aggregation Group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.
 
(e) "Required Aggregation Group" means (i) each qualified plan of an Employer in
which at least one Key Employee participates or participated at any time during
the Year containing the Determination Date or any of the four preceding Years
(regardless of whether the plan has terminated), and (ii) any other qualified
plan of an Employer which enables a plan described in (i) to meet the
requirements of Sections 401(a)(4) or 410 of the Code.
 
(f) "Top Heavy Plan" means the Plan (i) if the Plan is not part of a Required
Aggregation Group or a Permissive Aggregation Group and the Top Heavy Ratio for
the Plan as of the Determination Date exceeds 60%, (ii) if the Plan is part of a
Required Aggregation Group but not part of a Permissive Aggregation Group and
the Top Heavy Ratio for the group of plans exceeds 60%, or (iii) if the Plan is
part of a Required Aggregation Group and part of a Permissive Aggregation Group
and the Top Heavy Ratio for the Permissive Aggregation Group exceeds 60%.
 


 
-114-

--------------------------------------------------------------------------------

 


(g) "Top Heavy Ratio" means:
 
(i) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer or any other Employer has
not maintained any defined benefit plan which during the one-year period
(five-year period in determining whether the plan is top heavy for Years
beginning before January 1, 2002) ending on the Determination Date(s) has or has
had accrued benefits, the Top Heavy Ratio for the Plan alone or for the Required
Aggregation Group or Permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees of the Employers as of the Determination Date(s), including any part
of any account balance distributed during the one-year period ending on the
Determination Date(s)(five-year period ending on the Determination Date in the
case of a distribution made for a reason other than severance from employment,
death or Disability and in determining whether the Plan is a Top Heavy Plan for
Years beginning before January 1, 2002), and the denominator of which is the sum
of all account balances, including any part of any account balance distributed
during the one-year period ending on the Determination Date(s) (five-year period
ending on the Determination Date in the case of a distribution made for a reason
other than severance from employment, death or Disability and in determining
whether the Plan is a Top Heavy Plan for Years beginning before January 1,
2002), both computed in accordance with Section 416 of the Code and the Treasury
regulations thereunder.  Both the numerator and denominator of the Top Heavy
Ratio are increased to reflect any contribution not actually made as of the
Determination Date, but which is required to be taken into account on that date
under Section 416 of the Code and the Treasury regulations thereunder.
 
(ii) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer or any other Employer
maintains or has maintained one or more defined benefit plans which during the
one-year period (five-year period in determining whether the Plan is a Top Heavy
Plan for Years beginning before January 1, 2002) ending on the Determination
Date(s) has or has had any accrued benefits, the Top Heavy Ratio for any
Required Aggregation Group or Permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees of the
Employers, determined in accordance with subsection (g)(i) above, and the
present value of accrued benefits under the aggregated defined benefit plan or
plans for all Key Employees of the Employers as of the Determination Date, and
the denominator of which is the sum of the account balances under the aggregated
defined contribution plan or plans for all participants, determined in
accordance with subsection (g)(i) above, and the present value of accrued
benefits under the defined benefit plan or plans for all participants as of the
Determination Date, all determined in accordance with Section 416 of the Code
and the Treasury regulations thereunder.  The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top Heavy Ratio are
increased for any distribution of an accrued benefit made in the one-year period
ending on the Determination Date(s) (five-year period ending on the
Determination Date in the case of a distribution made for a reason other than
severance from employment, death or Disability and in determining whether the
Plan is a Top Heavy Plan for Years beginning before January 1, 2002).
 


 
-115-

--------------------------------------------------------------------------------

 


(iii) For purposes of subsection (g)(i) and (ii) above, the value of account
balances and the present value of accrued benefits shall be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the Determination Date, except as provided in Section 416 of the Code
and the Treasury regulations thereunder for the first and second plan years of a
defined benefit plan.  The account balances and accrued benefits of a
Participant (A) who is not a Key Employee but who was a Key Employee in a prior
year, or (B) who has not been credited with at least one Hour of Service with
any Employer maintaining the Plan at any time during the one-year period
(five-year period in determining whether the Plan is a Top Heavy Plan for Years
beginning before January 1, 2002) ending on the Determination Date shall be
disregarded.  The calculation of the Top Heavy Ratio, and the extent to which
distributions, rollovers, and transfers are taken into account shall be made in
accordance with Section 416 of the Code and the Treasury regulations
thereunder.  Deductible employee contributions shall not be taken into account
for purpose of computing the Top Heavy Ratio.  When aggregating plans the value
of account balances and accrued benefits shall be calculated with reference to
the Determination Dates that fall within the same calendar year.
 
The accrued benefit of a Participant other than a Key Employee shall be
determined under (A) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer or any other
Employer, or (B) if there is no such method, as if such benefit accrued no more
rapidly than the slowest accrual rate permitted under the fractional rule of
Section 411(b)(1)(C) of the Code.
 
IN WITNESS WHEREOF, ENSCO International Incorporated, the Company, acting by and
through its duly authorized officers, has caused this Agreement to be executed
as of the day and year first above written.


ENSCO INTERNATIONAL INCORPORATED






 By Dean A. Kewish                      
     COMPANY


 
 
 
 
 
 
 
 
 
 
 -116-

--------------------------------------------------------------------------------

 

 